Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 1 of 174 PagelD #: 87

State of New York - Department of State
Division of Corporations

Party Served: Plaintiff/Petitioner:
GUSTAVIA HOME LLC FV-I, INC.

REGISTERED AGENTS INC
90 STATE STREET STE 700
OFFICE 40

ALBANY, NY 12207

Dear Sir/Madam:

Enclosed herewith igs a legal document which was served upon the Secretary of
State on 08/09/2017 pursuant to SECTION 303 OF THE LIMITED LIABILITY COMPANY
LAW. This copy is being transmitted pursuant to such statute to the address
provided for such purpose.

Very truly yours,
Division of Corporations
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 2 of 174 PagelD #: 88

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/207.7

NYSCER DOC. NO. 3 RECEIVED NYSCEF: 07/28/2017

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

FY-I, INC. IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS LLC,

Plaintiff,
Index No.:
-against-
MORTGAGED PREMISES:
LUIS E. PALAGUACHI; ROSA E, PALAGUACHI; 90-34 205th St
NUBE LAPORTE; MORTGAGE ELECTRONIC Hollis, NY 11423
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA; CRIMINAL
COURT OF THE CITY OF NEW YORK; NEW YORK
STATE DEPARTMENT OF TAXATION AND FINANCE;
FIA CARD SERVICES; NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD; TRANSIT
ADJUDICATION BUREAU, GUSTAVIA HOME LLC;
and “JOHN DOE #1” through “JOHN DOE #10,” said
names being fictitious and unknown to plaintiff, intended to
be possible tenants or occupants of the premises, or
corporations, persons, or other entities having or claiming a
lien upon the mortgaged premises,

Defendants.
x

 

NOTICE OF COMMENCEMENT OF ACTION
SUBJECT TO MANDATORY ELECTRONIC FILING

 

 

 

PLEASE TAKE NOTICE, that the matter captioned above has been commenced as

an electronically filed case in the New York State Courts Electronic Filing System
("NYSCEF") as required by CPLR § 2111 and Uniform Rule § 202.5-bb (mandatory
electronic filing). This notice is being served as required by thatrule.

NYSCEF is designed for the electronic filing of documents with the County Clerk and the
court and for the electronic service of those documents, court documents, and court notices
upon counsel and unrepresented litigants who have consented to electronic filing.

Electronic filing offers significant benefits for attorneys and litigants. permitting papers to
be filed with the County Clerk and the court and served on other parties simply,
conveniently, and quickly. NYSCEF case documents are filed with the County Clerk
and the court by filing on the NYSCEF Website, which can be done at any time of the
day or night on any day of the week. The documents are served automatically on all
consenting e-filers as soon as the document is uploaded to the website, which sends out an
immediate email notification of the filing,

GM # 44444,0002

1 of 2
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 3 of 174 PagelD #: 89

 

710424/2C17

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM =NDEX NO.

NYBCSE boc. NO. 3 RECEIVED NYSCEF: 07/28/2017
J
The NYSCEF System charges no fees for filing, serving, or viewing the electronic case

record, nor does it charge any fees to print any filed documents. Normal filing fees must be
paid, but this can be done on-line.

Parties represented by an attorney: An attorney representing a party who is served
with this notice must either: 1) immediately record his or her representation within the e-filed
matter on the NYSCEF site, or 2) file the Notice of Opt-Out form with the clerk of the
cowt where this action is pending. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or scanner
and/or internet connection or that they lack (along with all employees subject to their
direction) the operational knowledge to comply with e-filing requirements [Section
202.5-bb(e)}.

Parties not represented by an attorney: Unrepresented litigants are exempt from e-
filing. They can serve and file documents in paper form and must be served with
documents in paper form. However,an unrepresented litigant may participate in e-filing.

For information on how to participate in e-filing, unrepresented litigants should contact
the appropriate clerk in the court where the action was filed or visit
www.nycourts.gov/efileunrepresented. Unrepresented litigants also are encouraged to visit
wyww.nycourthelp.goy or contact the Help Center in the court where the action was
filed. An unrepresented litigant who consents to e-filing may cease participation at any
time. However, the other parties may continue to e-file their court documents inthe case.

For additional information about electronic filing and to create a NYSCEF account, visit
the NYSCEF website at wwow.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone; 646-386-3033, e-mail: efile@nycourts gov).

Dated: July 2B 2017
New York, New York

 

 

By;

 

Thomas J. Frank, Esq.

590 Madison Avenue

Suite 1800

New York, NY 10022

P: (212) 524-5000

F: (212) 524-5050 (No Service by fax)

Please respond to Cypress Creek office:

Trade Centre South

100 W. Cypress Creek Road, Suite 700
Fort Lauderdale, FL 33309

P; (954) 343-6255

F; (954) 333-4281 (No Service by fax)

GM # 44444 0002

2 of 2
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 4 of 174 PagelD #: 90

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NY . NO. 1

 

SCE

Bac

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

FV-I, INC. IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS LLC,

Plaintiff,
-against-

LUIS E. PALAGUACHI; ROSA E. PALAGUACHI:
NUBE LAPORTE; MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA; CRIMINAL
COURT OF THE CITY OF NEW YORK; NEW YORK
STATE DEPARTMENT OF TAXATION AND
FINANCE; FIA CARD SERVICES; NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD; TRANSIT
ADJUDICATION BUREAU; GUSTAVIA HOME LLC;
and “JOHN DOE #1” through “JOHN DOE #10,” said
names being fictitious and unknown to plaintiff, intended
to be possible tenants or occupants of the premises, or
corporations, persons, or other entities having or claiming a
lien wpon the mortgaged premises,

Defendants.

aaeweeeee ~ X

 

TO THE ABOVE NAMED DEFENDANTS;

INDEX NO. 719424/2637
RSCEIVED N¥SCEF: 07/28/2017

SUMMONS AND NOTICE

Index No.:
Date Filed:

MORTGAGED PREMISES:
90-34 205th St
Hollis, NY 11423

VENUE: Queens County (based
on the situs of the Mortgaged
Premises)

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
a copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the Plaintiff's attorneys within twenty (20) days after the service of this
summons, exclusive of the day of service (or within thirty (30) days after the service is complete

if this summons is not personally delivered to you within the State of New York); and in case of

your failure to appear or answer, judgment will be taken against you by default for the relief

demanded in the complaint.

[Rest of Page Left Intentionally Blank]

GM # 44444,0002

1 of 4
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 5 of 174 PagelD #: 91

TNDEX NO, 710424/2027

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF PCC. NO. 1 RECEIVED NYSCEF: O//28/2017

NOTICE
YOU ARE IN DANGER OF LOSING YOUR HOME

IF YOU DO NOT RESPOND TO THIS SUMMONS AND COMPLAINT BY SERVING A
COPY OF TRE ANSWER ON THE ATTORNEY FOR THE MORTGAGE COMPANY
WHO FILED THIS FORECLOSURE PROCEEDING AGAINST YOU AND FILING
: THE ANSWER WITH THE COURT, A DEFAULT JUDGMENT MAY BE ENTERED
AND YOU CAN LOSE YOUR HOME.

SPEAK TO AN ATTORNEY OR GO TO THE COURT WHERE YOUR CASE IS
PENDING FOR FURTHER INFORMATION ON HOW TO ANSWER THE SUMMONS
AND PROTECT YOUR PROPERTY.

SENDING A PAYMENT TO YOUR MORTGAGE COMPANY WILL NOT STOP THIS
FORECLOSURE ACTION.

YOU MUST RESPOND BY SERVING A COPY OF THE ANSWER ON THE
ATTORNEY FOR THE PLAINTIFF (MORTGAGE COMPANY) AND FILING THE
ANSWER WITH THE COURT.

Dated: July, 2017
New York, New York

 

   

By:
omas J. Frank; Esq.
590 Madison Avenue
Suite 1800

New York, NY 10022
P: (212) 524-5000
F: (212) 524-5050 (No Service by fax)

Please respond to Cypress Creek office:
Trade Centre South

100 W. Cypress Creek Road, Suite 700
Fort Lauderdale, FL 33309

P: (954) 343-6255
F; (954) 333-4281 (No Service by fax)

GM # 444440002

2of 4
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 6 of 174 PagelD #: 92

INDSX NO. 7i0424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEE boc, NO. | RECEIVED NYSCSP: 07/28/2017

WE ARE ATTEMPTING TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE.

TO:

LUIS E. PALAGUACHI
8767 129TH STREET, APT 1
RICHMOND HILL, NY 11418

ROSA E. PALAGUACHI
8767 129TH STREET, APT 1
RICHMOND HILL, NY 11418

NUBE LAPORTE
8767 129TH STREET, APT 1
i RICHMOND HILL, NY 11418

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR FIRST
NATIONAL BANK OF ARIZONA

C/O ELECTRONIC DATA SYSTEMS CORP.

190] E VOORHEES STREET, SUITE C

DANVILLE, IL 61834

 

CRIMINAL COURT OF THE CITY OF NEW YORK
C/O ATTORNEY

100 CENTRE STREET

NEW YORK, NY 10013

NEW YORK STATE DEPARTMENT OF TAXATION AND FINANCE
C/O OFFICE OF COUNSEL

BUILDING 9

W A HARRIMAN CAMPUS

ALBANY, NY 12227

GM # 444440002

3 of 4
" Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 7 of 174 PagelD #: 93

 

(ILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 719424/20-7

 

NYSCEF DOC. NO. 2 RECEIVED NYSCLE: 07/28/2927
FIA CARD SERVICES
C/O PRESIDENT, OFFICER, OR ANY OTHER PERSON AUTHORIZED TO ACCEPT
SERVICE
900 SAMOSET DRIVE

NEWARK, DE 19713

NEW YORK CITY ENVIRONMENTAL CONTROL BOARD
66 JOHN STREET
NEW YORK, NY 10038

TRANSIT ADJUDICATION BUREAU
29 GALLATIN PLACE
BROOKLYN, NY 11201

GUSTAVIA HOME LLC

C/O REGISTERED AGENTS INC.
DOS PROCESS

90 STATE STREET

SUITE 700 / OFFICE 40
ALBANY, NY 12207

 

GM # 44444 0002

4 of 4
~ Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 8 of 174 PagelD #: 94

INDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF BOC, NO. 2 RECEIVED NYSCEP: 07/28/2017

t

} SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

 

x
FY-I, INC. IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS LLC, COMPLAINT
Plaintiff,
Index No.:
-against-
MORTGAGED PREMISES:

LUIS E. PALAGUACHI; ROSA E, PALAGUACHI; 90-34 205th St
NUBE LAPORTE; MORTGAGE ELECTRONIC  Hoilis, NY 11423
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR

FIRST NATIONAL BANK OF ARIZONA; CRIMINAL

COURT OF THE CITY OF NEW YORK; NEW YORK

STATE DEPARTMENT OF TAXATION AND

FINANCE; FIA CARD SERVICES; NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD; TRANSIT
ADJUDICATION BUREAU; GUSTAVIA HOME LLC;

and “JOHN DOE #1” through “JOHN DOE #10,” said

names being fictitious and unknown to plaintiff, intended

to be possible tenants or occupants of the premises, or

corporations, persons, or other entities having or claiming a

lien upon the mortgaged premises,

Defendants.
— x

 

 

The Plaintiff hercin, by its attorneys, GREENSPOON MARDER, P.A. P.C., complains
and alleges upon information and belief as follows:
AS AND FOR A FIRST CAUSE OF ACTION

1. Plaintiff herein is, and at all times hereinafter mentioned was, organized under the laws
of United States of America.

2. On or about June 8, 2007, LUIS E. PALAGUACHI and ROSA E. PALAGUACHI,
executed and delivered to FIRST NATIONAL BANK. OF ARIZONA, a certain Note bearing that
date, whereby LUIS E. PALAGUACHIT and ROSA E. PALAGUACHI covenanted and agreed to
pay the principal sum of $608,000.00, subject to the terms more fully set forth in the Note, which is

annexed hereto as Exhibit A, collectively with the proper indorsements.

GM # 444440002

id of 169
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 9 of 174 PagelD #: 95

INDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

3, For the purpose of securing payment of the aforementioned indebtedness, LUIS E.
PALAGUACHI, ROSA E. PALAGUACHI, and NUBE LAPORTE duly executed and delivered a
Mortgage to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC, AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA, and its successors and assigns, which was
recorded in the Office of the City Register of the City of New York on August 2, 2007, bearing
{ CRFN 2007000399278. The Mortgage is annexed hereto as Exhibit B.

4, The mortgaged premises, more fully described in the Schedule “A” Legal Description
annexed hereto, is commonly known as 90-34 205th St, Hollis, NY 11423, County of Queens
and State of New York (the “Premises”),

5. Any applicable recording tax was duly paid.

6. The Mortgage was assigned from MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC., AS NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA to JP.
MORGAN MORTGAGE ACQUISTION CORP., by Assignment of Mortgage dated March 16,

2010 and recorded in the Office of the City Register of the City of New York on February 2,

 

2011, bearing CRFN 2011000039691. The Mortgage was further assigned from LP. MORGAN
MORTGAGE ACQUISTION CORP. to CHRISTIANA TRUST, A DIVISION OF
: WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE FOR NORMANDY
MORTGAGE LOAN TRUST, SERIES 2013-10, by Assignment of Mortgage dated March 5,
2014 and recorded in the Office of the City Register of the City of New York on March 19,
2014, bearing CRFN 2014000095400. The Mortgage was further assigned from CHRISTIANA
TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE
FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10 to NORMANDY

MORTGAGE ACQUISITION COMPANY, LLC, by Assignment of Mortgage dated February

GM # 44444 0002

2 of 160
 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

epee poC, NO. 2

‘
}
i
i
|
i
I
t
t
}
:

 

RECEIVED NYSCEF:

18, 2016 and recorded in the Office of the City Register of the City of New York on March 15,
2016, bearing CRFN 2016000089774, The Mortgage was further assigned from NORMANDY
MORTGAGE ACQUISITION COMPANY, LLC to BAYVIEW LOAN SERVICING, LLC, by
Assignment of Mortgage dated February 18, 2016 and recorded in the Office of the City
Register of the City of New York on March 15, 2016, bearing CRFN 2016000089775. The
Mortgage was further assigned from BAYVIEW LOAN SERVICING, LLC to BAYVIEW
DISPOSITIONS IVA, LLC, by Assignment of Mortgage dated June 1, 2016 and recorded in
the Office of the City Register of the City of New York on August 9, 2016, bearing CRFN
2016000274257. The Mortgage was further assigned from BAYVIEW DISPOSITIONS IVA,
LLC to MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, by Assignment of
Mortgage dated June 27, 2016 and recorded in the Office of the City Register of the City of
New York on August 15, 2016, bearing CRFN 2016000281547. The Mortgage was further
assigned from MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC to FV-I,
INC, IN TRUST FOR MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, by
Assignment of Mortgage dated August 10, 2016 and recorded in the Office of the City Register
of the City of New York on August 31, 2016, bearing CRFN 2016000302349, All Assignments
of Mortgage are annexed hereto as Exhibit C.

7. The plaintiff or its custodian is in possession and control of the original of the subject
mortgage and note. The promissory note has been duly endorsed in blank. Plaintiff is the
assignee of the security instrument for the subject loan. Plaintiff has the right to foreclose the
subject note and mortgage.

8. Defendants LUIS E. PALAGUACHI, ROSA E, PALAGUACHI, and NUBE LAPORTE

have failed to comply with the terms and provisions of the Mortgage and Note by failing to pay

GM # 444446002

3 of 160

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 10 of 174 PagelD #: 96

INDEX NO, 716424/2017

07/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 11 of 174 PagelD #: 97

TNDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCHE DOC, NO. 2 RECEIVED NYSCEF: 07/28/2017

principal and interest and/or taxes, insurance premiums, escrows and/or other charges
commencing with the August 1, 2011 payment.

9. That there is now due and owing to the Plaintiff, the principal sum of $608,000.00 with
interest thereon from July 1, 2011, plus accumulated late charges together with any sums
i advanced by Plaintiff on behalf of the Defendants,

10. More than thirty (30) days have elapsed since the first of said defaults occurred, and by
reason thereof, Plaintiff has elected and hereby elects to declare immediately due and payable the
entire unpaid balance of principal, together with monies advanced for taxes, insurance, property
maintenance, as well as the costs, allowances and reasonable attomey fees to the extent permitted
by the mortgage.

11, Upon information and belief, to the extent applicable, Plaintiff has complied with all of
the provisions of Banking Law, Section 595-a [NYCLS], Section 6-1, Section 6-m, and UCC §

9-611,

 

12. Upon information and belief, to the extent applicable, Plaintiff is in compliance with
RPAPL § 1304. See 90 Day Notice, annexed hereto as Exhibit D.

13. Upon information and belief, to the extent applicable, Plaintiff is in compliance with
RPAPL § 1306.

14. Upon information and belief, Plaintiff has complied with all conditions precedent
contained in the mortgage, if any.

15, That in order to protect its security, the Plaintiff, or its agents, has paid or may be
compelled during the pendency of this action to pay local taxes, assessments, water rates,
insurance premiums and other charges affecting the mortgaged premises, and the Plaintiff

requests that any sums thus paid by it for said purposes (together with interest thereon),

GM # 44444,0002

4 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 12 of 174 PagelD #: 98

INDEX NO. 726424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF Doc. NO, 2 RECEIVED NYSCEP: 07/28/2017

should be added to the sum otherwise due and be deemed secured by the Mortgage and be
adjudged a valid lien on the Premises,

16. Each of the above-named Defendants have, or may claim to have, some interest in or lien
upon the Premises or some part thereof, which interest or lien, if any, has accrued subsequent to
the lien of Plaintiff's Mortgage. Pursuant to the provisions of CPLR § 5203(a)(2) and/or RPAPL

§ 1311, any such interests or liens are subject and subordinate to Plaintiff's mortgage.

17. The named party Defendants are described and set out with specificity in the annexed

Schedule “B.”

18. The interest or lien of each of the named party Defendant, if any, is set forth specificity in
the annexed Schedule “C.”

19. John Doe #1 through John Doe # 10 are fictitious and unknown to Plaintiff. They are
named as Defendants to designate any and all persons or parties, if any, having or claiming an

interest in or lien upon the mortgage premises. They may be judgment creditors or may have, or

 

claim to have a subordinate mortgage, or may be tenants/occupants, the possible interests of
which are subordinate to the interest of Plaintiff herein.
20. No other action or proceeding has been commenced or maintained or is now pending at
law or otherwise for the foreclosure the Mortgage or for the recovery of the sum secured by the
instant Note and Mortgage or any part thereof,
21. Plaintiff requests that in the event that this action proceed to judgment of foreclosure and
sale, the premises shall be sold subject to the following:

i. Any state of facts that an inspection of the premises would disclose;

ii, Any state of facts that an accurate survey of the premises would show;

iii. Covenants, restrictions, easements and public utility agreements, if any;

GM # 44444 0002
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 13 of 174 PagelD #: 99

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCHRF DOC.

|

rE Ne EI RN I EN

 

4

NO. 2

iv,

vi.

Vil

villi.

INDEX NO. 7

RECEIVED NYSCEF:

Building and zoning ordinances of the municipality in which the mortgage
premises are located and possible violations of same;

Any rights of tenants in possession of the subject premises;

Any equity of redemption of the United States of America to redeem the
premises within 120 days from the date of sale;

Prior mortgage liens of record, and any advances and arrears thereunder; and

Prior lien(s) of record, if any.

22, Plaintiff shall not be deemed to have waived, altered, released or changed the election

hereinbefore made, by reason of any payment after the commencement of this action, of any or

all of the defaults mentioned herein, and such election shall continue and remain effective.

WHEREFORE, Plaintiff demands judgment, against the Defendants as follows:

a

That each and all of the defendants in this action, and any and all persons
claiming by, through and under any of them, subsequent to the commencement
of this action and the filing of the Notice of Pendency thereof in the Office of the
County Clerk of Queens County in the State of New York, which is the county in
which the Premises are located, may be forever barred and foreclosed of any and

all right, title and interest, claim, lien and equity of redemption in the Premises;

b, That a receiver of rents may be appointed without notice as provided in the

Mortgage;

c. That the Court direct that the Premises can be sold according to law, in one

parcel or otherwise as equity may require;

d, That the monies arising from the sale of the Premises may be brought into Court;

GM # 44444 0002

10424/2017

O7/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 14 of 174 PagelD #: 100

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCE?: O7/28/29017

e. That the monies due to Plaintiff on the Note and Mortgage may be adjudged and

computed;

f, That Plaintiff may be paid the amount adjudged to be due on the Note and the
Mortgage with interest at the time of such payment, together with any monies
advanced and paid pursuant to any term of provision of the Note and Mortgage
SO as to protect the lien of the Mortgage, and together with taxes, insurance
premiums and all other charges and liens paid thereon with interest upon said
amount from the date of the respective payments and advances, together with ail
amounts due by virtue of statutory costs, allowances and attorney’s fees, together
with any reasonable attorney’s fees over and above the amounts covered by the
statutory attorney’s fees, together with the expenses of the sale insofar as the

amount of such monies properly applicable thereto will pay the same;

g. That if the proceeds of the sale of the Premises are insufficient to pay the amount

found due to Plaintiff as set forth in the immediately preceding paragraph, the

 

officer making the sale be required by the judgment of sale herein to specify the

amount such deficiency in the report of sale so that application may be made by

Plaintiff to the Court pursuant to the Real Property Actions and Proceedings Law
§ 1371 for a deficiency judgment against the Defendant Obligors, which will
include the amount of any such deficiency, unless; 1) said debt has been listed and
discharged in a bankruptcy petition; or 2) Plaintiff is unable to produce a copy of

the Note;

GM # 444440002

7 of 169
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 15 of 174 PagelD #: 101

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM PNPEX NO.

710424 /2017

NYSCEF DOC. NO. 2 RECEIVED NYSCE#: O7/28/2017

 

 

h. If the Court, upon such application shall so direct, Plaintiff should have judgment
against the Defendants LUIS E. PALAGUACHI and ROSA E. PALAGUACHI

for the ammount of such deficiency; and

i. That Plaintiff be awarded reasonable attorney’s fees as provided in the Note and

Mortgage, as well as the costs and disbursements of this action.

Dated: July£/, 2017
New York, New York
GREBNSPOON
Attofheys for Pl.

 
 
 
 

By

 

/ Phomas J. Frank, Esq.
590 Madison Avenue
Suite 1800
New York, NY 10022
P; (212) 524-5000
F; (212) 524-5050 (No Service by fax)

Please respond to Cypress Creek office:
Trade Centre South

100 W. Cypress Creek Road, Suite 700
Fort Lauderdale, FL 33309

P: (954) 343-6255
F: (954) 333-4281 (No Service by fax}

GM # 444440002

8 of 1460
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 16 of 174 PagelD #: 102

 

INDEX NO, 710424/2017

OT /28/2017

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCEF BCC. NO. 2 RECKIVED NYSCEF:

SCHEDULE A- LEGAL DESCRIPTION

ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND
BEING IN THE BOROUGH OF QUEENS, CITY AND STATE OF NEW YORK,
BOUNDED AND DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE WESTERLY SIDE OF 205TH STREET, DISTANT
367 FEET NORTHERLY FROM THE CORNER FORMED BY THE INTERSECTION
OF THE NORTHERLY SIDE OF 93RD AVENUE AND THE WESTERLY SIDE OF
205TH STREET;

RUNNING THENCE WESTERLY PARALLEL WITH 93RD A VENUE, 100 FEET;
THENCE NORTHERLY PARALLEL WITH 205TH STREET, 33.17 FEET;

THENCE EASTERLY PARALLEL WITH 93RD AVENUE 100 FEET TO THE
WESTERLY SIDE OF 205TH STREET;

THENCE SOUTHERLY ALONG THE WESTERLY SIDE OF 208TH STREET 33.17
FEET TO THE POINT OF BEGINNING.

 

GM # 44444.0002

9 of 140
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 17 of 174 PagelD #: 103

 

(FILED: QUEENS COUNTY CLERK 07/26/2017 11:48 PM INDEX NO,

NYSCSPF DOC.

 

No. 2

RECEIVED NYSCHE:

SCHEDULE B - PARTY DEFENDANTS

 

PARTY DEFENDANT

DEFENDANT TYPE

 

LUIS E. PALAGUACHI

Fee Owner/Mortgagor

 

ROSA E. PALAGUACHI

Fee Owner/Mortgagor

 

NUBE LAPORTE

Fee Owner/Mortgagor

 

MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST NATIONAL
BANK OF ARIZONA

Holder of Inferior Mortgage

 

CRIMINAL COURT OF THE CITY OF
NEW YORK

Judgment Creditor/Lien Holder

 

NEW YORK STATE DEPARTMENT OF
TAXATION AND FINANCE

Judgment Creditor/Lien Holder

 

FIA CARD SERVICES

Judgment Creditor/Lien Holder

 

NEW YORK CITY ENVIRONMENTAL
CONTROL BOARD

Judgment Creditor/Lien Holder

 

TRANSIT ADJUDICATION BUREAU

Judgment Creditor/Lien Holder

 

GUSTAVIA HOME LLC

 

 

Judgment Creditor/Lien Holder

 

 

GM # 44444,0002

10 of 1€0

GLU424/2017

07/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 18 of 174 PagelID #: 104

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEP DOC.

 

 

nA RR NS mat a

NO. 2

RECEIVED NYSCEF:

SCHEDULE C-PARTY INTERESTS

INDEX KO.

 

PARTY DEFENDANT

DEFENDANT TYPE

 

 

LUIS E. PALAGUACHI

Record owner of property and/or obligor
of note and/or mortgage being foreclosed

 

ROSA E. PALAGUACHI

Record owner of property and/or obligor
of note and/or mortgage being foreclosed

 

 

REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST NATIONAL
BANK OF ARIZONA

NUBE LAPORTE Record owner of property and/or obligor
of note and/or mortgage being foreclosed
MORTGAGE ELECTRONIC

Holder of Inferior Mortgage recorded on
August 2, 2007 bearing Instrument number
2007000399279

 

CRIMINAL COURT OF THE CITY OF
NEW YORK

Named defendant by virtue of multiple
judgments/liens

 

NEW YORK STATE DEPARTMENT OF
TAXATION AND FINANCE

Named defendant by virtue of multiple
judgments/liens

 

FIA CARD SERVICE

Named defendant by virtue of a
judgment/lien bearing Contro] No.
001634638-01, Index No. 043992/11

 

NEW YORK CITY ENVIRONMENTAL
CONTROL BOARD

Named defendant by virtue of a
judgment/lien bearing ECB Violation No.
40743514N

 

TRANSIT ADJUDICATION BUREAU

Named defendant by virtue of multiple
judgments/liens bearing TAB Violation
Nos.098-084-077 and 107-109-430

 

GUSTAVIA HOME LLC

 

 

Named defendant by virtue of a Notice of
Pendency filed on November 15, 2016,
Index No. 713697/2016

 

 

710424/2017
OF/28/2017

 

T All attachments corresponding with this Schedule are annexed hereto collectively at Exhibit “BE”

GM # 44444.0002

11 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 19 of 174 PagelD #: 105

 

TNDFX NO, 710424/2017

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCEF POC. NO. 2 RECELVED NY¥YSCEF: 97/28/2017

CERTIFICATION BY ATTORNEY

I, THOMAS J. FRANK, am an attorney duly admitted to practice law in the State of New
York, | am an Associate of Greenspoon Marder, P.A. P.C., the attorneys for Plaintiff FV-I, INC.
IN TRUST FOR MORGAN STANLEY MORTGAGE CAPITAL. HOLDINGS LLC, in the
above captioned civil action.
i ] HEREBY CERTIFY, pursuant to Sec. 130-1.1-a of the Rules of the Chief Administrator
(22 NYCRR), to the best of my knowledge, information, and belief, formed after inquiry
reasonable under the circumstances, that the presentation of the Summons and Complaint in this
action, or the contentions therein, are not frivolous as defined in subsection (c) of Sec. 130-1.1 of

the Rules of the Chief Administrator (22 NYCRR).

Dated: JulGX , 2017

i New York, New York 14,

’ THOMAS J. FRANK,ESQ:—~

 

GM # 444440062
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 20 of 174 PagelD #: 106

 

 

{EILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM -NSEA NO. F10d24/2077
'NYSCEP DOC. NO. 2 . RECEIVED NYSCEF: 07/28/2017

EXHIBIT “A”

13 of 166
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 21 of 174 PagelD #: 107

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 710424/2017

-NYSCERP PoC. NO. 2 RECEIVED NYSCEP: O7/29/2017

vj

nnn + ae

 

 

AXE FAT
ORiab lee
InterestFirst’ NOTE
; June @, 2007 FAIRFAX VA
{Date! (Cir) {Store}

90~34 205th Street, Hollis, NX 11423

(Sieperty Address}

i, BORROWER'S PROMISE TO PAY .
In retuen for a loan that I have roceived, I promise to pay U.S. $ 608,900,0C (this amount is called "Principal",
plus interest, to the order of the Lender. The Lender is Firat National Bank of Arizona

: I will make al] payments under this Note in the form of cash, check or money order.
' } understand that the Lender may transfer this Note, The Lender or anyons who takes this Note by transfer and who is
entitled to receive payments under this Note is callec the "Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. Twill pay interest at a yearly
rate of 7.878 %.

The interest rate required by this Section 2 is the rate [ will pay both before and after any defauit deseribed in Section 6(B}
of this Note.

3, PAYMENTS
(A) Time aud Place of Payments

 

I] will make a payment every month. This payment will be for Interest only for the first 120 months, and then will
consist of principal and interest. ;
I will make my monthly payment on the let day of eack month beginning on August 1, 2007 . 1 will

make these payments every month until I have paid al) of the Princlpal and interest and any other cherges described below that |
mey owe under this Note, Bach monthly payment will be applied as of its scheduled duce date, and if the payment includes both
principal and interest it will be applied to interest before Principal, If, on July 1, 2037 » still owe amounts
under this Note, I will pay those amounts in fSll on that date, which is called hie "Maturity Date,"

J will make my monthly payments atP.G. BOX €2768, PHOENIX, AZ 85085-2768

or at a different place if required by the Note Holder.

(B) Amount of Monthly Payments

My monthly payment will be in the amourt of U.S. $ 3,980.00 for the first £20 manths of this Note,
and thereafter will be in the amount of U.S. $ 5,938.36 . The Note Holder will notify me prior to the date of
change in monthly payrnent. .

ION IS SUPERCEDED 3Y THE ADDENTIUM ATTACHER HERETO AND MADE A
4. BORROWER'S RIGHT TO PREPAY BOF .

1 have the right to make payments of Principal at any time before they are due. A payment of Principal only ig known as a
"Prepayment." When } make a Prepayment, I wiil tell che Noco Holder in writing that Iam doing sc. I may not designate #
payment as a Prepayment if have not made all the inonthiy payments due under the Note.

I may make a full Prepayinent or partial Prepayments without paying a Prepayment charge, The Note Holder will use my
Prepayments to reduce the amount of Principal thar T owe under this Note. However, the Nore Holder may apply my
Prepayment to the uccrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If ] make 4 partial Prepayment, there will be no changes in the due date of my monthly payment

 

 

 

NEW YORK foterestFiret FIXED RATE NOTE Single Faniy-Fannle Maa UNIFORM INSTRUMENT

GED -83EN(NY) (e108) Form 2274.33 p

@ SMP MORTGAGE FORMA -(500}521-7294 CG
Pega lof Inala

be

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 22 of 174 PagelD #: 108

 

@ILED: QUEENS COUNTY CLERK 07/26/2017 11:48 PM INDEX NO, 710424/2037

NYSCEF poc. NG. 2 RECEIVED NYSC 27/28/2017

 

me

i RTO ‘
Ob usar ~

unless the Note Holder agrees in writing to those changes. However, if the partial Prepayment is made during the perind when
xsny monthly payments consist only of interest, the amount of the monthly payment will decrease for the remainder of the term
when my payments consist only of interest as wo!l as during the time that my payments consist of principal and interest. Tf the
partial Prepayment is made during the period when my payments consist of principal mnd interest, the amount of my monthly
payment will not decrease; however, the principal and the interest required under this Note will be paid prior to the Maturity
Date.

5. LOAN CHARGES

l€ a law, which applics to this toan and which sets maximum loan charges, [s finally interpreted so that the interest or other
loan charges collected or to be collected in connection with this toan exceed the permitted limits, ther: (a) any such loan charge
shail be reduced by the amount necessary to reduce the charge to the permitted mit; and (b) any sums already collected from
me which exceeded permitted limits will ve refunded to me. The Note Holder may choose to make this refund by reducing the
Principal 1 owe under this Note or by making a direct payment to me. Ifa refund reduces Principal, the reduction will be treated
asa partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED
(A) Late Charge for Overdue Payments

IC the Note Folder has not received the fall amount of any monthly payment by the end of fifteen calendar days
after the date it is due, J will pay a late charge to the Note Holder. The amount of the charge will be 2.060% of
my overdue peyment of interest and/or principal and interest. T will pay this late charge promptly bot onty once on each late
payment.

(B) Defaule

If I do not pay the full amount of each monthly payment on the date it is due, I will] be in default.

(C) Notice of Default

{ft am in defauit, the Note Holder may send me a written notice telling me that if I do mot pay the overdue amount by 2@
certain date, the Note Holder may require me to pay immediately the fill amount of Principal which has not been paid and all
the interest chat [ owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
dolivered oy other means.

(D) No Watver By Note Holder

Even if, at a time when I am In default, the Note Holder does not require me to pay immediately in full as described
above, the Note Halder will scl! have the right to do go if 1am in default ata later time.

(£) Payment of Note Holder's Casts and Expenses

If the Note Holder hag required me to pay bmmediately in full as described above, the Note Holder will have the right to
be paid back by me for alf of ita cests and expenses in enforcing this Note to the extent not prohibited oy applicable law. Those
expenses include. for example, reasonahle attorneys’ fees.

7, GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mai] to me at the Property Address above or at a different address if I give the Note
Hokler a notice of my different address,

Any notice that must be given to the Nove Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3¢A) above or at a different addres if Lam given & notice of that
different address.

 

8 OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the promises made in
this Note, including the promise to pay the full amount owed. Any person who is a guarantor, sureéty ar endorser of this Nate Is
also cbligated to do these things. Any person who takes over these obligations, Including, the obligations of a guarantor, surety
or endorser of this Note, is also obligated to keep all of the promises made in this Note, The Note Holder may enforce iis rights
under this Note against each person individsally or egainst all of us together. Thig means that any one of us may be required to

pay alt of the smounts owed under this Note. ty?
LY

Form 5274.23 4/04,
QED BION) (0108) Page2 ofS weittiata

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 23 of 174 PagelD #: 109

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCSE DOC. NO. 2

9. WAIVERS

INDEX NO. 710424/201)
RECEIVED NYSCEF: 07/28/2017

 

Pee

Neg GU Ses Eee

we

T and any other person who has obligations under this Note waive the rights of Presentment and Notice of Dishonor.
*Presentment”™ means the right to require the Note Holder to demand payment of amounts due. "Notice of Dishonor" means tho
right to require the Note Halder to give natice to other persons that amounts due have nat been paid.

10. UNIFORM SECURED NOTE

This Note js a uniform instrument with limited variations in some jurisdictions. In addition to the protections givea te the
Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the “Security Instrument"), dated the same date as
this Note, protects the Note Holder from possible losses which might result if 1 do not Keep the promises which I make in this
Note. That Security Instrument describes how and under what conditions i may be required 10 make Immediate payment in full

of all amounts I owe under this Nate. Some of those conditions are described as follows:

Lender may require immediate payment in full of all Sums Secured by this Security Instrumect if all or
any parte of the Property, or if any right in the Progerty, is sold or transferred without Lender's prior written
permission. Jf Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred
without Lender's prior written permission, Lender alsa may require iramediate payment in full. However,
this option shall not of exercised by Lender if such exescise is prohibited by Applicable Law,

If Lender requires immediate payment in full under this Section £8, Lender will give mo a notice which
states this requirement. The notice will give me at least 30 days to make the required payment, The 30-day
period will begin on the date the notice is given to me in the manner required by Section 15 ef this Security
Instrument. If 1 do mot make the required payment during that period, Lender may ace to enforce Its rights
under this Securizy instrument without giving me any further notice or demand for payment.

WITNESS THE HANDS) AND SEAL(S) OF THE UNDERSIGNED,

  

 

Luis Palaguachi ~orrower Rosa Palaguachi
’ &,

Lee GeEP

-Borrawer

! (Seal) leans a, et r {Seal}

 

 

 

 

 

 

 

(Seal) (Seal)

-Rorrawer -Borra wer

{Seal) (Seal)

-Borrower -Rerrewer

(Seal) (Seal

Borrower ~Barrower

&Sign Original Only]

BD -SSEN(NV) torc8: Page 3 of 3 Form 3271.33 1/04

16 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 24 of 174 PagelD #: 110

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 3104246/2017

NYSCEF DOC. NC. 2
RECEIVED NYSCEF: 67/28/2017

  

ADDENDUM TO NOTE .
(Borrower's Right to Prepay; Prepayment Charge)

THIS ADDENDUM is made this 8th day of June, 2007, and is incorporated into and
intended to form a part of the Note dated the same date as this Addendum.

The Section of the Note regarding the Borrower's Right to Prepay is modified to provide
that, subject to the Prepayment penalty provided below, I have the right to make
payments of principal at any time before they are due. A payment of Principal only is
kmown as a “Prepayment.” When I make a Prepayment, F will tell the Note Holder in
writing that I am doing so. T may not designate a payment as a Prepayment if {I have not
made ali the monthly payments due under the Note.

The Note Holder will use my Prepayments to reduce the amount of Principal that I owe
under the Note. However, the Note Holder may apply n1y Prepayment to the accrued
and unpaid interest on the Prepayment arnount, before applying my Prepayment to
reduce the Principal amount of the Note.

if 1 make a partial Prepayment equal to one or more of my monthly payments, the due
date of my next scheduled monthly payment may be advanced no more than one month.
if I make a partial Prepayment in any other ammount, I must still make all subsequent
monthly payments as scheduted.

Uf the Note contains provisions for a variable interest rate, my partial Prepayment may
reduce the amount of my monthly payments after the first Change Date following my
partial Prepayment. However, any reduction duce to my partial Prepayment may be offset
by an interest rate increase.

If within the first sixty (60) months from the date the Security Instrument is executed I
make a fill Prepayment or one or more partial Prepayments, and the total of all such
Prepayments in any 12-month period exceeds twenty percent (20%) of the original
Principal amount of the Joan, 7 will pay a Prepayment charge in an amount equal to SIX
(6) months advance interest on the amount prepaid which is in excess of TWENTY
percent (20%) of the original principal amount of the loan.

No Prepayment penalty will be assessed for any Prepayment made after the Penalty
Period. No Prepayment penalty will be assessed with any Prepayment that is (a)
concurrent with a bona fide sale of the Property securing this Note to an unrelated third
party and (b) made after the firat twelve months of the loan term. The Note Holder may
require reasonable documentation at the time identifying the Prepayment as being in
connection with the sale of the Property. A Prepayment penalty will be assessed in
connection with a Prepayment made during the first twelve months of the Penalty Period,
regardless of whether the Property has been sold.

Alf other provisions of the Note are unchanged by this Addendum and remain in full
force and effect.

Hhritilent- ef3)o Aa cafe g eee: f8{E7
4 Date

Lug Palaguechi wi DAte Rosa Palaguachi
E E.

Ler Ger

 

 

Dats ~ Date

Addendum to Nete Muiti-State

TGIZ004
Form 3020 (Rev.)

~1

of 160

bea
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 25 of 174 PagelD #: 111

 

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 i1:48 PM INDEX NO. 719424/20%7
NYSCEF DOC. NO. 2 RECEIVED NYSCEP: 07/28/2017
Y 2WCAITSST
Alfonge to Note
Loan #: 103947676 / 3875184 ¥

Borrower: LUIS E. PALAGUACIT AND ROSA E. PALAGUACHI
Address: 90.34 205" STREET
HOLLIS, NY 11423

Loan Amount: $608,003.00

Ailonge to one certain note dated Fume 8, 2007 and executed by LUIS BE. PALAGUACHI AND
ROSA EB. PALAGUACHL

Bayview Loan Servicing, LLC
Pay to the order of its successor and/or assigns

without recourse in any event.

1

|

ar |
Without recourse {
{

t

IPMORGAN CHASE BANK, N.A. S/B/M TO CHASE HOME FINANCE, LLC S/B/M TO
CHASE MANHATTAN MORTGAGE CORPORATION ATTORNEY-IN-FACT OR WELLS
FARGO BANK, N.A. S/BAM TO WELLS FARGO BANK OF ARIZONA, N.A. F/KIA FIRST
INTERSTATE BANK OF ARIZONA, N.A. F/K/A FIRST NATIONAL BANK OF ARIZONA

Sar @

v

SCOTT SYKES
VICE PRESIDEN?

BS

rae

Palegoech! KASOTA
CARR 2013-20-PATY

 

ih

 

I

  

ram eames ren concn cia cgsatin mn a

da an RU RETNA OR CE OR OE aan fab ne

18 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 26 of 174 PagelD #: 112

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
-NYSCEF DOC. NO. 2

Ba 091186493
SELLER# 6001136493

LLONGE TO NOTE

FOR PURPOSES OF FURTHER ENDORSEMENT OF THE NOTE REFERRED TO BELOW?

BORROWER: LUIS PALAGUACHI
ORIGINATOR: First National Bank of Arizoan
ORIGINAL PRINCIPAL BALANCE: 360,000.29

ORIGINAL NOTE DATE: 6/8/2007

PAY TO THe ORDER OF:

Bayview Dispositions Va, LLC

WITHOUT RECOURSE
BAY VIEW LOAN SERVE LLC

  

 

NAME efomy Brantner
TITLE: Vice-President

~ we eet se came pene TREN MCU Rts le RN a ON IE

INDEX NO. 716424/2027
RECEIVED NYSCEF: 07/28/2017

 
 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 27 of 174 PagelD #: 113

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
-NYSCEF DOC. NO. 2

 

BYs COLT 86453
SELLERA C001 184493

ALIONGE TO NOTE

FOR PURPOSES OF FURTHER ENDORSEMENT OF THE NOTE REFERRED TO BELOW;

BORROWER: LUIS PALAGUACHI
ORIGINATOR: First National Hank of Arizona
ORIGINAL PRINCIPAL RALANCE: $608,000.20

ORIGINAL NOTE DATE: 6/8/2097

PAY TO THE ORDER OF:

Morgan Stanley Mortgage Capital Holdings LLC

WITHOUT RECOURSE
Bayview Dispositions TV:

BY:

NAME, whos’ Bran‘ner

TITLE: Vice-President

 

Cee

socis16
z KRESTA
rae” acre S&D Inventory WARE ~

Ae RO OP FR ORE WEE en ee ote omen teres

of 169

N
OQ
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 28 of 174 PagelD #: 114

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX KO. 710424/2027

LNYSCEF DOC. NO. 2
RECKIVED NYSCEF: 67/28/2017

ALLONGE TO NOTE

This Allonge makes reference to the following Note:

 

Borrower: LUIS E PALAGUACHI and ROSA E PALAGUACH] “]
SLS Loan Number meee. a

Investor Account Number
Properly Ad¢ress:

 

 
 

 

 

34 205° Stree! Hollis NY 11423

LL

Note Date: 6/8/2007

Note Amount: $608,000.00
Therefore, in reference te the caption note, the following applies:

Pay to the order of:

FV-L, Inc, in trust for Morgan Stanley Mortgage Capital Holdings LLC
Without Recourse

Morgan Stanley Mortgage Capital Holdings LLC by Sneciatized Loan Servicing, LLC as

 

 

 

 

 

 

 

 

Attorney in Fact

Je t~—
By:
Name: Rarry Coon
Title: Vice President

 

21 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 29 of 174 PagelD #: 115

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 710424/2C17
/NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

EXHIBIT “B”

22 9% 1690
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 30 of 174 Pagel

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INGEX NO.

DNYSCER DOC. NO. 2 RECEIVED NYSCEE:

D #: 116

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

ti i
Ty |! | i li | TA
| il j |
Register will rely on the information provided ; il :
by you on this page for purposes of indexing Hit i
this imstrument. The information on this page Hh (|| il i| i i
will control for indexing purposes in the event } | Ml |

of any conflict with the rest of the document ee Un DO1ECAG 3

1
i
i
This page is part of the instrument. The City
'
| 1

 

 

 

 

Document Type: MORTGAGE
Document Page Count: 21

RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 23
Document ID: 2007062901272001 Document Date: 06-08-2007 Preparation Date: 06-29-2007

 

PRESENTER: 'RETURN TO:

ATLANTIS LAND SERVICES, INC. (ALS-2543Q) |EIRS'T NATIONAL BANK OF ARIZONA
AGENT FOR FIDELITY NATIONAL TITLE P.O, BOX 66604

3 GRACE AVENUE PHOENIX, AZ 85082

GREAT NECK, NY 1102]

516-829-7100

jeanniecedeno @atlantisorganization.com

 

 

PROPERTY DATA
Borough Block Lot Unit Adgress
QUEENS 10485 88 — Entire Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - 2 FAMILY

 

CROSS REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

CRFN_ sor, Document ID or Year___—s-—«sReel _s-s Page__. sor File Number.
PARTIES

MORTGAGOR/BORROWER: MORTGAGER/LENDER:

LUIS FE. PALAGUACHT -MERS

9034 205TH STREET “PO BOX 2026

HOLLIS, NY 11423 -FLINT, MI 48501-2026

x Additional Parties Listed on Continuation Page
FEES AND TAXES

Mortgage ‘Filing Fee:

Mortgage Amount: $ 608,000.00 : _ $ 0.00

Taxable Mortgage Amount: _!$ 608,000,00 ‘NYC Real Property Transfer Tax:

Exemption: i $ 0.00

TAXES: County (Basic): 13 3,040.00 NYS Real Estate Transfer Fax:
City (Additional): i$ 6,840.00 $ 0.00
Spec(Additional): | $ 9.00 RECORDED OR FILED IN THE OFFICE
TASE: § 1,520.00 OF THE CITY REGISTER OF THE
MTA: s 1,794.00 ; CITY OF NEW YORK
NYCTA: $ 0.00 Recorded/Filed 08-02-2007 16:23
Additional MRT: [$ 9.00 Cily Register File No.(CRFN):

‘TOTAL: $ 13,194,00 2007000399278
_ Recording Fee: g 142.00 3
Affidavit Fee: $ 0.00 ~

City Register Official Signature

 

 

bo
Wa
oO
Mt
b
ON
Q
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 31 of 174 PagelD #: 117

 

{FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

/NYSCEF DOC. NO. 2

INDEX NO. 710424/2C1?
RECEIVED NYSCEP: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
I

 

|

ill
2
$

iT

I

 

 

i alit
|

en 001 na

Mt

 

4

Ul)
iit
i

ca

i

 

 

I

 

RECORDING AND ENDORSEMENT COVER PAGE (CONTENUATION) PAGE 2 OF 23

 

Document Type: MORTGAGE

Document ID: 2007062901272001 Document Date: 06-08-2007

Preparation Date: 06-29-2007

 

PARTIES
MORTGAGOR/BORROWER:
ROSA E. PALAGUACHI

9034 295TH STREET

HOLLIS, NY 11423

 

MORTGAGOR/BORROWER:
NUBE E. LAPORTE

9034 20STH STREET

HOLLIS, NY 11423

 

 

 

24 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 32 of 174 PagelD #: 118

INDEX NO. 710424/2617

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYSCEE DOC.

Vote
, on

RECEIVED NYSCEF: 07/28/2027

Return To:

First National Bank of
Arizona

P.O. Box 66604
Phoenix, AZ 85082

’ Prepared By;

Bao Le BIR MOUSS
Let. BE

{Space Above This Line For Recording Data] --~ f 7 2 SYA
MORTGAGE ggg

 

WORDS USED OFTEN IN THIS DOCUMENT
{A) “Security Instrument," This document, which is dated June 8, 2007 ,
together with all Riders to this document, will be called the "Security Instrument.”

(8) "Borrower,"
Luis £, Palaguachi as to undivided 25% interest and Rosa E. Palaguach: as to undivided 25% interest

And Nube E. Laporte as to undivided 50% interest as tenants in common.

whose address is 90 ~34 205th Street, Hollis, N¥ 11423

sometimes will be called "Borrower" and sometimes simply °1" or "me."

(C) "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as a nominee for Lender and Lender's successors and assigns. MERS is organized and
existing under the laws of Delaware, and has an address and telephone number of P.O, Box 2026, Flint,
MI 48501-2026, tel. (888) 679-MERS. FOR PURPOSES OF " RECORDING THIS MORTGAGE,
MERS IS THE MORTGAGEE GF RECORD.

(D) "Lender." First National Bank of Arizone

will be cailed “Lender.” Lender is a corporation or association which exists under the laws of
United States of America . Lender's address is

 

NEW YORK - Single Family - Fannie Mee/Fraddia Mac UNIFORM INSTRUMENT WITH M ERS Form 3033 1/04

Seeaem oe initlady, B Ef l £ hw £ ¥ x 7

YP Morigage Somtions, Inc (800152 4-724

25 of 4160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 33 of 174 PagelD #: 119

 

(PILED: QUEENS COUNTY CLERK 07/28/20i7 11:48 PM INDEX NO, 710424/2017

NYSCEF EOC. NO. 2 RECEIVED N¥YSCEF: 07/28/2017

(£) "Note." The note signed by Borrower and dated June 8, 2007 . will be called
the "Note." The Nate shows that I owe Lender six hundred eight thousand and 00/100

. Dollars (U.S. $608,000.00 }
plus interest and other amounts that may be payable. ] have promised to pay this debt in Periodic Payments
and to pay the debt in full by July 1, 2037 .

(F) "Property." The property that is described below in the section titled “Description of the Property,”
will be called the "Property."

(G) "Loan." The "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and
late charges due under the Note, and all sums due under this Security Instrument, plus interest,

(BH) "Sums Secured." The amounts described below in the section titled “Borrower's Transfer to Lender of
Rights in the Property" sometimes will be called the "Sums Secured."

(i) "Riders." All Riders attached to this Security Instrument that are signed by Borrower will be called
"Riders." The following Riders are to be signed by Borrower [check box as applicable]:

C4 Adjustable Rare Rider {_} Condominium Rider [__] Second Home Rider
Balloon Rider Planned Unit Development Rider (x/ 1-4 Family Rider
VA Rider Biweckly Payment Rider (_] Other(s) [spacify}

(A) “Applicable Law." All controlling applicable federal, state and local statutes, regulations, ordinances
and administrative rules and orders (that have the effect of Jaw) as well as all applicable final,
non-appealable, judicial opinions will be called "Applicable Law."

(K) "Community Association Dues, Kees, and Assessments.” All dues, fees, assessments and other
charges that are imposed on Borrower or the Property by a condominium association, homeowners
association or similar organization will be called "Community Association Dues, Fees, and Assessments."
(L)} “Electronic Funds Transfer." "Electronic Funds Transfer" means any transfer of money, other than
by check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic
instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
or credit an account. Some common examples of an Electronic Funds Transfer are point-of-sale transfers
(where a card such as an asset or debit card is used at 9 merchant), automated teller machine (or ATM)
transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse transfers.

(M) “Escrow Items." Those items that are described in Section 3 will be called “Escrow items."

(N) 'Misceltaneous Proceeds." "Miscellaneous Proceeds means any compensation, settlement, award of
damages, or proceeds paid by any third party (other than Insurance Proceeds, as defined in, and paid under
the coverage described in Section 5) for: (i) damage to, or destruction of, the Property; (it) Condemnation
or other taking of all or any part of the Property; (iii) conveyance in lieu of Condemnation or sale to avoid
Condemnation; or {iv} misrepresentations of, or omissions as to, the value and/or condition of the
Property. A taking of the Property by any governmental authority by eminent domain is known as
“Condemnation.”

(O) "Mortgage Insurance." "Mortgage Insurance" means insurance protecting Lender against the
nonpayment of, or default on, the Loan.

(P) "Periodic Payment." The regularly scheduled amount due for (i) principa? and interest under the Note,
and (ii) any amounts under Section 3 will be called "Periodic Payment."

(Q) "RESPA." “RESPA" means the Real Estate Scttlement Procedures Act (12 U.S.C. Section 2601 et
seq.) and its implementing regulation, Regulation X (24 C.F.R. Part 3500), aS they might be amended
from time to time, or any additional or successor legislation or reguiation that governs the same subject
matter, Aga used in this Security Instrument, "RESPA" refers to all requirements and restrictions that are
imposed in regard to a "federally related mortgage loan” even if the Loan does not qualify as a "federally

related mortgage loan" under RESPA,
> om
inklas: E EJ ¢ c i ChE, Ce

EP -Atny {0005),B7 Poge 2 of 17 Fonn 3033 1/04

 

26 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 34 of 174 PagelD #: 120

INDEX NO. 7ic424/2017

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 Pm

NYSCER DCC, NO. 2 RECEIVED NYSCER: CT/238/2017

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

I mortgage, grant and convey the Property to MERS (solely as nominee for Lender and Lender's
successors in interest) and its successors in interest subject to the terms of this Security Instrument. This
means that, by signing this Sccurity Instrument, J am giving Lender those rights that are stated im this
Security Instrument and also those rights that Applicable Law gives to Jenders who hold mortgages on real
property. | am giving Lender these rights to protect Lender from possible losses that might result if I fail
to:

(A) Pay al] the amounts that | owe Lender as stated in the Note including, but not limited to, al! renewals,
extensions and modifications of the Note;

{B) Pay, with interest, any amounts that Lender spends under this Security Instrument to protect the value
of the Property and Lender's rights ir. the Property; and

{C) Keep ali of my other promises and agreements under this Security Instrument and the Note.

1 understand and agree that MERS holds only legal title to the rights granted by me in this Security
Instrument, but, if necessary to comply with law or custom, MERS (as nominee for Lender and Lender's
successors and assigns) has the right:

{A) to exercise any or all of those rights, including, but not limited to, the right to foreclose and sell the
Property; and

(B) to take any action required of Lender including, but not limited to, releasing and canceling this
Security Instrument,

DESCRIPTION OF THE PROPERTY

I give MERS (solely as nominee for Lender and Lender's successors in interest) rights in the Property
described in (A) through (G) below:

{A} The Property which is located at 90-34 205th Street

[Street]
Hollis (City, Town of Village}, New York11423 {Zip Code).
This Property is in Queens County. It has the following legal

description: SEB ATTACHED LEGAL DESCRIPTION

@) All buildings and other improvements that are located on the Property described in subsection (A) of
his section;

(C) All rights in other property that T have as owner of the Property described in subsection (A) of this
section. These rights are known as “easements and appurtenances attached to the Property;”

{D) Ali rights that I have in the land which lies in the streets or roads in front Of, or next to, the Property

described in subsection (A) of this section;
ren & EF
Form 3034 tit

CE PLE e.

 

GE £ANY) (0005).07 Page 3 of 17

27 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 35 of 174 PagelD #: 121

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
DOC. NO. 2

+

NYSCEF

Atlantis Land Services Confidential

Atlantis Land Services
Schedule A

ALL that certain pint, piece or parce) of land, situate, lying and being in the Borough of Queens, City and State of
New York, bounded and described as follows:

1

c
vB:
No
oa

ae
™~
ie
oO

Page 2

BEGINNING at a point on the Westerly side of 205th Street, distant 367 feet northerly from the corner formed by the

' intersection of the northerly side of 93rd Avenue and the westerly side of 205th Street:
ey RUNNING THENCE westerly parallel with 93rd Avenue, 100 feet

: \ THENCE northerly parallel with 20Sth Street, 33.17 feet;

THENCE easterly parallel with 93rd Avenue 100 feet to the westerly side of 205th Street;

THENCE southerly along the westerly side of 205th Street 33.17 feet to the point or place of BEGINNING,

Section: Block: 10485 Lot: 88 County: Queens

28 of 160

Ro

nm

o>

o>

~}

-J
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 36 of 174 PagelD #: 122

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX KO. 710424 /2017
NYSCEF DOC. NO. Z RECEIVED NYSCEF: 07/28/2017

CE) All fixtures that are now or in the future will be on the Property described in subsections (A) and (5)
of this section; / i.
(F) Alt of the rights and property described in subsections (B) through (E) of this section that I acquire in
the future, and / .
(G) All replacements of or additions to the Property described in subsections (B) through (F) of this section
and all Insurance Proceeds for loss or damage to, and all Miscellaneous Proceeds of the Property described
in Subsections (A} through (F) of this section.

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION
TO DEFEND OWNERSHIP OF THE PROPERTY

1 promise that; (A) [ lawfully own the Property; (B) I have the right to mortgage, grant and convey
the Praperty to Leuder; and (C) there are no outstanding claims or charges against the Property, except for
those which are of public record.

] give a general warranty of title to Lender. This means that { will be fully responsible for any losses
which Lender suffers because someone other than myself has some of the rights in the Property which |
promise that I have. I promise that I will defend my ownership of the Property against any claims of such
tights.

PLAIN LANGUAGE SECURITY INSTRUMENT

This Security Instrument contains promises and agreements that are used in real property security
instruments ali over the country. It also contains other promises and agreements that vary in different parts
of the country. My promises and agreements are stated in "plain language."

COVENANTS

T promise and I agree with Lender as follows:

1. Borrower's Promise to Pay. 1 will pay to Lender on time principal and interest due under the
Note and any prepayment, late charges and other amounts due under the Note. [ wiil also pay all amounts
for Escrow Items under Section 3 of this Security Instrument.

Payments due under the Note and this Security Instrument shall be made in U.S. currency. If any of
my payments by check or other payment instrument is returned to Lender unpaid, Lender may require my
payment be made by: (a} cash; (b) money order; (c) certified check, bank check, treasurer's check or
cashier's check, drawn upon an institution whose deposits are insured by a federal agency, instrumentality,
or entity; or (d} Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location required in the Note, or at
another location designated by Lender under Section 15 of this Security Instrument. Lender may return or
accept any payment or partial payment if it js for an amount that is less than the amount that is then due. If
Lender accepts a lesser payment, Lender may refuse to accept a lesser payment that | may make in the
future and does not waive any of jts rights. Lender is not obligated to apply such lesser payments when it
accepts such paymenits. If interest on principal accrues as if all Periodic Payments had been paid when due,
then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until } make
payments to bring the Loan current. If I do not do so within a reasonable period of time, Lender will either
apply such funds or return them to me. In the event of foreclosure, any unapplied funds will be applied to
the outstanding principal balance immediately prior to foreclosure. No offset or claim which I might have
now or in the future against Lender will relieve me from making payments due under the Note and this
Recurity Instrument or keeping all of my other promises and agreements secured by this Security

hstrument,

2. Application of Borrower's Payments and Insurance Proceeds, Unless Applicable Law or this
Section 2 requires otherwise, Lender will apply each of my payments that Lender eccepts in the following
order:

First, to pay interest due under the Note;

Next, to pay principal due under the Note; and

Next, to pay the amounts due Lender under Section 3 of this Security Instrument.

Such payments will be applied to each Periodic Payment ir the order in which it became due.
Any remaining amounts will be applied as follows:

First, to pay any late charges;

Next, to pay any other amounts due under this Security Instrument; and

Next, to reduce the principal balance of the Note,
iritaty. E E f
EP -sainy) (0005).07 Page 4 of 17 Form 3033 4/01

LEF_ ODE ¢,

 

ho
Ww
0

Ftp
bh
G

oO
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 37 of 174 PagelD #: 123

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

NYSCHEPF BOC. NO. 2 RECEIVED NYSCEF: 07/28/

If Lender receives a payment from me for a late Periodic Payment which includes a sufficient amount
£0 pay any jate charge due, the payment may be applied to the late Periodic Payment and the Jate charge. If
more than one Periodic Payment is duc, Lender may apply any payment received from me: First, to the
repayment of the Periodic Payments that are due if, and to the extent that, each payment can be paid in
full; Next, to the extent that any excess exists after the payment is applied to the full payment of one or
more Periodic Payments, such excess may be applied to any fate charges due.

Voluntary prepayments will be applied as foliows: First, to any prepayment charges; and Next, as
described in the Note,

Any application of payments, Insurance Proceeds, or Miscellaneous Proceeds to principal due under
the Note will not extend or postpone the due date of the Periodic Payments or change the amount of those
payments.

3. Monthly Payments For Taxes And Insurance.

(a) Borrower's Obligations.

I will pay to Lender all amounts necessary to pay for taxes, assessments, water charges, sewer rents
and other similar charges, ground leasehold payments or rents {if any), hazard or property insurance
covering the Property, flood insurance {if any), and any required Mortgage Insurance, or a Loss Reserve
as described in Section 10 in the place of Mortgage Insurance. Each Periodic Payment will include an
amount to be applied toward payment of the foUowing items which are called "Escrow Items:”

(1) The taxes, assessments, water charges, sewer rerits and other similar charges, on the Property

which under Applicable Law may be suporior to this Security Instrument as a Lien on the Property.

Any claim, demand or charge that ts made against property because an obligation has not been

fulfilled is known as a “Lien;"

(2) The leasehold payments or ground rents on the Property (if any),

(3) The premium for any and all insurance required by Lender under Section 5 of this Security

Instrument;

(4) The premium for Mortgage Insurance (if any);

(5) The amount I may be required to pay Lender under Section 10 of this Security Instrument instead

of the payment of the premium for Mortgage Insurance (if any}; and

(6) If required by Lender, the amount for any Community Association Dues, Fees, and Assessments.

After signing the Note, or at any time during its term, Lender may include these amounts as Escrow
Items. The monthly payment I will make for Escrow Items will be based on Lender's estimate of the
annual amount required.

1 will pay all of these amounts to Lender unless Lender tells me, in writing, that I do not have to do
$0, or unless Applicable Law requires otherwise. 1 will make these payments on the same day that my
Periodic Payments of principal and interest are due under the Note.

The amounts that I pay to Lender for Escrow Items under this Section 3 will be called "Escrow
Funds." | will pay Lender the Escrow Funds for Escrow Items unless Lender waives my obligation to pay
the Escrow Funds for any or all Escrow Items. Lender may waive my obligation to pay to Lender Escrow
Funds for any or all Escrow Items at any time. Any such waiver must be in writing. In the event of such
waiver, [ will pay directly, when and where payable, the amounts due for any Escrow Items for which
payment of Escrow Punds has been waived by Lender and, if Lender requires, will promptly send to
Lender receipts showing such payment within such time period as Lender may require. My obligation to
make such payments and to provide receipts will be considered to be a promise and agreement contained in
this Security Instrument, as the phrase “promises and agreements" is used in Section 9 of this Security
Instrument, If 1 am obligated to pay Escrow Items directly, pursuant to a waiver, and I fail to pay the
amount due for an Escrow Item, Lender may pay that amount and I will then be obligated under Section 9
of this Security Instrument to repay to Lender, Lender may revoke the waiver as to any or all Escrow Items
at any time by a notice given in accordance with Section 15 of this Security Instrument and, upon the
revocation, I will pay to Lender all Escrow Funds, and in amounts, that are then required under this

Section 3.
inials: B E

Bp sain) (0008}.07 Page 5 of 17 Form 3033 1/04

LOM ey

 

30 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 38 of 174 PagelD #: 124

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM ENDEX NO. 710424/2017
NYSCEF DOC. NC, 2 RECEIVED NYSCEF: C7/26/2C17

I promise to promptly send to Lender any notices that ] receive of Escrow Item amounts to be paid.
Lender will estimate from time to time the amount of Escrow Funds I will have to pay by using existing
assessments and bills and reasonable estimates of the amount I will have to pay for Escrow Items in the
future, unless Applicable Law requires Lender to use another method for determining the amount I am to
pay.

Lender may, at any time, collect and hold Escrow Funds in an amount sufficient to permit Lender to
apply the Escrow Funds at the time specified under RESPA. Applicable Law puts limits on the total
amount of Escrow Funds Lender can at any time collect and hold. This total amount cannot be more than
the maximum amount a lender could require under RESPA. If there is another Applicable Law that
imposes a lower limit on the total amount of Escrow Funds Lender can collect and hold, Lender wiil be
limited to the Jower amount,

(b) Lender's Obligations.

Lender will keep the Escrow Funds in a savings or banking institution which has its deposits insured
by a federal agency, instrumentality, or entity, or in any Federal Home I.oan Bank. If Lender is such a
savings or banking institution, Lender may hold the Escrow Funds. Lender will use the Escrow Funds to
pay the Escrow Items no later than the time allowed under RESPA or other Applicable Law. Lender will
give to me, without charge, an annual accounting of the Escrow Funds. That accounting wil] show all
additions to and deductions from the Escrow Funds and the reason for each deduction.

Lender may not charge me for holding or keeping the Escrow Funds, for using the Escrow Funds to
pay Escrow Items, for making a yearly analysis of my payment of Escrow Funds or for receiving, or for
verifying and totaling assessments and bills. However, Lender may charge me for these services if Lender
Pays me interest on the Escrow Funds and if Applicable Law permits Leader to make such a charge.
Lender will not be required to pay me any interest or earnings on the Escrow Funds uniess either (1)
Lender and | agree in writing that Lender will pay interest on the Escrow Funds, or (2) Applicable Law
requires Lender to pay interest on the Escrow Funds.

(cy Adjustments to the Escrow Funds.

Under Applicable Law, there is a limit on the amount of Escrow Funds Lender may hold. If the
amount of Escrow Funds held by Lender exceeds this limit, then there will be an excess amount and
RESPA requires Lender to account to me in a special manner for the excess amount of Escrow Funds.

If, al any time, Lender has not received enough Escrow Funds to make the payments of Escrow Items
when the payments are due, Lender may tell me in writing that an additional amount is necessary. I will
pay to Lender whatever additional amount is necessary to pay the Escrow Jtems when the payments are
due, but the number of payments wilt not be more than }2.

When I have paid all of the Sums Secured, Lender will promptly refimd to me any Escrow Funds that
are then being held by Lender,

4. Borrower's Obligation to Pay Charges, Assessments And Claims. J will pay all taxes,
assessments, water charges, sewer rents and other similar charges, and any other charges and fines that
may be imposed on the Property and that may be superior to this Securiry Instrument. I will also make
ground rents or payments due under my lease if 1 am a tenant on the Property and Community Association
Dues, Fees, and Assessments (if any) duc on the Property. Hf these items are Escrow Items, | will do this
by making the payments as described in Section 3 of this Security Instrument. In this Security Instrument,
the word "Person" means any individual, organization, governmental authority or other party.

I will promptly pay or satisfy all Liens against the Property that may be superior to this Security
Instrument. However, this Security Instrument does nat Tequire me to satisfy a superior Lien iff (a) I
agree, in writing, to pay the obligation which gave rise to the superior Lien and Lender approves the way
in which | agree to pay that obiigation, but only so Jong as] am performing such agreement; (b) in good
faith, 1 argue or defend against the superior Lien in a lawsuit so that in Lender's opinion, during the
lawsuit, the superior Lien may not be enforced, but only until the lawsuit ends: or (c} I secure from the
holder of that other Lien an agreement, approved in writing by Lender, that the Lien of this Security

win EP

GED any) (0005).07 Paga 6 of 17 ZL CC 1 CF Form 3633 1/04
° a jy

 
 

2. of L8G
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 39 of 174 PagelD #: 125

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NG. 7L042a/2 017
NYSCEF DOC. NO. 2 RACEIVED MYSCEF: 07/28/2017

Instrument is superior to the Lien held by that Person. If Lender determines that any part of the Property is
subject to a superior Lien, Lender may give Borrower a notice identifying the superior Lien. Within 10
days of the date on which the notice is given, Borrower shall pay or satisfy the superior Lien or take one or
more of the actions mentioned in this Section 4.

Lender also may require me to pay a one-time charge for an independent real estate tax reporting
service used by Lender in connection with the Loan, unless Applicable Law does not permit Lender to
make such a charge.

5. Borrower's Obligation to Maintain Hazard Insurance or Property Insurance. J will obtain
hazard or property insurance to cover all buildings and other improvements that now are, or in the future
will be, located on the Property. The insurance will cover loss or damage caused by fire, hazards normally
covered by “Extended Coverage” hazard insurance policies, and any other hazards for which Lender
requires coverage, including, but not limited to earthquakes and floods. The insurance will be in the
amounts (including, but not limited to, deductible levels) and for the periods of time required by Lender.
What Lender requires under the last sentence can change during the term of the Loan. } may choose the
insurance company, but my choice is subject to Lender's right to disapprove. Lender may not disapprove
my choice unless the disapproval is reasonable. Lender may require me to pay either (a) a one-time charge
for flood zone determination, certification and tracking services, or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time retnappings or similar changes
occur which reasonably might affect the flood zone determination or certification. If I disagree with the
flood zone determination, ] may request the Federal Emergency Management Agency to review the flood
zone determination and |] promise to pay any fees charged by the Federal Emergency Management Agency
for its review.

if I fail to maintain any of the insurance coverages described above, Lender may obtain insurance
coverage, at Lender's option and my expense. Lender is under no obligation to purchase any particular
type or amount of coverage. Therefore, such coverage will cover Lender, but might or might not protect
me, my equity in the Property, or the contents of the Property, against any risk, hazard or labilicy and
might provide greater or lesser coverage than was previously in effect. I acknowledge that the cost of the
insurance coverage so obtained might significantly exceed the cast of insurance that 1 could have obtained.
Any amounts disbursed by Lender under this Section 5 will become my additional debt secured by this
Security Instrument. These arnounts will bear interest at the interest rate set forth in the Note from the date
of disbursement and will be payable with such interest, upon notice from Lender to me requesting
payment,

AH of the insurance policies and renewals of those policies will include what is known as a "Standard
Mortgage Clause” to protect Lender and will name Lender as mortgagee and/or as an additional loss payee.
The form of ali policies and renewals wilt be acceptable to Lender. Lender will have the right to hold the
policies and renewal certificates. If Lender requires, | will promptly give Lender alf receipts of paid
premiums and renewal notices that I recetve.

if f obtain any form of insurance coverage, not otherwise required by Lender, for damage to, or
destruction of, the Property, such policy will include a Standard Mortgage Clause and will name Lender as
Mortgagee and/or as an additional Joss payee,

If there is a toss or damage to the Property, I will promptly notify the insurance company and
Lender. If} do not promptly prove to the insurance company that the loss or darcage occurred, then Lender
may do so.

The amount paid by the insurance company for joss of damage to the Property is called "Insurance
Proceeds," Uniess Lender and 1 otherwise agree in writing, any Insurance Proceeds, whether or not the
underlying insurance was required by Lender, will be used te repair or to restore the damaged Properzy
unless: (a) it is not economically feasible to make the repairs or restoration; (b) the use of the Insurance
Proceeds for that purpose would lessen the protection given to Lender by this Security Instrument; or (c)
Lender and ] have agreed in writing not to use the Insurance Proceeds for that purpose. During the period

wn REL
EE -SAINY) (2008s 07 Page fof 17 Get Form 3033 1/04
Et tay. 2.

 

279

32 of LEC
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 40 of 174 PagelD #: 126

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 716424/2027
NYSCEF DOC. NO. 2 RECEIVED NYSCEP: C7/2$/2017

that any repairs or restorations are being made, Lender may hold any Insurance Proceeds until jt has had an
opportunity to inspect the Property to verify that the repair work has been completed to Lender's
satisfaction. However, this inspection will be done promptly. Lender may make payments for the repairs
and restorations in a single payment or in a series of progress payments as the work is completed. Unless
Lender and J agree otherwise in writing or unless Applicable Law requires otherwise, Lender is not
required to pay me any interest or earnings on the Insurance Proceeds. I will pay for any public adjusters
or other third parties that I hire, and their fees will not be paid out of the Insurance Proceeds, If the repair
or restoration is not economically feasible or if it would lessen Lender's protection under this Security
Instrument, then the Insurance Proceeds will be used to reduce the amount that I owe to Lender under this
Security Instrument. Such Insurance Proceeds will be applied in the order provided for in Section 2. If any
of the Insurance Proceeds remain after the amount that I owe to Lender has been paid in full, the remaining
Insurance Proceeds will be paid to me.

If i abandon the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If 1 do not answer, within 30 days, a notice from Lender stating that the insurance
company has offered to settle a claim, Lender may negotiate and settle the claim. The 30-day period will
begin when the notice is given. In either event, or if Lender acquires the Property under Section 22 of this
Security Instrument or otherwise, I give Lender my rights to any Insurance Proceeds in an amount not
greater than the amounts unpaid under the Note and this Security Instrument. I also give Lender any other
of my rights (other than the right to any refund of unearned premiums that 1 paid) under afl insurance
policies covering the Property, if the rights are applicable to the coverage of the Property, Lender may use
the Insurance Proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or
this Security Instrument, whether or not then due.

6 Borrower's Obligations to Occupy The Property. 1 will occupy the Property and use the
Property as my principal residence within 60 days after I sign this Security Instrument. I will continue to
occupy the Property and to use the Property as my principal residence for at least one year. The one-year
period will begin when I first occupy the Property. However, I will not have to occupy the Property and
use the Property as my principal residence within the time frames set forth above if Lender agrees in
writing that I do not haye to do so, Lender may not refuse to agree unless the refusal is reasonable. I also
will not have to occupy the Property and use the Property as my principal residence within the time frames
set forth above if extenuating circumstances exist which are beyond my control.

7. Borrower's Obligations to Maintain And Protect The Property And to Fulfill Any Lease
Obligations. :

(a) Maintenance and Protection of the Property.

I will not destroy, damage or harm the Property, and I will not allow the Property to deteriorate.
Whether or not I am residing in the Property, I will keep the Property in good repair so that it will not
deteriorate or decrease in value due to its condition. Unless it is determined under Section 5 of this
Security Instrument that repair is not economically feasible, 1 will promptly repair the Property if damaged
to avoid further deterioration or damage. If insurance or Condemnation (as defined in the definition of
Miscellaneous Proceeds) proceeds are paid because of loss or damage to, or Condemnation of, the
Property, I will repair or restore the Property only if Lender has released those proceeds for such purposes.
Lender may pay for the repairs and restoration out of proceeds in a single payment or in a series of
progress payments as the work is completed. If the insurance or Condemnation proceeds are not sufficient
to repair or restore the Property, 1 promise to pay for the completion of such repair or restoration.

(b} Lender’s Inspection of Property.

Lender, and others authorized by Lender, may enter on and inspect the Property. They will do so ina
reasonable manner and at reasonable times. If it has a reasonable purposc, Lender may inspect the inside of
the home or other improvements on the Property. Before or at the time an inspection is made, Lender will
give me notice stating a reasonable purpose for such interior inspection.

EP sainyy t0005).07 Poge a of 17 me LEP Form 1033 1/04
C E Kr vee an,

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 41 of 174 PagelD #: 127

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

8. Borrower's Loan Application, If, during the application process for the Loan, I, or any Person or
entity acting at my direction or with my knowledge or consent, made false, misleading, or inaccurate
statements to Lender about information important to Lender in determining my eligibility for the Loan (or
did not provide Lender with such information), Lender will treat my actions as a default under this
Security Instrument. False, misleading, or inaccurate statements about information important to Lender
would include a misrepresentation of my intention to occupy the Property as a principal residence. This is
just one example of a false, misleading, or inaccurate statement of important information.

9, Lender's Right to Protect Its Rights in The Property. If: (a) 1 do not keep my promises and
agreements made in this Security Instrument; (b) someone, including me, begins a legal proceeding that
may significantly affect Lender's interest in the Property or rights under this Security Instrument (such as a
legal proceeding in bankruptcy, in probate, for Condemnation or Forfeiture (as defined in Section 11),
proceedings which could give a Person rights which could equal or exceed Lender's interest in the Property
or under this Security Instrument, proceedings for enforcement of a Lien which may become superior to
this Security Instrument, or to enforce laws or regulations); or (c) 1 have abandoned the Property, then
Lender may do and pay for whatever is reasonable or appropriate to protect Lender’ s interest in the
Property and Lender's rights under this Security Instrument.

Lender’ s actions may include, but are not limited to: (a) protecting and/or assessing the value of the
Property; (>) securing and/or repairing the Property; (c} paying sums to eliminate any Lien against the
Property that may be equal or superior to this Security Instrument; (d) appearing in court; and (e) paying
reasonable attorneys’ fees to protect its interest in the Property and/or rights under this Security
Instrument, including its secured position in a bankruptcy proceeding. Lender can also enter the Property
to make repairs, change locks, replace or board up doors and windows, drain water from pipes, ¢liminate
building or other code violations or dangerous conditions, have utilities turmed on or off, and take any
other action to secure the Property. Although Lender may take action under this Section 9, Lender does not
have to do so and fs under no duty to do so. | agree that Lender will not be liable for not taking any or ail
actions under this Section 9.

I will pay to Lender any amounts, with interest, which Lender spends under this Section 9. I will pay
those amounts fo Lender when Lender sends me a notice requesting that [ do so. I will pay interest on
those amounts at the interest rate set forth in the Note. Interest on each amount will begin on the date that
the amount is spent by Lender. This Security Instrument wil! protect Lender in case I do aot keep this
promise to pay those amounts with interest.

If 1 do net own, but am a tenant on the Property, 1 will fulfill all my obligations under my lease. I
also agree that, if I acquire the full title (sometimes called ‘Fee Title") to the Property, my lease interest
and the Fee Title will not merge unless Lender agrees to the merger in writing.

10, Mortgage Insurance. Hf Lender required Mortgage Insurance as a condition of making the Loan,
I will pay the premiums for the Mortgage Insurance, If, for any reason, the Mortgage Insurance coverage
ceases to be available from the mortgage insurer that previously provided such insurance and Lender
required me to make separate payments toward the premiums for Mortgage Insurance, I will pay the
premiums for substantially equivalent Mortgage Insurance coverage from an alternate mortgage insurer.
However, the cost of this Mortgage Insurance coverage will be substantially equivalent to the cost to me of
the previous Mortgage Insurance coverage, and the alternate mortgage insurer will be selected by Lender.

If substantially equivalent Mortgage Insurance coverage is not available, Lender will establish a
non-refundable "Loss Reserve” as a substitute for the Mortgage Insurance coverage. | will continue to pay
to Lender each month an amount equa] to one-twelfth of the yearly Mortgage Insurance premium (as of the
time the coverage lapsed or ceased to be in effect). Lender will retain these payments, and will use these
payments to pay for losses thet the Mortgage Insurance would have covered. The Loss Reserve is
non-refundable even if the Loan is ultimately paid in full and Lender is not required to pay me any interest
on the Loss Reserve. Lender can no longer require Loss Reserve payments if: (a) Mortgage Insurance

inftials; E EF

sac) {0005).07 Page 9 of 17 Z z 6 Form 3033 +/0t
MAE L.

 
ag

No. 2

NYSCEF DOC. 07/28/2017 11

INTEX NO.

RECEIVED KYSCEF:

coverage again pecomes available through an insurer sefected by Lender: {b) such Morteacé Insurance is

obtained; (¢) Lender requires separately designated payments toward the premiums
Insurance, and (d) the Mortgage Insurance coverage is in the amount and for the period

Lender.

for Mortgage

of time required by

{f Lender required Mortgage Insurance as a condition of making the Loan and Borrower was required

to meke separate payments toward the premiums for Mortgage insurance, } will pay the Mortgage
Insurance premiums, oT the Loss Reserve payments, until the requirement for Mortgage Insurance ends

according to any written agreement between Lender and me providing for such

7

termination or until
termination of Mortgage Insurance is required DY Applicable Law. Lender may require me to pay the

remiums, or the Loss Reserve payments, in the mamner described in Section 3 of this Security Instrument.

Nothing in this Section 10 will affect my obligation to pay interest at the rate provided jn the Note.

A Mortgage Insurance policy pays Lender (or any entity that purchases
may incur if Borrower does not repay the Loan as
Insurance policy.

x : . .
Mortgage insurers assess their total tisk on all Mortgage Insurance from time to

insurers may enter inte agreements with other parties to share 0 change theit risk,
These agreements are by

payments using any source o
Mortgage Insurance premiums).
‘As a result of these agreements,

any other entity may receive (directly oF indirectly} asnounts that come from a port
payments for Mortgaae Insurance, i exchange for sharing or changing the mortgag'

the Note)
agreed, Borrower is not @ party

on terms and conditions mat are satisfactory to the mortg
other party (oF parties) to these agreements. These agreements may require the mortgae'
i funds that the mortgage insurer may have available (which may include

Lender, any owner of the Note, another insurer,

for certain lasses it
to the Mortgage

any reinsuret, or
jon of Borrower" $
insurer’ 5 risk, OF

reducing }0SSes- If these agreements provide that an affiliate of Lender takes § share of the insurer's risk in

exchange for 2

reinsurance.” It also should be understood that: {a} any of these agrecments wilt not affect

Borrower has agreed to pay for Mortgage Insurance, OF any other terms of

share of the premiums paid to the insurer, the arrangement is often termed "captive
the amounts that

the Loan. These agreements

yall not increase the arnount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower

to any refund; and (b) any of these agreements will not affect the 1

the Mortgage Insurance under the Homeowners Protection Act of 1998 ot any other taw.

include the right (a) to receive certain disclosures, (b) to request and obtain cance

Insurance, (c} to have the Mortgage Insurance terminated automatically, and/or (d) te
any Mortgage insurance premiums that were not eared at the time of such cancellation
Proceeds; Forfeiture. All Miscellaneous

i. Agreements About Miscellaneous
assigned to and will be paid to Lender.
if the Property is damag

Property, if (a) the restoration of repair is economically feasible, and (>) Lender's S&

Security Instrument is not tessened. During such repais and restoration period, Lender W
ta inspect the Pr

to hold such Miscellaneous Proceeds until Lender has had an opportunity

ghts Borrower has

- if any - regarding
These rights may
ion of the Mortgage
receive 6 refund of
or termination.

Proceeds art

ed, such Miscellan¢ous Proceeds will be applied to restoration ot repair of the

arity given in this
il) have the right
operty to verify

that the work has been complered to Lender’ $ satisfaction. Howevet, the inspection will be undertaken

payments aS the work is completed. Untess Lender and
Law requires imterest to be paid on such Miscellaneous Proceeds, Lender will not

Borrower any interest OF earnings on the Misceslanzous Proceeds. If the restoration

economically feasible or Lender's security given in this Security Instrument WOU

Miscellaneous Proceeds will be applied to the Sums Secured, whether or Bot then due. T
will be paid to me. Such Miscellaneous Proceeds will be applied in the order provided for i
the Property,
Proceeds will be applied to the Sums Secured, whether oT got then due. The excess, if an

in the event of a total taking, destruction, oF joss in value of

me.

a series of progress
1 agree otherwise in writing oF unless Applicable

the Miscellaneous
ys will be paid to

in the event of a partial taking, destruction, of Joss in value of the Property in which the fair market

value of the Property immediately before the partial taking, destruction, oF joss in ¥

aluc is equal 10 OF

greater than the amount of the Sums Secured immediately before the partial taking, destruction, oF toss in

 

wow LEP
Let

GE ean £0005).07

Forn 3033 4104

MVE-L

1104924/2017
ON/2ZG/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 43 of 174 PagelD #: 129

 

(FILED: QUEENS COUNTY CLERK 07/26/2017 11:48 PM NCDEX NO,

NYSCEF DCC.

KO.

 

2 RECEIVED NYSCEP:

valus, the Sums Secured will be reduced by the amount of the Miscellaneous Proceeds multiplied by the
following fraction: (a) the total amount of the Sums Secured immediately before the partial taking,
destruction, or [oss in yalue divided by (6) the fair market value of the Property immediately before the
partial taking, destruction, or loss in value. Any balance shall be paid to me.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
yalue of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the Sums Secured immediately before the partial taking, destruction, or loss in value, the
Miscellaneous Proceeds will be applied to the Sums Secured whether or not the sums are then duc.

If | abandon the Property, or if, after Lender sends me notice that the Opposing Party (as defined in
the next sentence) offered to make an award to settle a claim for damages, f fail to respond to Lender
within 30 days after the date Lender gives notice, Lender is authorized to collect and apply the
Miscellaneous Proceeds either to restoration or repair of the Property or to the Sums Secured, whether or
not then due. "Opposing Party” means the third party that owes me Miscellaneous Proceeds or the party
against whom I have aright of action in regard to Miscellaneous Proceeds.

L will be in default under this Security Instrument if any civil or criminal action or proceeding that
Lender determines could result in a court ruling (a) that would require Forfeiture of the Property, or (b)
that coutd damage Lender's interest in the Property or rights under this Security Instrument. “Forfeiture” is
a court action to require the Property, or any part of the Property, to be given up. | may correct the default
by obtaining a court ruling that dismisses the court action, if Lender determines that this court ruling
prevents Forfeiture of the Property and also prevents any damage to Lender's interest in the Property or
tights under this Security Instrument. If 1 correct the default, I will have the right to have enforcement of
this Security Instrument discontinued, as provided in Section 19 of this Security Instrument, even if Lender
has required Immediate Payment in Full (as defined in Section 22). The proceeds of any award or claim for
damages that ere attributable to the damage or reduction of Lender's interest in the Property are assigned,

and will be paid, to Lender. . ; .
All Miscellaneous Proceeds that are not applied to restoration or repair of the Property will be applied

in the order provided for in Section 2.

32. Continuation of Borrower's Obligations And of Lender's Rights.

(a) Borrower's Obligations.

Lender may allow me, or a Person who takes over my rights and obligations, to delay or to change
the amount of the Periodic Payments. Even if Lender does this, however, 1 will still be fully obligated
under the Note and under this Security Instrument umiess Lender agrees to release me, in writing, from my
obligations,

Lender may allow those dclays or changes for me or a Person who takes over my rights and
obligations, even if Lender is requested not to do so. Even if Lender is requested to do so, Lender will not
be required to (1) bring a lawsuit against me or such a Person for not fulfilling obligations under the Note
or under this Security Instrument, or (2) refuse to extend time for payment or otherwise modify
amortization of the Sums Secured.

(b) Lender's Rights.

Even if Lender does not exercise or enforce any right of Lender under this Security Instrument or
under Applicable Law, Lender will still have afl of those rights and may exercise and enforce them in the
future. Even if: (1) Lender obtains insurance, pays taxes, or pays other claims, charges or Liens against the
Property; (2) Lender accepts payments from third Persons; or (3) Lender accepts payments in amounts less
than the amount then due, Lender will have the right under Section 22 below to demand that f make
Immediate Payment in Full of any amounts remaining due and payable to Lender under the Note and under
this Security Instrument.

13. Obligations of Borrower And of Persons Taking Over Borrower's Rights or Obligations. if
more than one Person signs this Security Instrument as Borrower, each of us is fully obligated to keep all
of Borrower's promises and obligations contained in this Security Instrument. Lender may enforce
Lender’s rights under this Security Instrument against each of us individually or against all of us together.
This means that any one of us may be required to pay ail of the Sums Secured. However, if one of us does
not sign the Note: (a) that Person is signing this Security {nstrument only to give that Person's rights in the
Property to Lender under the terms of this Security Instrument; (b) that Person is not personally obligated
to pay the Sums Secured; and (c) that Person agrees that Lender may agree with the other Borrowers to

wel
BP tAINY) {0005).07 Page 11 of 17 on FE Form $033 1/04
. f" LZ J

Se ef 16G

TL9424/2027

07/28/2047

x
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 44 of 174 PagelD #: 130

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEYR 2 RECEIVED NYSCEF:

boc.

NO.

  
 

INDEX NO.

deley enforcing any of Lender's rights, to modify, or make any accommodations with regard to the terms
of this Security Instrument or the Note without that Person’s consent.

Subject to the provisions of Section [8 ef this Security Instrument, any Person who takes over my
rights or obligations under this Security Instrument in writing, and is approved by Lender in writing, will
have all of my rights and will be obligated to keep all of my promises and agreements made in this Security
Instrument. Borrower will not be released from Borrower's obligations and liabilities under this Security
Instrument unless Lender agrees to such release in writing. Any Person who takes over Lender's rights or
obligations under this Security Instrument will have all of Lender's rights and will be obligated 10 keep ail
of Lendes’s promises and agreements made in this Security Instrument except as provided under Section

20. 14. Loan Charges. Lender may charge me fees for services performed in connection with my
default, for the purpose of protecting Lender's interest in the Property and rights under this Security
instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees, With
regard to other fees, the fact that this Security Instrument does not expressly indicate that Lender may
charge a certain fee does not mean that Lender cannot charge that fee. Lender may not charge fees that are
prohibited by this Security Instrument or by Applicable Law.

If the Loan is subject to Applicable Law which sets maximum loan charges, and that Applicable Law
is finally interpreted so that the interest or other loan charges collected or to be collected in connection
with the Loan exceed permitted limits: (a) any such Joan charge will be reduced by the amount necessary to
reduce the charge to the permitted limit; and (b) any sums already collected from me which exceeded
permitted timits will be refunded to me. Lender may choose to make this refund by reducing the principal
owed under the Note or by making a direct payment to Borrower. If a refund reduces principal, the
reduction will be treated as a partial prepayment without any prepayment charge (even if a prepayment
charge is provided for under the Note). If I accept such a refund that is paid directly to me, I will waive
any right to bring a lawsuit against Lender because of the overcharge.

1S. Notices Required under this Security Iastrwment. All notices given by me er Lender in
connection with this Security Instrument will be in writing. Any notice to me in connection with this
Security Instrument is considered given to me when mailed by first class mail or when actually delivered to
my notice address if sent by other means. Notice to any one Borrower will be notice to all Borrowers
uniess Applicable Law expressly requires otherwise, The notice address is the address of the Property
unless | give notice to Lender of a different address. I will promptly notify Lender of my change of
address. If Lender specifies a procedure for reporting my change of address, then I will only report a
change of address through that specified procedure. There may be only one designated notice address under
this Security Instrument at any one time. Any notice to Lender will be given by delivering it or by mailing
it by first class mail to Lender’s address stated on the first page of this Security Instrument unless Lender
has given me notice of another address. Any notice in connection with this Security Instrument is given to
Lender when it is actually received by Lender. if any notice required by this Security Instrument is also
required under Applicable Law, the Applicable Law requirement will satisfy the corresponding
requirement under this Security Instrument.

16. Law That Governs this Security Instrument; Word Usage. This Security Instrument is
governed by federal law and the law of New York State, All rights and obligations contained in this
Security Instrument are subject to aly requirements and limitations of Applicable Law. Applicable Law
might allow the parties to agree by contract or it might be silent, but such silence does not mean that
Lender and | cannot agree by contract. If any term of this Security Instrument or of the Note conflicts with
Applicable Law, the conflict will not affect other provisions of this Security Instrument or the Note which
can operate, or be given effect, without the conflicting provision. This means that the Security Instrument
or the Note will remain as if the conflicting provision did not exist.

As used in this Security Instrument: (3) words of the masculine pender mean and include
corresponding words of the feminine and neuter genders; (b) words in the sitguiar mean and include the
plural, and words in the plural mean and include the singular; and (c) the word "may" gives sole discretion
without any obligation to take any action.

17, Borrower's Copy. I will be given one copy of the Note and of this Security Instrument.

18. Agreements about Lender's Rights Mf the Property Is Said or Transferred. Lender may
require Immediate Payment in Full of al] Sums Secured by this Security Instrument if all or any part of the
Property, or if any right in the Property, is sold or transferred without Lender's prior written permission.

vim ELS

Bd -CANY) t0005).07 Page 12 of 17 a Form 3033 4/04
. LE

oad

3? Gf tou

M1Od24/2007

OF/28/2017

— ALE
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 45 of 174 PagelD #: 131

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

 

“NYSCEF Doc. NO. 2 RECEIVED NYSCEF: 07/28/2017?

If Borrower is not a natural Person and a beneficial interest in Borrower is sold or transferred without
Lender’s prior written permission, Lender also may require Immediate Payment in Pull. However, this
option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.

If Lender requires Immediate Payment in Full under this Section 18, Lender will give me a notice
which states this requirement, The notice will give me at least 30 days to make the required payment. The
30-day period will begin on the date the notice is given to me in the manner required by Section 15 of this
Security Instrument. If 1 do not make the required payment during that period, Lender may act 10 enforce
its rights under this Security Instrument without giving me any further notice or demand for payment.

19. Borrower's Right to Have Lender's Enforcement of this Security Instrument Discontinued.
Even if Lender has required Immediate Payment in Full, | may have the right to have enforcement of this
Security Instrument stopped. I will have this right at any time before the earliest of: (a) five days before
sale of the Property under any power of sale granted by this Security Instrument; (b) another period as
Applicable Law might specify for the termination of my right to have enforcement of the Loan stopped; or
(c) a judgment has been entered enforcing this Security Instrument. In order to have this right, I will meet
the following conditions:

(a) | pay to Lender the ful! amount that then would be due under this Security Instrument and the

Note as if Immediate Payment in Full had never been required;

(by I correct my failure to keep any of my other promises or agreements made in this Security

Instrument;

(c} 1 pay all of Lender's reasonable expenses in enforcing this Security Instrument including, for

example, reasonable attorneys' fees, property inspection and valuation fees, and other fees incurred

for the purpose of protecting Lender's interest in the Property and rights under this Security
instrument; and

(a) 1 do whatever Lender reasonably requires to assure that Lender's interest in the Property and

rights under this Security Instrument and my obligations under the Note and under this Security

Instrument continue unchanged.

Lender may require that I pay the sums and expenses mentioned in (a) through (d) in one or more of
the following forms, as selected by Lender: (a) cash; (b) money order; (¢) certified check, bank check,
treasurer's check or cashier's check drawn upon an institution whose deposits are insured by a federal
agency, instrumentality or entity; or (d) Electronic Funds Transfer.

if 1 fulfill all of the conditions in this Section 19, then this Security Instrument will remain in full
effect as if hmmediate Payment in Full had never been required. However, I will not have the right to have
Lender's enforcement of this Security Instrument discontinued if Lender has required Immediate Payment
in Full under Section 18 of this Security Instrument,

20. Note Holder's Right ta Seft the Note or an Interest in the Note; Borrower's Right te Notice
af Change of Loan Servicer; Lender's and Borrower's Right to Notice of Grievance. The Note, or an
interest in the Note, together with this Security instrument, may be sold one or more times. } might not
receive any prior notice of these sales.

The entity that collects the Periodic Payments and performs other mortgage toan servicing obligations
under the Note, this Security Instrument, and Applicable Law is catled the "Loan Servicer.” There may be
@ change of the Loan Servicer as a result of the sale of the Note. There also may be one or more changes of
the Loan Servicer unrelated to a sale of the Note. Applicable Law requires that I be given written notice of
any change of the Loan Servicer. The notice will state the name and address of the new Loan Servicer, and
also tell me the address to which [ should make my payments. The notice also will contain any other
information required by RESPA or Applicable Law. If the Note is sold and thereafter the Loan is serviced
by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to me will
remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by the
Note purchaser unless otherwise provided by the Note purchaser.

Neither I nor Lender may commence, join or be joined to any court action (as either an individual
party or the member of a class) that arises from the other party's actions pursuant to this Security
Instrument or that alleges that the other has not fulfilled any of its obligations under this Security
Instrument, unless the other is notified Gn the manner required ander Section 15 of this Security
Instrument) of the unfulfilled obligation and given a reasonable time period to take corrective action. Hf

» BAINY) (0005).07 Page t3 of 17 mais BE. Form 3033 1/01
= CEP
— CE £.

   

53 Of 1€0
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 46 of 174 PagelD #: 132

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TRREX NO.

NYSCEF bOc.

No.

 

2 RECEIVED NYSCEEF:

Applicable Law provides a time period which will elapse before certain action can be taken, that time
period will be deemed to be reasonable for purposes of this paragraph. The notice of acceleration and
opportunity to cure given to me under Section 22 and the notice of the demand for payment in full given to
me under Section 22 will be deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20. All rights under this paragraph are subject to Applicable Law.

21. Continuation of Borrower's Obligations to Maintain and Protect the Property. The federal
laws and the laws of New York State that relate to health, safety or environmental protection are called
"Environmental Law.” Environmental Law classifies certain substances as toxic or hazardous. There are
other substances that are considered hazardous for purposes of this Section 23. These substances are
gasoline, kerosene, other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile
solvents, materials containing asbestos or formaldehyde, and radioactive materials. The substances defined
as toxic or hazardous by Environmental Law and the substances considered hazardous for purposes of this
Section 21 are called "Hazardous Substances.” “Environmental Cleanup” includes any response action,
remedial action, or removal action, as defined in Environmental Law. An "Environmental Condition”
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

I will not do anything affecting the Property that violates Environmental Law, and I will not allow
anyone else to do so. I will not cause or permit Hazardous Substances to be present on the Property. I will
not use or store Hazardous Substances on the Property. | also will not dispose of Hazardous Substances on
the Property, or release any Hazardous Substance on the Property, and 1 wilt not allow anyone clse to do
so. [ also will not do, nor allow anyone else to do, anything affecting the Property that: (a) is in violation
of any Environmental Law; (b) creates an Environmental Condition; or (c) which, due to the presence,
use, or release of @ Hazardous Substance, creates 2 condition that adversely affects the value of the
Property. The promises in this paragraph do not apply to the presence, use, or storage on the Property of
small quantitics of Hazardous Substances that are generally recognized as appropriate for normal residential
use and maintenance of the Property (including, but not limited te, Hazardous Substances in consumer
products). I may use or store these small quantities on the Property. In addition, unless Environmental
Law requires remova! or other action, the buildings, the improvements and the fixtures on the Property are
permitted to contain asbestos and asbestos-containing materials if the asbestos and asbestes-containing
materials are undisturbed and “non-friable" (that is, not easily crumbled by hand pressure).

I will promptly give Lender written notice of: (a) any investigation, claim, demand, lawsuit or other
action by any governmental or regulatory agency or private party involving the Property and any
Hazardous Substance or Environmental Law of which I have actual knowledge; (b) any Environmental
Condition, including but not limited to, any spilling, leaking, discharge, release or threat of release of any
Hazardous Substance; and (c} any condition caused by the presence, use or release of a Hazardous
Substance which adversely affects the value of the Property. If I learn, or any governmental or regulatory
authority, or any private party, notifies me that any removal or other remediation of any Hazardous
Substance affecting the Property is necessary, I will promptly take all necessary remedial actions in
accordance with Environmental Law.

Nothing in this Security Instrument creates an obligation on Lender for an Environmental Cleanup.

NON-UNIFORM COVENANTS

1 also promise and agree with Lender as follows:

22. Lender’s Rights {{ Borrower Fails to Keep Promises and Agreements. Except as provided in
Section 18 of this Security Instrument, if ali of the conditions stated in subsections (a), (b) and (c} of
this Section 22 are met, Lender may require that § pay immediately the entire amount then
remaining unpaid under the Note and under this Security Instrument. Lender may do this without
making any further demand for payment. This requirement is called ‘immediate Payment in Full.”

If Lender requires Immediate Payment in Full, Lender may bring a lawsuit to take eway ail of
my remaining rights in the Property and have the Property sold. At this sale Lender or another

Initiale, f 5 Ef

EP AA (ny) (0008107 Page 14 01 47 Form 3033 1/04

TLOAZA/2017
07/28/2017

LEG. VEZ.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 47 of 174 PagelD #: 133

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM IXDEX NO.
NYSCEF DOC, NO. 2? RECEIVED NYSCER:

 

Person may acquire the Property. This is known as ‘Foreclosure and Sale." In any lawsuit for
Foreclosure and Sale, Lender will have the right to collect af] costs and disbursements and additional
allowances allowed by Applicable Law and will have the right to add all reasonable attorneys' fees to
the amount I owe Lender, which fees shall become part of the Sums Secured.

Lender may require Immediate Payment in Full under this Section 22 only if all of the following
conditions are met:

{a) I fail to keep any promise or agreement made in this Security Instrument or the Note,

including, but not limited to, the promises to pay the Sums Secured when due, or H another

default occurs under this Security Instrument;

(b) Lender sends to me, in the manner described in Section 15 of this Security Instrument, 2

notice that states:

(1) The promise or agreement that I failed to keep or the default that has occurred;

(2) The action that I must take to correct that default;

(3) A date by which I must correct the default. That date will be at least 30 days from the
date on which the notice is given;

(4) That if [do not correct the default by the date stated in the notice, Lender may require
Immediate Payment in Full, and Lender or another Person may acquire the Praperty by
means of Foreciosure and Sale;

{5) That if I meet the conditions stated in Section 19 of this Security Instrument, | will have
the right to have Lender's enforcement of this Security Instrument stopped and to have the
Note and this Security Instrument remain fully effective as if Immediate Payment in Fall
had never been required; and

(6) That I have the right in any lawsuit for Foreclosure and Sale to argue that I did keep
my promises and agreements under the Note and under this Security Instrument, and to
present any other defenses that I may have; and

{c) 1 do not correct the default stated in the notice from Lender by the date stated in that notice.

23. Lender's Obligation to Discharge this Security instrument. When Lender has been paid all
amounts due under the Note and under this Security Instrument, Lender will discharge this Security
Instrument by delivering a certificate stating that this Security Instrument has been satisfied. I will pay all
costs of recording the discharge in the proper official records. I agree to pay a fee for the discharge of this
Security Instrument, if Lender so requires. Lencer may require that } pay such a fee, but only if the fee is
paid to a third party for services rendered and the charging of the fee is permitted by Applicable Law.

24, Agreements about New York Lien Law. | will receive al] amounts lent to me by Lender subject
to the trust fund provisions of Section 13 of the New York Lien Law. This means that I will: (a) hold all
amounts which | receive and which I have a right to receive from Lender under the Note as a trust fund;
and (b) use those amounts to pay for “Cost of Improvement" (as defined in Section 13 of the New Yerk
Lien Law) before I use them for any other purpose. The fact that I am holding those amounts as a trust
fund means that for any building or other improvement located on the Property I have a special
responsibility under the law to use the amount in the manner described in this Section 24.

5.Sorrower's Statement Regarding the Property [check box as applicable].
This Security Instrument covers real property improved, or to be improved, by a one or two
amily dwelling only.
This Security Instrument covers real property principally improved, or to be improved, by one
or more structures containing, in the aggregate, not more than six residential dwelling units with
each dwelling unit having its own separate cooking facilities.
This Security Instrument does not cover real property improved as described above,

EP -eainy) (0008) 07 Page 16 of 17 Form 3033 1/01

aO of 150

LEP AL &.

TL0424/2017

27/28/2017

-
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 48 of 174 PagelD #: 134

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 BM INDEX NO, Y10d24/201%
| NYSCRE DOC. NO. 2 RECEIVED NYSCEF: 07/28/7017

BY SIGNING BELOW, [ accept and agree to the promises and agreements contained in pages 1
through 17 of this Security Instrament and in any Rider signed by me and recorded with it.

eo
. g fo
Luis Palaguachi : Cotte

Grba & CY eet! (Seal)

Rosa Palaguachi ~Borrower

Witnesses:

 

 

 

(Seal) Mh & Ay rt (Seal)

-Berrower hh NS Cc Ce cs re Borrower

 

 

 

 

 

   

(Seal) (Seal)

+Borrower ~Borrower

oon (Seal) . (Seal)

-Borro wer -Borrower

EP -SAINY) (0005).07 Page 16 of 17 Form 3033 1/01

44 oof 24%
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 49 of 174 PagelD #: 135

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 71C424/2017
NYSCEF DCC. NO. 2 RECEIVED NYSCEF: 67/28/2017
STATE OF NEW YORK, County ss: Queens
Mier
On the S day of Jung 26°) before me, the undersigned, a notary

public in and for said state, personally appeared Luis Palaguachi §& Rosa Palaguachi "»

Nube E.Lapot

‘

personally known to me or proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that he/she/they executed the
same in bhis/her/their capacity(ies), and that by his/her/their signature{s} on the instrument, the
individuai(s), or the person upon behalf of which the individual(s) acted, ¢

 

 

Notary Public

Tax Map Information:

M. Deohailt

erate N Public
en refoiDeetoreey |

Commission Exp. Nov. 17, Pe)

SEAL

 

wwe EL

GER -AAInY) (0005).07 Page 17 of 47 Form 3033 1/04

LEP. MO eX 6,
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 50 of 174 PagelD #: 136

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM =NUEX NO.

NYSCEF Doc.

NC.

« RECEIVED NYSCEF:

°

1-4 FAMILY RIDER
(Assignment of Rents)

THIS 14 FAMILY RIDER ts made this &th day of dune, 2007 '
and is incorporated inte and shali be deemed to amend and supplement the Mortgage, Deed
of Trust, or Security Deed (the "Security Instrument") of the same date given by the
undersigned (the " Borrower") to secure Gorrower's Note to First National Bank of
Arizona

(the
“Lender'} of the same date and covering the Property described in the Security Instrument
and iocated at: 90-34 205th Street, Hollis, NY 11423

{Property Address]

4-4 FAMILY COVENANTS. In addition to ihe covenants and agreements made in the
Security Instrument, Borrower and Lender further covenant and agree as follows:

A. ADDITIONAL PROPERTY SUBJECT TO THE SECURITY INSTRUMENT. In addition to
tha Property described in the Security Instrument, the following items now cr hereafter
attached to the Property to the extent they are fixtures are added to the Property description,
and shall also constitute the Property covered by the Security Instrument: building materials,
appliances and goods of every nature whatsoever now or hereafter located in, on, or used, 07
intended to be used in connection with the Property, including, but not limited to, those for
the purposes of supplying or distributing heating, cooling, electricity, gas, water, air and light,
fire prevention and extinguishing apparatus, security and access control apparatus, plumbing,
bath tubs, water heaters, water closets, sinks, ranges, stoves, refrigerators, dishwashers,
disposals, washers, dryers, awnings, storm windows, storm doors, screens, blinds, shades,
curtains and curtain rods, attached mirrors, cabinets, paneling and attached floor coverings,
all of which, including replacements and additions thereto, shail be deemed to be and remain
a part of the Property covered by the Security Instrument. All of the foregoing together with
the Property described In the Security Instrument (or the leasehold estate if the Security
instrument is on a leasehold) are referred to in this 1-4 Family Rider and the Security
instrument as the "Property."

B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall not seek, agree to or
make a change in the use of the Property or its zoning classification, unless Lender has
agreed in writing to the change. Borrower shall comply with all laws, ordinances, regulations
and requirements of any governmental body applicable to the Property.

C. SUBORDINATE LIENS. Except as permitted by federal law, Borrower shall not allow
any lien inferior to the Security Instrument to be perfected against the Property without
Lender's prior written permission.

D. RENT LOSS INSURANCE. Borrower shall maintain insurance against rent loss in
addition to the other hazards for which Insurance is required by Section 5.

5300087427

MULTISTATE 1-4 FAMILY RIDER - Fannie Mae/Freddie Mac UNIFORM INSTRUMENT
Form 3170 4/04

ree initia KEP d é fr. YE. gf

VMP Mortgage Solutions, Inc. ~
(800)521-7294

£3 cf 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 51 of 174 PagelD #: 137

 

 

(EILED: QUEENS COUNTY CLERK 0772872017 11:48 PM TNDEX NO, J1C424/200%
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 67/28/2017

E. "BORROWER'S RIGHT TO REINSTATE” DELETED. Section 19 is deleted.

F, BORROWER'S OCCUPANCY. Unless Lender and Borrower otherwise agree in writing,
Section 6 concerning Borrower's occupancy of the Property is deleted.

G. ASSIGNMENT OF LEASES. Upon Lender's request after default, Borrower shail assign

to Lender ail jeases of the Property and ali security deposits made in connection with leases
of the Property. Upon the assignment, Lender shail have the right to modify, extend or

terminate the existing leases and to execute new leases, in Lender's sole discretion. As used
in this paragraph G, the word "lease" shall mean “sublease” if the Security Instrument is on a
easehold.

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER: LENDER IN POSSESSION.
Borrower absolutely and unconditionally assigns and transfers to_Lender all the rents and
revenues ("Rents") of the Property, regardiess of to whom the Rents of the Praperty are
payable. Borrower authorizes Lender or Lender's agents to collect the Rents, and agrees that
each tenant of the Property shall pay the Rents to Lender or Lender's agents. However,
Borrower shall recelye the Rents until: (i) Lender has given Borrower notice of default
pursuant tO Section 22 of the Security Instrument, and i i) Lender has given notice to the
enant(s) that the Rents are to be paid to Lender or Lender's agent. This assignment of Rents
constitutes an absolute assignment and not an assignment for additional security only.

If Lender gives notica of default to Borrower: (i) all Rents received by Borrower shall be
heid by Borrower as trustee for the benefit of Lender only, to be applied to the sums secured
by the Security Instrument: {ti} Lender shail be entitied to collect and receive all of the Rents
of the Property, (ili) Borrower agrees that each tenant of the Property shall pay all Rents due
and unpaid to Lender or Lender's agents upon Lender's written demand to the tenant, (iv)
unless applicable law provides otherwise, all Rents collected by Lender or Lender's agents
shall be applied first to the costs of taking control of and managing the Property and
collecting the Rents, including, but not limited to, attorney's fees, receiver's fees, premiums
On receiver's bonds, repair and maintenance costs, insurance premiums, taxes, assessments
and other charges on the Property, and then to the sums secured by the Security instrument;
(v) Lender, Lender's agents or any judicially appointed receiver shall be liable to account for
only those Rents actually received: and (vi) Lender shall be entitled to have a receiver
appointed to take possession of and manage the Property and collect the Rants and profits
derived from the Property without any showing as to the inadequacy of the Property as
security.

if the Rents of the Property are not sufficient to cover the costs of taking control of and
managing the Property and of collecting the Rents any funds expended by Lender for such
pur oses shall become indebtedness of Borrower to Lender secured by the Security
nstrument pursuant to Section §.

Borrower represents and warrants that Borrower has not executed any prior assignment
of the Rents and has not performed, and will not perform, any act that would prevent Lender
from exercising its rights under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter
upon, take control of or maintain fhe Property before or after giving notice of default to
Borrower. However, Lender, or Lender's agents or a judicially appointed receiver, may do so
at any time when a default occurs. Any application of Rents shalf not cure or walve any
default or invalidate any other right or remedy of Lender. This assignment of Rents of the
Property shail terminate when ail the sums secured by the Security Instrument are paid in full,

1. CROSS-DEFAULT PROVISION. Borrower's default or breach under any note or
agreement in which Lender has an interest shail be a breach under the Security instrument
and Lender may invoke any of the remedies permitted by the Security Instrument.

  

initials BoE?
Gp-57 R (0411) Page 2 of 3 Form 3170 1/04

LER WE?

44 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 52 of 174 PagelD #: 138

 

:

RD
ro
2
QO

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 7104
NYSCEF DOC. NGO. 2 RECRIVED NYSCEPF: O7/

ho

3/

No
fee

i”

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in this 1-4 Family Rider.

his é (Luan Fae E PNemeacct (Seal)

Luis Palaguach -Borrower —_ Rosa Palaguachi -~Borrower

Lick é Agere ‘(Seal (Seal)

 

 

 

 

 

 

: jus. c Ca ‘o ov 4 -Borrower “Borrower
(Seal) (Seal)

“Borrower -Borrower

(Seal) (Seal)

-~Borrower -Borrower

 

GP-67 R (0411) Page 3 of 3 Form 3170 1/04

45 of 166

tr

“i

rans
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 53 of 174 PagelD #: 139

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 720424/2017
NYSCEF DOC. NO. 2 RECRIVED NYSCES: O7 7/28/2017

EXHIBIT “C”

46 af 1660
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 54 of 174 PagelD #: 140

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. TLOged/2014
NYSCLE DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
NYC DEPARTMENT OF FINANCE HETUATALSEH MUTT “EATER | 1 i
OFFICE OF THE CITY REGISTER | | | Hh HT | wl Al | | | i
This page is part of the instrument. The City : | ll : | \ i
Register wil rely on the information provided | [| | 1 }
by you ou this page for purposes of indexing : Ta i
this instrument. The information on this page | | i | RHEE al i AL | |
will control for indexing purposes in the event AEE HE Meal ald HALE Will i | |
of any conflict with the rest of the document 30 1 AEA EAE
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 4
Docoment ED: 2011012800340001 Document Date: 03-16-2010 Preparation Date: 01-28-2011
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2
PRESENTER: RETURN TO:
WEB TYPLE AGENCY ***PICK UP*** i WEB 'TYELE AGENCY ***PICK UP#**
69 CASCADE DRIVE 69 CASCADE DRIVE
KNOWLTON BLDG., SUITE 202 KNOWLTON BLDG., SUITE 202
ROCHTSTER, NY 14614 ROCHESTER, NY 14614
585-454-477 585-454-4770
mivlianella @ webtitle.us miulianella@webtitle.us 10-23341
PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 208TH STREET
Property Type: DWELLING ONLY - 2 FAMILY
CROSS REFERENCE DATA
CRFEN: 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: -ASSIGNEF/NEW LENDER:
MERS, INC ‘LP, MORGAN ACQUISITION CORP.
P.O. BOX 2026 C/O BAC HOME LOANS SERVICING, LP, 7105
FLINT, MI 48501-2026 CORPORATE DRIVE PTX-C35
PLANO, TX 75024
x Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage ‘Filing Fee:
Mortgage Amount: $ 6.00 $ G.00
Taxable Mortgage Amount: 1|$ 0.00 ‘NYC Real Property Transfer Tax:
Exemption: } $ 0.00
TAXES: County (Basic): 5 7 0,00 | NYS Real Estate Transfer Tax:
City (Additional). | 9.00 : $ 0.00
Spec (Additional): [5 0.00 : RECORDED OR FILED IN THE OFFICE;
TASE: 3 0.00 : S, Bee OF THE CITY REGISTER OF THE
MTA: _'$ 0.00 et My, CITY OF NEW YORK
NYCTA: $ 0,00 Recorded/Filed (2-02-2911 15:13
Additional MRT: 3 0,00 City Register File No.(CRFN):
TOTAL: i$ 0.00 2011000039691
Recording Fee: Is 47.00 }
Affidavit Fee: $ 9.00 -
City Register Official Signature

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 55 of 174 PagelD #: 141

INSEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

-NYSCEPF DOC. NO. 2 RECEIVES NYSCEF: O7/26/2017

ICE TAHT
(A

201101 HI COgD9

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 4
Document ID: 2011012900340001 Document Date: 03-16-2010 Preparation Date: 01-28-201 |
Document Type: ASSIGNMENT, MORTGAGE

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER |

 

 

 

PARTIES

ASSIGNOR/OLD LENDER:

FIRST NATIONAL BANK OF ARIZONA
P.O. BOX 2026

FLINT, MI 48501-2026

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 56 of 174 PagelD #: 142

 

 

NEY ON F71G424/2017
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX KO. 710424/201
NYSCEE BoC NOL 2 meee [NYSCEF: CI/2Z8 2017
. 35133
RECORD & RETURN TO: BLOCK: 10485
Frenkel, Lambert, Weiss, Weisman & Gordon, LLP LOT:88
20 West Main Street COUNTY: Queens

Bay Shore, New York 1/706
ASSIGNMENT OF MORTGAGE

Know that Morigage Electronic Registration Systems, Inc, as nominee for First National
Bank of Arizon3¥" Assignee’), Having a place of business at P.O. Box 2026, Flint, MI 48501-2026,
in consideration of TEN DOLLARS ($10.00) and other good and valuable consideration paid by
J.P. Morgan Mortgage Acqaisition Corp,, ("Assignee"), having a piace cf business at c/o BAC
Horne Loans Servicing, LP, 7105 Corporate Drive, PTX-C35, Plano, TX 75024, does hereby grant,
bargain, seil, assign, transfer, and convey unto the Assignee the following described Mortpage or
Deed of Trust duly recorded in the office of real property records in the County of Queens, for the
premises known as 90-34 205th Street, Hollis, NY 11423, together with the note or obligation
described and secured by said mortgage, and the monies due and to grow due thereon with the
interest, as follows:

MORTGAGOR: Luts E, Palaguachi and Rose E. Palaguachi

MORTGAGEE: Mortgage Electronic Registration Systems, inc. as nominee for First National
Bank of Arizona

AMOUNT: 608,000.00

DATE: June 8, 2007

RECORDED: August 2, 2007

CREN: 2007000399278

This assignment is not subject to the requirements of Section 275 of the Real Property
Law because it is an assignment within the secondary morigage market.

To have and to hold the sa:ne unto the Assignee, and to the successors, legal representatives
and assigns of the Assignee forever.

In Witness whereof, the Assignor has hereunto set her/his hand this {i day of flarth .
2010.

PN PRESENCE OF: Mortgage Electronic Registration Systems, Inc, as
nomince for First National Bank of Arizona:

Qube be ae pri aes bee

Title:____ Vita Prasisen

STATE GF Ohié }
) SS:
COUNTY OF — Franklin )

On the tt day of Manly. in the year 2010, before me, the undersigned, personally
appeared Dane aw» Persorally known lo me or proved to me on the busis of
satisfactory evidence to be the individual whose name is subscribed to the within instrament and
acknowledged to me that he/she executed the same in his/her capacity, and that by his/her signature
on the instrument, the individual or the person upon behalf of which the individual acted, executed
the instrument and that such individual made such appearance before the undersigned in

  

County.
Se, LATRESA D, PAXNE e 1
NW: NOTARY PUBLIC ‘$ 2
a = BTATE OF OHIO |
E sorded in oe
. crank County Our fite Nou: 01-035 1 33-F00

2, OC
“4

do
oO
Qo

Ih
KB
oy
cas
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 57 of 174 PagelD #: 143

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

2 RECS VED NYSCEFR:

NYSCHPF

D

ann
Wires

 

NO.

ik TAY we ST ay ee APRA LIE Nth Fae gp enete eet bt EMS epee cee sen

Universal Abstract Agency
20 West Main Street
Bayshore, N.Y. 11706

SCHEDULE A
DESCRIPTION OF MORTGAGED PREMISES

Title No. UO1-035133

All that certain plot, piece or parcel of land, situate, lying and being in the Borough of
Queens, City and State of New York, bounded and described as follows:

BEGINNING at.a point on the westerly side of 205% Street, distant 367 feet northerly
from the corner formed by the intersection of the northerly side of 93% Avenue and the
westerly side of 205% Street;

RUNNING THENCE westerly paralle! with 93¢ Avenue, 100 feet;

THENCE northerly parallel with 205 Street, 33.17 feet;

THENCE easterly parallel with 93 Avenue 100 feet to the westerly side of 205% Street;

THENCE southerly along the westerly side of 205% Street 33.17 feet to the point or
place of BEGINNING. , ‘

50 of 160

INDEX NO.

wants,

* rete ee
eR OE Se int FI Ege a

THEA,

ema TNT

 

Sih ee SN En tare oe tt Anabel ir cM aCe lee eA

LAMA

ees

¥ + Se SNAIL DUET Eel SPORES Oe aOR Ss bee ete orale aye!
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 58 of 174 PagelD #: 144

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF DOC. NO. 2

INDEX NO. 710624/2017

OT /28/Z917

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is part of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document,

 

Wt
il

‘i

TA IF

ik
TH Ht

RECEIVED NYSCEF:
! |
2014031000029001001 Mh

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF}

 

Document ID: 2014631000029001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

Document Date: 03-05-2014

Preparation Date: 03-12-2014

 

PRESENTER:

CT LIEN SOLUTIONS

P.O. BOX 29071

SUITE 700 (42293019)

GLENDALE, CA 91209

800-33 1-3282
CLS-CTLSACCOUNTING@WOLTERSKLUWER.COM

RETURN TO:

CT LIEN SOLUTIONS

P.O. BOX 29071

SUITE 700 (422930139)

GLENDALE, CA 91209

800-331-3282

CLS8-CTLSACCOUNTINGG@ WOLTERSKLUWER.COM

 

 

PROPERTY DATA.

 

 

ASSIGNOR/OLD LENDER:

J.P. Morgan Mortgage Acquisition Corp.
700 Kansas Lane, MC $000
Monroe, LA 74203

Borough Block Lot nit Address
QUEENS 10485 88 = Entire Lot 90-34 205TH STREET
Property Type: OTHER
CROSS REFERENCE DATA
CREN: = 2007000399278
PARTIES

ASSIGNEE/NEW LENDER:

Christiana Trust, A Division of Wilmington Savings
1610 East St. Andrews Place, Suite B150H

Santa Ana, CA 92705

 

FEES AND TAXES

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage: Filing Fee:
Mortgage Amount: g 0.09 5 0.06
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.60
TAXES: County (Basic): $ 6.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 g 0.90
Spec (Additional): ; $ 0.60 RECORDED OR FILED IN THE OFFICE
TASF: S 0.00 OF TBE CITY REGISTER OF THE
MTA; $ 0.00 CITY OF NEW YORK
NYCTA: $ 0.00 Recorded/Filed 03-19-2034 13:56
Additional MRT: [1 $ 0.00 City Register File No.(CRFN):
TOTAL: $ 0.00 2014060095400
Recording Fee; $ 47.09
Affidavit Fee: $ 0.60

 

 

 

 

 

Citp Register Official Signature

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 59 of 174 PagelD #: 145

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

 

NYSCEEF ee eNO. 2 eee

<

Pego.€ 1 42202018 RPY Ret 76082058497 NYDBI Queens County 2000274537 Carington 1B

Parton To:

OT WEN SOLUTIONS

PO 8OX 28071

GLENDALE , CA 81200-8071
Phone #, 800-331-3252

This Inatrumant Prepared By:
JPMC Mortgage

KATASHA GILBERT

780 KANSAS LANE 2NO FLOOR
Monroe , LA 71203

 

NEW YORK ASSIGNMENT OF MORTGAGE

Aen

For Value Received, the undersigned holdar'of a Mortgage, JP. Morgan Mortgage Acquisition Corp., {
herein “Assignor’) with an address at 700 Kansas Lane, MC 8000, Monroe, LA, 71203, does hereby
grant, sell, assign, transfer and convey, unto Christiana Trust, A Division of Wilmingion Savings Fuad
‘Society, FS, as trustes for Normandy Mortgage Loan Trust, Series 2013-10 , whose address Is 1610
East St. Andrews Place, Suite B{50H, Santa Ana, CA, 02705 , al beneficial interestunder a certain
Mortgage dated D6&/08/2007 and recortied on 08/02/2007, made and executed by Luis E. Palaguachi and
Rosa E Palaguachi and Nude £. Leporte {o and in favor of Modgage Electronic Registration Systerts.
(MERS") ea NOMINEE FOR FIRST NATIONAL SANK OF ARIZONA with an address at 1901 East
Voorhees Strest, Sutte C, Danville; IL, 61834, upon the folowing described proparty siiuated in Queens
County, State of New York: /

Property Address: 8034 205th St Hollie, NY, 11423

 

 

 

 

 

MORTGAGE DATED 0698/2007 MADE BY Luis &. Pataguachl and Rosa E Palaguach! and Nude E.
Laporte TO Mortgage Electronic Registration Systems (MERS") as NOMINEE FOR FIRST NATIONAL
BANK OF ARIZONA and recorded on August 02, 2007, CRFNAnstrument #.2007000390278.

‘
3

Lot: 88 Block: 1D485

‘such Mortgage having been given to secure payment-of Six Hundred Eight Thousand dollars and Zero
cents ($608,000.00), which Mortgage Is of recordin. No, 2007000399278, in the Office of the County
Clerk or Ragister of Queens County, State.cl New York.

This assignment Is not-subject to the requiréments of section fwo hundred seventy-five of the Real
Property Law because it’is an assignment within the secondary mortgage market. ,

TO HAVE AND TO HOLD, the same unto Assignee; its successors and assigns, forever, sud-ect only to
the terms-and condiions of the above-described Mortgage.

IN WITNESS WHEREOF, the undersigned Assignor has executed this Assignment of Mortgage on
03/06/2014.

Assignoz: .
JPMorgan Chase Bank, National Association a5 A/VF for. JPMorgan Mortgage Acquistion Corp.

oe

Ladanus Chisley —
hs: Vice Presktent. ~

   

waitin,
Ro uy,

Sonia

 

Ny
8

w,
’

aye

9
4
e

ae

Anu LR, 4
WOR, o

\)

ig
fy
&

; ge
ir
.. . =
Sy “
" “
Hits

3
=
:
:

SS

%, ©
2, .
“ty,

My “a
" SS
“nts

Say

a

INDRA NC.

RECEIVED NYSCHE:

7190426/207%

37/28

fi

~J
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 60 of 174 PagelD #: 146

INDEX NO. 740424/2027

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NYS CER pC no. 2 —— 7 |

t
{
‘
f
I
}
;
i
i

 

RECEIVED NYSCEF: 07/28/2017

STATE. OF LA, Quachita Parish.

On 03/06/2014 before me, tha undersigned, personally appasred Ladarius Chisiey , personally knowtl to
mo Of proved to me an the basis of satisfactory evidence-te be the individual’s) whose name(s) ls (are)
subscribed to tha within instrument and acknowledged to me tha ha/shethey-eéxecuted the same in +
his/nertheir-capacityiies), and that by his/hertheir signature(s).on the Inatrurnent, the Individual{s), or'the
perion. upon behall of which the indhidual(s) acted, executed the instrument.

‘Tommie J. Nelson
a> Notary 1.0. 4067586
lic: Tommis J. Nelson Lincofn Parish, Louisiane
. , Commissioned for Life

gpAlb

Page &2 42202016 RPY Ref 70962635407 Nv084 Queens County 2000274647 Carrington {38

Lo

wn
Ga
c
m
fe
Or
>
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 61 of 174 PagelD #: 147

 

IRDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 Py

a
z

INYSCEF DOC. RO,

OF/ 28/2017

7)

SIVED NYSCEP:

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This paye is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document,

i

ii
li

 

|
|

|
ti
t

i|

i

i] i

Wer

||
ui Hh

fl iM
il Mi

| Al ik i | Hl if
20160310003 1200 1 { nN

i

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 6

 

Document ID: 2016031000312001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 5

Document Date: 02-18-2016

Preparation Date: 03-10-2016

 

PRESENTER:

MERIDIAN ASSET SERVICES
780 94TH AVENUE NORTH
SUITE 102

SAINT PETERSBURG, FL 33702
SUPPORT@SIMPLIFILE.COM

 

RETURN TO:

MAS

780 54TH AVENUE N, SUITE 102
ST.PETERSBURG, FL 33702
SUPPORT@SIMPLIFILE.COM

 

Block Lot Unit

10485 88

Borough

QUEENS Entire Lot

PROPERTY DATA
Address

90-34 205TH STREET
Property Type: DWELLING ONLY - 1 FAMILY

 

CRFN: 2007600399278

CROSS REFERENCE DATA

 

ASSIGNOR/OLD LENDER:

CHRISTIANA TRUST, A DIVISION OF WILMINGTON
SAVINGS

500 DELAWARE AVENUE 1!TH FLOOR
WILMINGTON, DE 19801

PARTIES

ASSIGNEE/NEW LENDER:

NORMANDY MORTGAGE AQUISITION COMPANY,
LLEe

41755 WILSHIRE BLVD. SUITE 1700

LOS ANGELES, CA 90025

 

FEES AND TAXES

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgage : Filing Fee:
Mortgage Amount: § 0.05 $ 0.90
Taxable Mortgage Amount: | $ 6.00 NYC Real Property Transfer Tax:
Exemption: $ 9,00
TAXES: County (Basic): s 0.00 NYS Real Estate Transfer Tax:
City (Additional): 1 $ 0.00 $ €.09
Spec (Additional):| $ 9.00 RECORDED OR FILED IN THE OFFICE
se ; ae OF THE CITY REGISTER OF THE
: CITY OF NEW YORK
NYCTA: +8 0.90 Recorded/Filed 03-15-2016 08:4!
Additional MRT: | $ 0.00 City Register File No.(CREN):
TOTAL: $ 0.00 2016060089774
Recording Fee: 5 62.00 ’
Affidavit Fee: g 0.90

 

 

 

  

 

City Register Official Signature

 

S4 of

ie

ry
Uv
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 62 of 174 PagelD #: 148

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NO.

NYSCEF Doc.

  

2 RECEIVED NYSCEF:

Frepared By and Retum To:
Heather Neal

Collaterat Department
Meridian Asset Services, Inc.
780 94 Avenup N., Suite 102
St. Petersburg, FL 33702
C727) 497-4650

Space above for Recorder's use

P19424/201%
O7 4/28/2017

 

 

Section: N/A Lot: 88 Block: 10485

 

ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, CHRISTIANA TRUST, A DIVISION OF WTLMINGTON SAVINGS FUND SOCIETY, FSB,
AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10, whose address is 500
DELAWARE AVENUE, 11TH FLOOR, WILMINGTON, DE 19801, (ASSIGNOR), does hereby grant, assign
and transfer to NORMANDY MORTGAGE ACQUISITION COMPAN Y, LLC, whose address is C/O THE
PALISADES GROUP LLC, 11755 WILSHIRE BLVD, SUITE 1700, LOS ANGELES, CA $0025,
(ASSIGNEE), its successors, transferees and assigns forever, all beneficial interest under that certain morigage,
together with the certain note(s) described therein with all interest, all liens, and any rights due or to become due
thereon,

Date of Mortgage: 6/8/2007

Original Loan Amount: $608,000.00

Execated by (Borrower(s); LDIS E, PALAGUACHI AS TO UNDIVIDED 25% INTEREST, ROSA E.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E, LAPORTE AS TO UNDIVIDED
50% INTEREST, AS TENANTS IN COMMON

Original Lender. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, EXC. AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Filed of Record: In Book/Liber/Volume N/A, Page N/A,

DocumenVinstrument No: 2007000399278 in the Office of County Recorder of QUEENS County, NY, Recorded
on 8/2/2007,

Legal Description: SEE EXHIBIT “A” ATTACHED
Property more conamonly described as; 90-34 205TH STREET, HOLLIS, NEW YORK 11423

*This assignment is not subject to the requirements of Section 275 ofthe Real Property Law because it is an
assignment within the secondary mortgage market.

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 63 of 174 PagelD #: 149

 

 

(FILED: OUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. Fi Q¢24/201°
-NYSCEF DOC. NO. @ RECEIVED NYSCEF: 97/26/2017

IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursuant to proper authority of its board
of directors has duly executed, sealed, acknowledged and delivered this assignment.

Date: ZEILBISE

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, ESB, AS TRUSTER FOR
NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10, BY NORMANDY MORTGAGE ACQUISITION

yA yrs La po ACT

Axatl Namba Witness Name: et LY AZ

By:
Tide: - Authorized Signatory

 

 

 

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDENTITY OF
THE INPIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH THIS CERTIFICATE IS ATTACHED, AND NOT THE
TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT

 

 

 

 

 

 

State of

County of ee

On before me, , 4 Notary ic, personally

appeared of/for CHRISTIANA

    
   
  
  

TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCETY, FSB, AS TRUSTEE FOR
NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-19,8Y NORMANDY MORTGAGE
ACQUISITION COMPANY, LLC, ITS APPOINTED ATLORNEY-IN-FACT, personally known to me, or who
proved to me on the hasis of satisfactory evidence tc be the-person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they exefuted the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument jk€ person(s), or the entity upon behalf of which the person(s)
acted, execuied the instrument. | certify under ALTY OF PERJURY under the laws of the State of
that the foregoing paragraph is true and corset. I further certify _, signed,
sealed, attested and delivered this doo: t as a voluntary act in my presence.

 

Wimess my hand and official seak

See attached Notary Certificate
(Notary Name): C&>
My commissiogf expires: aiig lie

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 64 of 174 PagelD #: 150

 

 

 

 

 

A notary public or other officer cornpleting this
certificate verifies only the identity of the ircividual
whe signed the cocument to which this certificate is
attached, and not the truthfulness, accuracy, or
vaildlty of that document.

 

 

 

State of California
County of LOS ANGELES }

 

On FEBRUARY 18,2016 before me, GABRIELLA S LOUGHNOT, Notary Public
{insert name and title of the officer}

 

personally appeared AKART NAMBA

who proved to me on the basis of satisfactory evidence to be the person(¢) whose namets) is/are
subscribed to the within instrument end acknowledged to me that bé/shelthéy executed the same in
biSihethéir authorized capacity(ieS), and that by his/herthéir Sicnature(#) on the instrument the
person(s), or the entity upon behalf of which the person(g) acted, executed the Instrument.

 

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph ts true and correct.

  
  

P,GABRIELLA S. LOUGHNOT

MITN Wy he } Pai

WITNESS my hand and official seal. - COMM. #2024242 =

te BG Notary Public - California
em) Los Angeies County

; Fannie Fe i come., Expires duly i Gane

Signature . S. (Seal)

é
g
g
*

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM ZINDEX NO. 710424/2017
“RYSCEF DOC. NC. 2 RECEIVSD NYSCE: 07/28/2017
ACKNOWLEDGMENT
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 65 of 174 PagelD #: 151

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDNA KO. 710424/2017
IVED NYSCEF: C7/23/2017

7
a
re

 NYSCEF BOC. NO. 2 R

EXHIBIT “A”

ALL that certain plot, piece or parcel of Land, situate, lying and being in the Borough of Queens, City and Sune of
New York, hounded and described as follows:

BEGINNING al 4 point ont the Westerly side of 205th Street, distint 367 feet northerly from the comer formed by the
intersection of the northerly side of 93rd Avenue and the westerly side of 205th Streek

RUNNING THENCE westerly paralie) with 93rd Avenue, 100 fect

THENCE northerly parallel with 205th Street, 33.17 fect;

THENCE epsterly paraltel with 93rd Avenue [00 feer 10 the westerly side of 205th Streets

THENCE southerly along the westerly side of 2051h Street 33,17 feet to the point or place of BEGINNING.

Assignment Chain

Mortgage

Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Borrower: LUIS E, PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND ROSA BE.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO
UNDIVIDED 50% INTEREST AS TENANTS IN COMMON.

Amount: $608,000.00

Recorded: 08/02/2007; INSTR# 2007000399278

Assigned From: MORTGAGE ELECYRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, IT'S SUCCESSORS AND ASSIGNS

To: JPMORGAN MORTGAGE ACQUISITION CORPORATION

Recorded: 02/02/2011 ; INSTR# 2011000039691

Assigned Prom: JPMORGAN MORTGAGE ACQUISITION CORPORATION

To: CHRISTIANA TRUST, A DIVISION OF WILMINGTON S.A VINGS FUND SOCIPTY,
PSE, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

Recorded: 03/15/2014 ; INSTR# 2014000095400

Assigned Prom: CHRISTIANA TRUST, A DIVISION OF WILMINGTON S.A.VINGS FUND SOCIETY,

PSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

 

‘ft
oO
bs
'
oO
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 66 of 174 PagelD #: 152

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX

NYSCEE DOC. KO. 2

To:
Recorded:

Assigned From:
To:
Recorded:

NO. 710424/2017

RECETVED NYSCER: C7/28/2017

NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
To be recorded concurrently herewith

NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
BAYVIEW LOAN SERVICING, LLC
To be recorded concurrently herewith

 

59 oF lév
 

Case 1:18-cv-06800-FB- “SJB Document 1-7 Filed 11/29/18 Page 67 of 174 PagelD #: 153

 

TLE: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

DbOC. NG, 2

ONYSCHE

710424/2017
01/28/2017

INDEX NO.
RSCEIVED NYSCEF:

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

This page is pert of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event
of any conflict with the rest of the document.

 

U.

\

i

| tll ii) Mt
ii 603 10003 ee LEF88F

 

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 6

 

Document ID: 2616031000312002
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: §

Document Date: 02-]8-2016

Preparation Date: 03-10-2016

 

PRESENTER:

MERIDIAN ASSET SERVICES
786 94TH AVENUE NORTH
SUITE 102

SAINT PETERSBURG, FL 33702
SUPPORT@SIMPLIFILE.COM

RETURN TO:

MAS

780 94TH AVENUE N. SUITE 102
ST.PETERSBURG, FL 33702
SUPPORT@SIMPLIFILE.COM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - } FAMILY
CROSS REFERENCE DATA
CREN: 2007000399278
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
NORMANDY MORTGAGE AQUISITION COMPANY, BAYVIEW LOAN SERVICING LLC
LLC 4425 PONCE DE LEON BLVD.STH FLOOR
11755 WILSHIRE BLVD. SUITE 1700 CORAL GABLES, FL 33}46
LOS ANGELES, CA 90025
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.09
‘Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 6.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 __§ 0.09
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
PASE: $ 0.00 Sty OF THE CITY REGISTER OF THE
MTA: $ 0.00 *,
= CITY OF NEW YORK
NYCTA: 3 0.00 Recorded/Filed 03-15-2016 08:4
Additional MRT: _| $ 0.00 City Register File No.(CRFN}:
see J OTAL: g 0.00 2016060089775
Recording Fee; $ 62,00 A
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 

Oo

0

rm
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 68 of 174 PagelD #: 154

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 20424
NYSCEF DOC. NO. 2 RECEIVED NYSCEP: 07/28/25

Prepared By and Return To:
Heather Neal

Collateral Department
Meridian Asset Services, Inc.
780 S4% Avenue N,, Suite 102
St. Petersburg, FL 33702
(727) 497-4650

 

 

. Space above for Recorder's use __
Section: NYA Lot: 88 Block: 10485

   
 

TNA

ASSIGNMENT OF MORTGAGE

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, NORMANDY MORTGAGE ACQUISITION COMPANY, LLC, whose address is C/O THE
PALISADES GROUP LLC, 11755 WILSHIRE BLVD, SUITE 1700, LOS ANGELES, CA 90025,
(ASSIGNOR), does hereby grant, assign and transfer to BAY VIEW LOAN SERVICING, LLC, whose address is
4425 PONCE DE LEON BLVD., STH FLOOR, CORAL GABLES, FL 33146, (ASSIGNEE), its successors,
transferees and assigns forever, all beneficial interest under that certain mortgage, together with the certain note(s)
described therein with all interest, all liens, and any tights due or to become due thereon.

Date of Mortgage: 6/8/2007

Original Loan Amount: $608,000.00

Executed by (Borrower(s): LUIS E. PALAGUACHI AS TO UNDIVIDED 25% INTEREST, ROSA £.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED
50% INTEREST, AS TENANTS IN COMMON

Griginal Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

Filed of Record: In Book/Liber/Volume N/A, Page N/A,

Document‘Insrument No: 2007000399278 in the Office of County Recorder of QUEENS County, NY, Recoded
on 8/2/2007.

Legal Description: SEE EXHIBIT “A” ATTACHED
Property more commonly described as: 90-34 205TH STREET, HOLLIS, NEW YORE 11423

*This assignment Ly not subject to the requirements af Section 275 of the Real Property Law because it is an
assignment within the secondary mortgage market.

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 69 of 174 PagelD #: 155

IKDEX NO. TLC

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

4
NYSCHEF TOC. NO. 2 RECEIVED NYSCEF: 07/28/

IN WITNESS WHEREOF, the undersigned by its duly elected officers and pursvant to proper authority of its board
of directors bas duly executed, sealed, acknowledged and delivered this assignmert.

Date: ZLIBSSE

RIGAGE ACQUISITION COMPANY, LLC
cr.

NORD

 
   

Witness Name: if

 

 

A NOTARY PUBLIC OR OTHER OFFICER COMPLETING THIS CERTIFICATE VERIFIES ONLY THE IDENTITY OP
THE INDIVIDUAL WHO SIGNED THE DOCUMENT TO WHICH TIS CERTIFICATE IS ATTACHED, AND NOT THE
TRUTHFULNESS, ACCURACY, OR VALIDITY OF THAT DOCUMENT

 

 

 

State of ares
County of

Onl, before me, , a Notary Public? personally

appeared : of/for NORMANDY
MORTGAGE ACQUISITION COMPANY, LLC, personally kno ime, or who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subs d to the within instrument and acknowledged
to me that he/she/they executed the same in his/hes/their authgrifed capacity(ies), and that by his‘her/their
Signature(s) on the instrument the person(s), or the entity upon behalf of which the person(s) acted, executed the
instrument. | certify under PENALTY OF PERFUR der the laws of the State of that the foregoing
paragraph is tue and correct. I further certify , signed, sealed, attested and
delivered this document as a voluntary act i

 

    
  
   
 
     
 

Witness my hand and official seal.

See attached Notary Certificate
(Notary Name}: 7 Gi>
My commissign xpires: 2figlie

 

 

15-1°

 

62 OF ida
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 70 of 174 PagelD #: 156

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/201%

NYSCSP poOCc. KO. 2 RECEIVED NYSCEP: 07/28/2017

 

ACKNOWLEDGMENT

 

A notary public or other officer completing thls
cenificate verifies only the identity of the Individual
who signed the document to which this certificate is
alfached, and not the truthfulness, accuracy, or
validity of that document. i

 

State of California
County of LOS ANGELES )

 

On FEBRUARY 12,2016 before me, GABRIELLA S LOUGHNOT, Netary Public
(insert name and title of the officer)

 

 

personally appeared _ AKARI NAMBA

who proved to me on the basis of satisfactory evidence to be the person(¢) whose name(s) is/gre
subscribed to the within Instrument and acknowledged to me that bé/she. théy executed the same in
biS/her/théic authorized capacity{ig$), and that by hié/her/théir signature(s) on the Instrument the
person(s), or the entity upon behalf of which the person(s) acted, executed the instrument.

 

| certify under PENALTY OF PERJURY uncer the laws of the State of Califomia that the foregoing
paragraph is true and correct.

    

 

WITNESS my hand and official seal, ces GABRIELLA S. LOUGHNOT:

COMM. #2034242

 

 

LEE STA
abe Notary Public - California
Los Angeles Gounty

= ee), Comm, Expires July 24, 20178
Samet! Fi yp) 4708 the a Ses aba | MS UL a NH NT P| PREORN ERE
Signature 1M Sree S, Leon MK (Seal)

g
=
2

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 71 of 174 PagelD #: 157

INDEX NC. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

o
“a

RECKIVED NYSCEF: O7/26/2017

EXHIBIT “A”

ALL that certzin plot, plece ov parcel of land, situate, lying and being in the Borough of Queens, Clty and Stace of
New York, bounded and described as (allows:

BEGINNING at & point on the Westerly side of 205th Street, distant 367 feet northerly from the comer fortned by the
intersection of the northerly side of 93rd Avenue and the westerly side of 205th Street:

RUNNING THENCE westerty paralle] with 93rd Avenue, 100 feet

THENCE northerly parallel with 205ch Street, 33.47 feet;

THENCE easterly paralie! with 93nd Avenue 160 feet to the westerly side of 205th Sweet;

THENCE southerly along the westerly side of 205th Street 33.17 feet to the point or place oF BEGINNING.

Mortgage
Lender:

Borrower:

Amount:
Recorded:

Assigned Prom:

To:
Recorded:

Assigned Fronx
To:

Recorded:

Assigned From:

Assignment Chain

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

LUIS BE, PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND ROSA E.
PALAGUACHI AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO
UNDIVIDED 50% INTEREST AS TENANTS IN COMMON.

$608,000.00
08/02/2007, INSTR#: 2007000399278

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ENC, AS NOMINEE FOR
FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS

JPMORGAN MORTGAGE ACQUISITION CORPORATION
02/02/2011 ; INSTR# 2011000039691

JPMORGAN MORTGAGE ACQUISITION CORPORATION

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SA VINGS FUND SOCIETY,
PSB, AS TRUSTER FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

03/19/2014 ; INS'TR# 2014690095400

CHRISTIANA TRUST, A DIVISION OF WILMINGTON SA VINGS FUND SOCIETY,
FSB, AS TRUSTEE FOR NORMANDY MORTGAGE LOAN TRUST, SERIES 2013-10

 

€s 169

th

a
oO
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 72 of 174 PagelD #: 158

 

 

(FILED: OUERENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

NYSCEF DOC. NO. 2

To:
Recorded:

Assigned From:
To:
Recorded:

RECEIVED NYSCEF: 07/28/2017

NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
To be recorded concurrently berewith

NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
BAYVIEW LOAN SERVICING, LLC
To be recorded concurrently herewith

65 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 73 of 174 PagelD #: 159

710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 pM

NO. 2

/NYSCEF BOC. é

INDEX NO.

RECEIVED NYSCEF: 07/20/2017

 

NYC DEPARTMENT OF FINANCE

OFFICE OF THE CITY REGISTER
This page is part of the instrument, The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
wall contra] for indexing purposes in the event
of any conflict with the rest of the document.

 

i

|||

| i |)
i

Ak WE (|

2D

|
i

 

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 3

 

Document (D: 201608080002 1001

Document Page Count: 2

Document Date: 06-01-2016
Document Type: ASSI GNMENT, MORTGAGE

Preparation Date: 08-08-2016

 

PRESENTER:

VSI-SLS

183 INDUSTRY DRIVE
PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM

RETURN TO:
VISIONET SYSTEMS.INC

183 INDUSTRY DRIVE
PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM

 

 

PROPERTY DATA

 

Borough Block Lot Unit Address
QUEENS 10485 88  Entirc Lot 90-34205TH STREET
Property Type! DWELLING ONLY - 1 FAMILY
CROSS REFERENCE DATA
CREN; 2007000399278
PARTIES

 

ASSIGNOR/OLD LENDER:
BAY VIEW LOAN SERVICING LLC
4425 PONCE DE LEON BLVD 5TH FLOOR

ASSIGNEE/NEW LENDER:
BAYVIEW DISPOSITIONS NA LLC
4425 PONCE DE LEON BLVD STH FLOOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CORAL GABLES, FL 33146 CORAL GABLES, FL 33146
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: S 0.00 5 0.00
‘Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 9.00
TAXES: County (Basic): | $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.09
Spec (Additional): | $ 0.09 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 ee Bor THE CITY REGISTER OF THE
MTA: $ 9.00 CITY OF NEW YORK
NYCTA: $ 9.09 Recorded /Filed 08-09-2016 17:17
Additional MRT: | $ 0.00 City Register File No. (ce EN):
TOTAL: 5 9.00 2016000274257
Recording Fee: $ 47.60 A
Affidavit Fee: $ 0.09

 

 

 

 

 

City Register Official Signature

 

& of Lao
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 74 of 174 PagelD #: 160

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECRIVED NYSCKE: O7/28/2027
RECORDING REQUESTED BY:
RICHMOND MONROE GROUP, INC.
WHEN REGORDED MAIL TO:

VISIONEY SYSTEMS INC
183 INDUSTRY ORIVE
PITTSBURGH PA 15275

CTIB

AEE. UU LOUIE

 

CORPORATE ASSIGNMENT OF MORTGAGE
NY/QUEENS

Assignnant Prepared on: June 01, 2016

ASSIGNOR: SAYVIEW LOAN SERVICING, LLC by Richmond Monroe Group, tne, Its Attorney in
Fact, at 4425 PONCE DE LEON BLVD, 5TH FLOOR, CORAL GABLES, FL, 33146

ASSIGNEE: BAYVIEW DISPOSITIONS IVA, LLC, at 4425 PONCE DE LEON BLVD, 5TH FLOOR,
CORAL GABLES, FL, 33446

For valua received, the Assignor does hereby grant, sel, assign, transfer and convey, unto the above-
named Assignee all Interest under that certain Mortgage dated 6/8/2007, in tre amountof $608,000, 00,
exacuted by LUIS E, PALAGUACH! AS TO UNOIMIDED 25% INTEREST AND ROSA E. PALAGUACTI
AS TO UNDIVIDED 25% INTEREST ANO NUBE E. LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENANTS IN COMMON. to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS and Recorded:
8/2/2007, Instrument No.: 2007000389276, Book: NYA, Page: NYA in QUEENS County, State of NEW
YORK.

Property Address: 090-34 208TH STREET, HOLLIS, NY, 11423
Block: 10485 / Lot 88

Document References:

~ Assignment Dated: 3/18/2010 from MORTGAGE ELECTROMC REGISTRATION SYSTEMS, iNC., AS
NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS © J.P.
MORGAN MORTGAGE ACQUISITION CORP, Recorded: 2/2/2011, instrument No.: 201100003869 1

« Assignment Dated: 3/8/2014 from J.P. MORGAN MORTGAGE ACQUISITION CORP, to WILMINGTON
SAVINGS FUND SOCIETY, FSB, {SUCCESSOR BY MERGER TO CHRISTIANA BANK & TRUST
COMPANY), AS OWNER TRUSTEE OF THE SECURITY NATIONAL FUNDING TRUST, CO SN
SERVICING CORPORATION Recorded: 9 19/2014, Instrument No.: 2014000005400

~ Assignment Deted: 2/18/2016 from WILMINGTON SAVINGS FUND SOCIETY, FS8 D/B/A
CHRISTIANA TRUST, NOT IN ITS INGIVIQUAL CAPACITY BUT AS TRUSTEE OF SECURITIZED
MORTGAGE ASSET LOAN TRUST 2015-2 to NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
Recorded: 3/15/2046, Instrument No.: 2046000089774

» Assignment Dated: 2/18/2016 from NORMANDY MORTGAGE ACQUISITION COMPANY, LLC to
BAYVIEW LOAN SERVICING, LLO Recorded: 2/15/2016, Instrument No.: 2016000089776

This Asaignmant is nol subject to the raquiraments of Section 275 of the Real Property Law because tis
ait ascignment within the secondary mortgage market

TO HAVE AND TO HOLD, the sarne unto Assignee, iis successors and assigns, forever, subject only to
the tarms and conditions of the above-described Mortgage.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 75 of 174 PagelD #: 161

 

 

    

(FILED: QUEENS COUNTY CLERK 07728/2017 11:48 PM CNDEX KO. 710424/2017
- NYSCEF boc. NO. 2 RECEIVES NYSCES: 07/28/2017
Page: 2 i

 

BAYVIEW LOAN SERVICING, LLC by Richmond Group, Inc. its Altorney in Fact
(POA Recarded in QUEENS, NY: 9/6/2014, Instrument No.: 2014000206813 }

 

Name:
Tide: Vice President

Stats of MISSOURI
County of STONE

ong f-20lb, before me, Ton! Eutsier, a Notary Public in and far STONE in the Suite of
MISSOURI, personally anpaared Jessica Brown, Vice Presidant, Richmond Monroe Groun, Inc. as
Attomeay in Fact for Bayview Loan Servicing, LLC, personaly known to me (pr proved to me on the basis
of eatisfactory evidence) 0 be fhe person(s} whose name(s) is/are subscribed to the within instrument
and acknowledged io me that he/she/they executed the same in hisvher/fielr authorized Capacity, and
that by his/ner/thelr signature on the instrument the parsons), or the entity upon behalt of which the
person(s} ected, exouted the instrument

WITNESS my hand.and official seal,

Toni Eutsler
Notary Exnlres: 2/24/2018 / #: 14933852

 

NYIQUEENS
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 76 of 174 PagelD #: 162

 

-(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INSEA Bo,
| NYSCEF DCC. NO. 2 RECEIVED NYSCEF:

77

20424/2617

C7 / 28/7017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER |
This page ts part of the instrument. The City HW
Register will rely on the information provided |

by you on this page for purposes of indexing
this instrument. The information on this page
will contral for indexing purposes in the event

ii

init

 

 

\I| I il
An |

 

 

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: 2

of any conflict with the rest of the document. cl 1 101 47700100 1 EC7DC
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 4
Document ID: 2016081101477001 Document Date: 06-27-2016 Preparation Date: 08-11-2016

 

PRESENTER: RETURN TO:

VSLSLS VISIONET SYSTEMS INC.

183 INDUSTRY DRIVE 183 INDUSTRY DRIVE
PITTSBURGH, PA 15275 PITTSBURGH, PA 15275
SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM

 

 

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 88 ~~ Entire Lot 90-34 205TH STREET

Property Type: DWELLING ONLY - | FAMILY

 

CROSS REFERENCE DATA

CREN: = 2007000399278
Additional Cross References on Continuation Page

 

PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
BAYVIEW DISPOSITIONS IVA, LLC MORGAN STANLEY MORTGAGE CAPITAL
4425 PONCE DE LEON BLVD, 5TH FLOOR HOLDINGS LLC
CORAL GABLES, FL 33146 1385 BROADWAY

NEW YORK, NY 10036

 

FEES AND TAXES

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: [| $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): | $ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: § 0.00 z F ‘HE CITY REGISTER OF THE
MTA: $ 0.00 CITY OF NEW YORK
NYCTAs $ 0.00 Recorded/Filed 08-15-2016 16:38
Additional MRT:_| $ 0.00 City Register File No. (CREN):
TOTAL: ¢ 0.00 2016800281547
Recording Fee: $ 47.00
Affidavit Fee: $ 0.00

City Register Official Signature

 

 

8

ML
D
tn
BE
oO
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 77 of 174 PagelD #: 163

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TNDFX NO. 710424/2047
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER

 

|
Hh

|
a

i A

| 1

il i
Nt | Mik I i nahi

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 4

Document [D: 2016681191477001 Document Date: 06-27-2016 Preparation Date: 08-11-2016
Docnment Type: ASSIGNMENT, MORTGAGE

 

 

 

 

CROSS REFERENCE DATA
CREN: 2011000039691
CREN: 2014000095400
CREN: 2016000089774
CREN;: 2016000089775

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 78 of 174 PagelD #: 164

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 7410424/2017

/ NYSCEF DOC. NO. 2 ; RECEIVED NYSCEF: €7/28/2017
RECORDING REQUESTED BY:
RICHMOND MONROE GROUP, NC.
WHEN RECORDED MAIL TO;

VISIONET SYSTEMS INC
183 INDUSTRY ORIVE
PITTSBURGH PA 15275

77141 - |

$2 INEI Th. VULPES

 

ERENT MEE

CORPORATE ASSIGNMENT OF MORTGAGE
NY/QUEENS

Assignment Prepared on: June 04, 2016

ASSIGNOR: BAYVIEW DISPOSITIONS IVA, LLC, at 4425 PONCE DE LEGON BLVD, 5TH FLOOR,
CORAL GABLES, FL, 33146

ASSIGNEE: MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, at 1585 BROADWAY,
NEW YORK, NY, 10036

For value rocelved, tha Assignor does hareby grant, self, assign, tansfar and convey, untp the above-
named Assignee al intorest under that certain Morigage dated 6/8/2007, in the amount of $608,000.00,
expcuted by LUIS E, PALAGUAGHI AS TO UNDIVIDED 25% INTEREST AND ROSA E. PALAGUACHI
AS TO UNDIVIDED 25% INTEREST AND NUBE E. LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENANTS IN COMMON. fo MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ING., AS NOMINEE
FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS and Recorded:
ee Instrismant No.: 2007000399278, Book: N/A, Page: WA in QUEENS County, State of NEW
ORK,

Property Address: 90-34 205TH STREET, HOLLIS, NY, 11423
Block: 10485 / Lot 88

Document References:

~ Assignment Dated: 3/16/2010 from MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR FIRST NATIONAL BANK OF ARIZONA, ITS SUCCESSORS AND ASSIGNS fo J.P.
MORGAN MORTGAGE ACQUISITION CORP. Recorded: 2/2/2011, instrument No.: 2011000039604

«+ Assignment Dated: 3/5/2014 from U.P. MORGAN MORTGAGE ACQUISITION CORP. to WILMINGTON
SAVINGS FUND SOCIETY, FSB, (SUCCESSOR BY MERGER TO CHRISTIANA BANK & TRUST
COMPANY), AS OWNER TRUSTEE OF THE SECURITY NATIONAL FUNDING TRUST, C/O SN
SERVICING CORPORATION Recorded: 3/19/2014, Instrument No.: 2014000095406

- Assignment Dated: 2/18/2016 from WILMINGTON SAVINGS FUND SOCIETY, FS8 D/B/A
CHRISTIANA TRUST, NOT IN ITS INDIVIQUAL CAPACITY BUT AS TRUSTEE OF SECURITIZED
MORTGAGE ASSET LOAN TRUST 2018-2 to NORMANDY MORTGAGE ACQUISITION COMPANY, LLC
Recorded: 3/15/2016, Instrument No.: 2016000088774

- Assignment Dated: 2/18/2016 fram NORMANDY MORTGAGE ACQUISITION COMPANY, LLC to
BAYVIEW LOAN SERVICING, LLC Recorded: 4/15/2016, Instrument No.: 2016000089775

~ Assignmeni Dated: 06/27/2016 from BAYVIEW LOAN SERVICING, LLC by Richmond Monroe
Group, inc. its Attorney In Fact to BAYVIEW DISPOSITIONS IVA, LLC To Be Recorded Concurrently,

Thia Assignment is not subject lo the requirements of Section 275 of the Real Property Law because itis
an assignment within the secordary mortgage market.

YO HAVE AND TO HOLD, the same unto Assignas, its successors and assigns, forever, subject only to
the terms and conditions of the above-described Morigage.

TL of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 79 of 174 PagelD #: 165

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 710424/2017
NYSCEPF DOC. NO, 2 RECEIVED NYSCEF: 07/28/2017

    
     

Page: 2 of 2 gaggia a
BAYVIEW DISPOSITIONS IVA, LLC

onUN 27 20i6 before me, Pamela Vargas a Notary Public In and for
a the State of personally appeared ,
o : _ BAYVIEW DISPOSITIONS IVA, LLC, alas lil © me a proved
basie of satisfactory evidence) is ba the person(s) whose name(s) is/are SUDSCr 8
rn pesuteant and cknowedged to me that he/she/they executed the same in his/her/their authorized
capacity, and that by his/her/their signature on the ingtrurnent the person(s), or the entity upon behalf o

which the person(s) acted, executed the Instrument.
Hee AL MY COMMISSION 6 FF 080074
i a EXPIRES! Noventbor 6, 2017

Seeddad Tha Hoty Public Undermetery ;

WITNESS my hand and official seal,

ch weheg——

Notary Expires: l#.
NY/QUEENS

  
     
   

  

 

 

72 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 80 of 174 PagelD #: 166

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCEF BOC. NO. Z

INDEX NO. F1C424/2°17

RECEI CT/28 7/2017

Va> NYSCEF:

 

NYC DEPARTMENT OF FINANCE] sip

OFFICE OF THE CITY REGISTER | |
This page is part of the instrument. The City
Register will rely on the information provided |
by you on this page for purposes of indexing i |
this inswument. The mformation on this page ap
will control for indexing purposes in the event } |
of any conflict with the rest of the docuiment.

 

Se

qh

| Hi

Hl

i il {
| |

i | |
mn

20 160830001 IEE

|
il
|

|

if

 

 

RECORDING AND ENDORSEMENT COVER PAGE

PAGE 1 OF 3

 

Document ID: 2016083000182001
Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: |

Document Date: 08-10-2016

Preparation Date; 08-30-2016

 

PRESENTER:

VSL-SLS

183 INDUSTRY DRIVE
PITTSBURGH, PA 15275
SUPPORT @SIMPLIFILE.COM

RETURN TO:

VISIONET SYSTEMS INC,

183 INDUSTRY DRIVE
PITTSBURGH, PA 15275
SUPPORT@SIMPLIFEILE.COM

 

 

PROPERTY DATA

 

Bl Additional Cross References on Continuation Page

Borough Block Lot Unit Address
QUEENS 10485 88 Entire Lot 90-34 205TH STRELT
Property Type: DWELLING ONLY - | FAMILY
CROSS REFERENCE DATA
CREN: 2007000399278

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTIES
ASSIGNOR/OLD LENDER: ASSLGNEE/NEW LENDER:
MORGAN STANLEY MORTGAGE CAPITAL. FY-I, INC
HOLDINGS ELC 1585 BROADWAY
1585 BROADWAY NEW YORK, NY 10036
NEW YORK, NY 10036
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 5 9.00
Taxable Mortgage Amount: | $ 0.09 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES; County (Basic): $ 0.00 NYS Rea! Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): ; $ 0.09 RECORDED OR FILED IN THE OFFICE
EASE: § 0.00 a2 teeny, OF THE CITY REGISTER OF THE
MTA: S 0.00 , CITY OF NEW YORK
NYCTA; $ 0.00 Recorded/Filed 08-31-2016 15:49
Additonal MRT: | § 9.00 City Register File No.(CREN);
TOTAL: $ 0.00 20160 0302349
Recording ee: $ 42,00 ,
Affidavit Fee: $ 0,00
City Register Official Signature

 

 

 

 

ah
72 of 360
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 81 of 174 PagelD #: 167

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

‘ KRYSCEF boc.

INDEX NO. 716424/201%

 

 

 

NO. 2 RECEIVED NYSCEF: 07/28/2017
NYC DEPARTMENT OF FINANCE | t1iyi Hl ilt| i il | mm
OFFICE OF THE CITY REGISTER | | ik | il) , i i [|| | |] ll |||

THA TERE i} i if j ins
ah | ay | Wl
! | { | i nT
I) | 4 i | i | | AAI, | |
Cn
Un i ! Hil NN
CT
RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF 3

 

Document ID: 2016083000182001
Document Type: ASSIGNMENT, MORTGAGE

Document Date: 08-10-2016

Preparation Date: 08-30-2016

 

CROSS REFERENCE DATA
CRFN: 2016000274004

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 82 of 174 PagelD #: 168

 

ELLED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
YoCUMF DOC, NO. 2
RECEIVED NYSCEF: O7/28/zZ017

This insbument Prepared By
VISIONET SYSTEMS INC,
After Recording Return To:
VISIONET SYSTEMS INC.
483 INDUSTRY DRIVE
PITTSBURGH, PA 15275
Voice: 14412) 927-0226

 

 

Assignment of Mortgage

  

For value received, MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, whosa address is
4885 Broadway, New York, NY 10036, hereby grants, assigns, and transfers to: FV-1, Ine. in trust for
Morgan Stanley Mortgage Capital Holdings LLG whose address |s 1585 Broadway, New York, NY
40036 all beneficial interest under that certain Mortgage dated June 08, 2007 executed by:

Borrower: LUIS E. PALAGUACHi AS TO UNDIVIGED 25% INTEREST AND ROSA E. PALAGUACHI AS
TO UNDIVIDED 25% INTEREST AND NUBE E, LAPORTE AS TO UNDIVIDED 50% INTEREST AS
TENENTS IN COMMON, whose address js 90-34 205TH STREET, HOLLIS, NY 41423

For MERS, whose address is 1901 E Voorhees Street, suite C, Danville, tL 61834, as nominee for FIRST
NATIONAL BANK OF ARIZONA, whose address is P.O. BOX 66604 PHOENIX, AZ 85082 in the arsount
of: $608,000.00, racorded 08/02/2007 as Instrument No.: 2007000389278 of the Official Records of
Queens County, New York

Property Address: 90-34 205TH STREET, HOLLIS, New York 11423

Tax Parcel [D: BLOCK: 10485, LOT: 88

This Assignrrent Is not subject to the requirements of Section 275 of the Real Property Law because it is
an Assignment within the secondary morgage market

Together with the Note or Notes therein described or referenced to, the money due and io become dué
thereon with interest, and ail rights accrued or to accrve uncer said Mortgage.

Effective date: 4 ioe

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS
LLC
By Specialized Loan Servicing LLC, as Attorney In Fact

.

 

By:
STACY PIERCE q
VICE PRESIDENT
Visionet, ag Attorney in Fact for Speciafzed Loan
Servicing LLC
POA Recorded on 8/0/16 und 000274
State of PENNSYLVANIA under CRFN 2016000274004
County of ALLEGHENY
on_& tO “Hs ___ before me, Autumn R Carnegie the undersigned, a Notary Public in and for the

county of ALLEGHENY in the State of Pennsylvania, parsonaily appeared Stacy Pierce, VICE PRESIDENT
personally known to me to be the person whose nama ig subscribed to the within instrument and
acknowedged to me that he/she executed the same in his/her authorized capacity. and that for his/her
signature on the instrument the person, or the antity upon behaif of which he/she acted, executed the

 

 

Instrument.
Llb= Ra =
Autumn R Carnegie Shao
COMMONWEALTH OF PENNSYLVANIA My Commission Expires: 06/08/2020
NOTARIAL SEAL
AUTUMN A CARNEGIE

Notary Public
FINDLEY TWe, ALLEGHENY COUNTY
My Commission Expires Jun 6, 2920

 

 

 
 

 

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 83 of 174 PagelD #: 169

(GILED: QUEENS COUNTY CLERK 07/28/2017 11:48 INDEX NO. 710424/2017

- NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

EXHIBIT “D”
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 84 of 174 PagelD #: 170

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

/NYSCEF DOC. NO. 2 RECEIVED NYSCEF; 07/28/2017

 

New York State Department of Financtal Services
One State Street Plaza, New York, NY 10004

Proof of Filing Statement
Yo Whom It May Concent:
Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage Ioan servicers

servicing loans on }-fo-4 farnily residential properties in New York State to file certain information with the Superintendent of
the Department Financia! Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice,

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. ‘The information is presented as filed by the ‘ender, assignee or mortgage loan servicer.

Filer Information:

Name : Specialized Loan Servicing LLC

Address : 8742 Lucent Blvd, Suite 300
Highlands Ranch CO 80129

Filing Information:

Yrackiog Number : NYS4262483

Mailing Date Step } 1 Z2-MAR-17 12.00,00.000 AM

Mailing Date Step 2 :

Judgment Date Step 3 :

Filing Date Step | » 23-MAR-17 12.00.00.000 AM

Filing Date Step 1 Orig > 23-MAR-17 12.00.00.000 AM

Filing Date Step 2 :

Filing Date Step 3

Owner Occupd at IJdgimnt —:

Property Type : | to 4 Family Home

Property Address : 90 -34 205TH ST HOLLIS
NY 11423

County : Queens

Date of Original Loan O8-JUN-07 12.066.00,000 AM

Amt of Ongine! Lean 2 608009
Loan Number Step |

Loan Number Step 2
Loan Reset Frequency

 

Loan Type 7 Ist Lien

Loan Details : Interest Only

Loan Term : 30 Year

Loan Modification : Non HAMP

Days Delinquent : Other

Borrower's Name :ROSA PALAGUACRI

Address : 90 -34 205TH ST 90 -34 205TH ST
11423

 
 

HOLI

   
 

Borrower's Phone No ;
Filing Status Step | Completed

Sincerely,

New York State Department of Financia! Services

}
1
o
hh
fe
om
oC
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 85 of 174 PagelD #: 171

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 pM INDEX NO. F1CA?4/e0i7
: KYSCFEF DCC. NO. 2 RECEIVED NYSCEF: C7/28/2017

 

New York State Department of Financial Services
One State Street Plaza, New York, NY 10004

Proof of Filing Stztement
To Whom It Mzy Concern:

Section 1306 of the Reai Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing icans on 1-10-4 famiily residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services with:n three daye after the mailing of a 90-Day Pre-Foreclosure Notice.

The infonnation below sertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the tender, assignee or mortpage loan servicer,

Filer Information: \

Name : Specialized Loan Servicing LLC

Address : 8742 Lucent Blvd, Suite 300
Highlands Ranch CO 80129

Filing Information:

Tracking Number NYS4202483

Mailing Date Step } 2 22-MAR-37 12.00,00.000 AM
Mailing Date Step 2 :

Judgment Date Step 3 :

Filing Date Step 1 > 23-MAR-17 12.00.06.000 AM
Filing Date Step 1 Orig : 23-MAR-17 12.00.06.000 AM
Filing Date Step 2 :

Filng Date Step 3
Owner Occupd at Jdgmnt

Property Type flo 4 Family Home

Property Address 90 -34 205TH ST HOLLIS
NY 11423

County : Queens

Date of Original Loan 2 O8-TUN-07 12.00.00.000 AM

Amt of Orginal Lean : 608000

 

Loan Number Step 1
Loan Number Step 2
Loan Reset Frequency

Loan Type : Ist Lien

Loan Details : Interest Only

Loan Term 230 Year

Loan Modification : Non HAMP

Days Delinquent . Other

Borrower's Narne :LUIS PALAGUACHT

Address : 90 -34 205TH ST 90 -34 235TH ST

HOLLIS 11423

  

Borrower's Phone No

Filing Status Step | Completed

 

Sincerely,

New York State Departmen! of Financial Services

~J
mm

cf 260
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 86 of 174 PagelD #: 172

 

 

  

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 Pm INDEX NO. 710424/2027
/NYSCHR BCC, NO. 2 RECEIVED NYSCEP: C7?/26/2017?

 

8742 Lucent Boulevard « Suite 300 » Highlands Ranch, CO 80129 uf &00-306-6062
i 720-241-7218

LUIS E PALAGUACHI
8767 129TH ST
RICHMOND HILL, NY 11418

PLEASE SEE ENCLOSED IMPORTANT INFORMATION
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
'NYSCEF DOC, NO. 2

t

 

 

March 22, 2017

LUIS E PALAGUACHI
8767 129TH ST
RICHMOND HILL, NY 11418

CMR/R/R 71901110766107495692

   

Property: 90 -34 205TH ST, HOLLIS, NY 11423

Dear LUIS E PALAGUACHI:

 

DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home loan is 2059 days and $344727,12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also calf the NYS Office of the Attorney General's Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 1-855-
HOME-456 (1-855-466-3456), or visit their website at
hitp:/Awww.aghomehelp.corm/. A statewide listing by county is also
available at

http://Awww.dfs.ny.gov/consumer/mortg_nys_np_ counseling _agencies
.htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.

#Q of 160

INDEX NO,
RECEIVED NYSCEF;

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 87 of 174 PagelD #: 173

71G424/2017
07/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 88 of 174 PagelD #: 174

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

NYSCEF DOC.

KO.

2 RECEIVED NYSCEF:

 

Housing counselors from New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. If you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible options.

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

If you have not taken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to live in the dwelling as your
primary residence.)

If you need further information, please call the New York State
Department of Financial Service's toll-free helpline at 1-800-269-0990
or visit the Department's website at http:/Avwww.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. if a foreclosure
action is filed against you in court, you still have the right to remain in
the hame until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR,

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE [S TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN.
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, IF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT BEEN DISCHARGED IN YOUR BANKRUPTCY,
IF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 1-800-206-6057.

a)
ran
G

a
b

oy
Oo

71G424/2077
OF 28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 89 of 174 PagelD #: 175

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NO.

» NYSCER

Loc.

2

 

 

 

INDEX KO. 710424/2017

NYSCEF: 07/28/2017

RECEIVED

 

‘Agency:

   

hon

 

 

F Broaklyn Neighborhoad
improvement Association

1482 Saint James Pl
Sulte tC
Brooklyn, NY 11213

(718)773-4146

 

 

 

Clearpoint Financia’ Solutions -
Albany

2 Computer Drive West
Albany, NY 42205

{800)759-2227

 

Affordable Housing Partnership

255 Grange Street
Albany, NY 12210

518-434-1730

 

NYS Office for People with
Developmental Disabilities
{OPWOD)

44 Hoiland Avenue
Albany, NY 12229

(518}473-1973

serving alf NYS residents with
developmental disabijities and their
families.

 

United Tenants of Albany

33 Clinton Avenue
Albany, NY 42207

518-436-8397

i foreciased or whose buildings have been

Provides assistance for tenants whose
buildings are in the process of being

foreclosed.

 

Bellport, Hagerman, East
Patchogue Alliance, Inc.

: 1492 Montauk Highway
Bellport, NY 11713

'631)286-9236

 

 

ACCORD

84 Schuyler Street
gelmont, NY 14813

(585)268-7605

To access Western New York Foreclosure
Services Partners’ individual web pages
click on the link below:

http://www. homeownershipstandards.org

f

 

Metro interfaith Housing Council

21 New Street
Binghamton, NY 13903

607-772-6766

 

Clearpoint Financial Solutions

49 Court Street The
Metro Center
Binghamton, NY 13901 '

{877)412-2227

 

 

Long tsland Housing Services, Inc.

640 Johnson Avenve
Bohemia, NY 11716

(632}567-5141

 

Neighborhood Housing Services-
North Bronx

2451 East Gun Hill Road
Bronx, NY 10469

(718}881-1180

Serving southern Westchester and Bronx.
http://www.homeewnershipstandards.org

/

 

Neighborhood Housing Sarvices-
South Bronx

848 Concourse Village
West
Bronx, NY 10451

(718)992-5979

 

NYC Cammission on Human Rights

1832 Arthur Avenue
Bronx, NY 10457

(718}579-6728

 

NYC Corunission on Human Rights

1932 Arthur Avenue
Bronx, NY 10457

(729}579-6900

 

 

Bridge Street Dev. Corp.

460 Nostrand Averue
Brooklyn, NY 11236

(718)636-7596

 

 

 

Brooklyn Housing and Family

 

 

415 Albemarle Road

(7181435-7585 |

 

 

 

 

82 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 90 of 174 PagelD #: 176
INDEX NO. 710424/2017

07/28/2017

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

RECEIVED NYSCEF:

SO

: RYSCEP

We

ho.

Z

 

 

Services, inc.

Brooklyn, NY 11228

 

i CAMBA

1726 Church Avenue

Brooklyn, NY 11226

718-287-0010

 

Cypress Hills Local Dev. Corp.

625 Jamaica Avenue
roaklyn, NY 11208

(718}647-2800

Serving Brooklyn and parts of western
Queens.

 

Greater Sheepshead Bay Dev.
Corp.

2105 East 22nd Street

Brooklyn, NY 11229

 

Neighborhood Housing Services of
Bedford-Stuyvesant

4012 Gates Avenue
Brocklyn, NY 11221

(718}332-0520

 

(718)919-2100

http:/Avww.homeownershipstandards.org

f

 

Neighborhood Housing Services-
East Flatbush

2806 Church Avenue
Brooklyn, NY 13226

(718)465-4679

http://www. hom eownershipstandards.org
f

 

Neighbors Heiping Neighbors
(NAN)

621 Degraw Street
Brookiyn, NY 11217

:

(718)237-2017

' http://www. homeownershipstandards.org

if

 

Pratt Area Community Council

1000 Dean Street
Brooklyn, NY¥ 11238

; (718}522-2613

 

Money Management
International, Inc.

26 Court Street Sulte
2616
Brooklyn, NY 11242

{865}2 32-9080

 

' Southern Brooklyn Community
Organization

4005 18 Avenue
Brookiyn, NY 11218

718-435-1300

 

Greenpath Debs Solutions

175 Remsen Street
Brookiyn, NY 112¢1

{866} 285-4033

 

MHANY Management, Inc.

1 MetroTech Center
Brooklyn, NY 11201

(718}246-8080

 

NY Cammission of Human Rights-
Brooklyn

275 Livingston Street
Broaklyn, NY¥ 11217

(718)722-3130

 

Courcil of Jewish Organizations of
Flatbush, tne.

1523 Avenue M
Brooklyn, NY 11230

(718}377-2500

 

| Grow Brooklyn, Inc

1474 Myrtie Avenue
Brooklyn, N¥ 11237

' (718}418-8232

 

Neighborhood Assistance Corp. cf
[America
Neighborhood Housing Services of
Buffalo

135 Delaware Avenue
Buffalo, NY 14202

{716)834-6222

 

 

1937 South Park
Avenue
Buffalo, NY 14220

(716)823-3630

 

West Side & Black Rock Riverside
| NHS, inc.

263 Military Road

(716}877-3910

 

Buffalo, NY 14207

 

&LUffalo, NY 14203

West Side & Bleck Rock Riverside | 2G3 Military Road (716)885-2344
NHS, Inc. Buffalo, NY 14207
Buitfaic Urban League 15 Genesee Street (716)250-2400

 

 

West Side & Blac Rock Riverside

359 Connecticut Street

(716)885-2344

http://www. homeownershipstandards.org

 

NHS, Inc, Buffalo, NY 14213 if .
West Side & Black Rock Riverside 359 Connecticut Street | (716}885-2344 http://www. homeownershipstancards.org
NHS, Inc. Buffalo, NY 14213 /

 

Neighborhood Housing Services of
South Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

(716)823-3630

Also serving surrounding counties.

 

Belmont Housing Resources

1195 Main Street
Buffalo, NY 142G9

716-884-7791

 

North Country Housing Council

19 Main Street
Canton, NY 13617

315-386-8576

 

Putnam County Housing Corp.

13 Seminary Hill Road
Carmel, NY 10512

(845}225-8493

Make appointment

 

LIFE, -ne.

112 Spruce Street
Cedarhurst, NY 11516

{516)374-4564

 

Serving Nassau and eastern Queers

 

 

 

Cammunity Development

2100 Middle Country

 

(631)471-1215

 

Or

Q

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 91 of 174 PagelD #: 177

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 Pw INDEX NO. 7iC424/2017
NYSCEF DOC. NO. 2 O7/28/2017

 

RECEIVED NYSCHF:

  

Ee

SLS

 

[ Corporation of Long Island

Road
Centereach, NY 11720

 

Economic Opportunity Council of
Suffolk, inte.

320 Carleton Avenue
Central isiip, NY 11722

{631)647-3765

 

Central Islip Civic Council

68 Wheeler 8aad
Central Isiio, NY 11722

(631)348-G569

 

Arbor Housing and Development

26 South Bridge Street
Corning, NY 14830

+ (607)654-7487

 

Cortland Housing Assistance
Council, Inc.

36 Taylor Street
Cortland, NY 12045

(607)753-8272

 

American Debt Resources, Inc,

248 Larktield Road
fast Northport, NY
11731

(800}4398-0766

 

Housing Assistance Program of
Essex County (HAPEC}

103 Hand Avenue
Flizabethtown, NY
12932

518-873-6888

http://www .homeownershipstandards.org

/

 

“Cathelic Charities of Chemung

245 East Church Streer
Elmira, NY 14901

(607)734-9784

 

Community Development
Corporation of Long isfand

333 North Main Street
Freeport, NY 11520

(631}471-1215

http://www. homeownershipstandards.org

f

 

Futon Community Development
| Agency

125 West Broadway
Fulton, NY 13069

{355)593-7166

 

Greenpath Debt Solutions

300 Garden City Plaza
Garden City, N¥ 11530

{866)776-6738

 

La Fuerza Unida, Inc.

1 School Street
Glen Cove, NY 11542

526-759-0788

Serving Nassau and western Suffolk and
Queens,
Spahttp://www.homeownershipstandards.
orge/h spaaking staff avaliable.

 

Housing Help, Inc.

401 Broadway
Greenlawn, NY 11740

631-754-0373

 

North Ferk Housirg Alliance

110 South Street
Greenport, NY 11944

1631}477-1070

 

Delaware Opportunities, inc.

35430 New York 10
Hamden, NY 13782

(607)746-1650

 

Long Island Housing Partnership,

180 Oser Avenue
Hauppauge, NY 11788

621-438-4710

http://www. horeownershipstandards.org

i

 

Housing Resources of Columbla
County, Inc.

252 Columbia Street
Hudson, N¥ 12534

($18}822-0707

 

Homefront Development Corp.

568 Lower Allen Street
Hucson Falls, NY 12839

518-747-8250

 

Debt Counseiing Corp,

3033 Expressway Drive
Narth
Islandia, NY 12749

(888}354-6332

 

Alternatives FCU

125 South Fulton Street
Ithaca, NY 14850

(607}216-3445

 

Chautauqua Opportunities, Inc.

402 Chandler Street
Jamestown, NY £4701

{716}661-9430

 

Friencs of the North Country

2 Milt Street
Keeseville, NY 12944

518-834-9606

http://www.homeownershipstandards.org

/

 

 

RUPCO

3G1 Fair Street
Kingston, NY 12401

(845)331-9860

Part of the Hudson Valiey Foreclosure
Prevention Services. :
http://www.homeownershipstandards. org

/

 

Community Action in Self Help

48 Water Street
Lyons, NY¥ 14489

» (315}946-6992

 

Franklin County Community

 

Housing Council tne.

 

337 West Main Street
Malone, NY 12953

 

(518}483-5934

 

 

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 92 of 174 PagelD #: 178

 

 

 

 

and Improvement Corp. (CHRIC)

Mayvilie, NY 14757

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
“NYSCEF DOC. NO. 2 RECEIV2E NYSCEF: 07/28/2017
Chautauqua Horne Rehabilitation 2 Academy Street 716-753-4650 i http://Awww-.homeownershipstancards. org

f

 

Rural Sullivan Housing Corp,

6 Pelton Street
Monticelio, NY 12704

845-734-0348

Ajso serving surrounding areas

 

 

Annex ist Fir
New City, NY 10956

Community Action Program for 2 West Main Street (315)684-3144
Madison County Morrisville, NY 13408
Rockiand Housing Action Coalition | 120-126 N Main St (845)708-5799 www, rhachomes.org

 

Abyssinian Development Corp.

2283 7th Avenue
New York, NY 10030

(646}442-654S

 

West Harlern Group Assistance,
Inc,

1652 Amsterdam
Avenue
New York, NY 10031

{212)862-1389

 

Harlem Congregations for
Community Development

2854 Frederick
Douglass Boulevard
New York, NY 10039

(222}281-4887

 

Neighborhood Housing Services of
NYC

307 West 36th Street
New York, NY 10018

{212)519-2500

http:/Avew. homeownershipstandards.org

/

 

| AAFE Community Development
Fund, inc.

111 Division Street
New York, NY 10002

212-964-2288

 

Greanpath Debt Solutions

250 West 34th Street
New York, NY 10119

(866) 285-4059

 

Paradneck Foundation

121 6th Avenue
New York, NY 10013

212-431-9700
ext: 352

 

Safeguard Credit Counseling, Inc.

67 Fort Salonga Road
Northport, NY 11768

(800)573-6933

 

Oswego Housing Development
Council, inc.

2971 County Route 26
Parish, NY 13132

315-625-4520

 

Keuka Housing Council

160 Main Street
Penn Yan, NY 14527

315-526-8707

tn Ontario county Clients can be met at the
library or in their homes.

 

Orange County Rural Development
Advisary Corp.

59 Boniface Drive
Pine Bush, NY 12566

(845)713-4568

 

Human Development Services of
Westchester, Inc.

28 Adee Street
Port Chester, NY 10573

914-939-2005

Also serves surrounding areas, Engfish/
Spahttp://www.homeownershipstandards.
org/h speaking counselors available.

 

 

Hudson River Housing

291 Mil Street
Poughkeepsie, NY
12601

845-454-9238

Part of the Hudson Valley Foreclosure
Prevention Services

 

‘Greenpath

8002 Kew Gardens
Road
Queens, NY 17415

(888)775-6738

 

“Rockaway Development and
Revitillzation Corp

1920 Mott Avenue
Queens, NY¥ 21651

(718)327-5300

Serves Queens and western Nassau

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY 11691

(718}471-3724

 

 

Neighborhood Housing Services-
Jamaica

89-70 162nd Street
Queens, NY 11432

(718)291-7400

Make appointment,
http://www.homeownershipstandards.org

f

 

Neighborhood Housing Services of
| Northern Queens

6020 Woodside Avenue
Queens, NY 11377

(718)457-1017

http://www. homeownershipstandards.org

/

 

CHHAYA

37-43 77th Street
Queens, NY 22372

718-478-3848

Southeas: Asian speaking caunselors an
staff

 

NY Cammissien of Human Rights-
Queens

153-013 Jamaica Avenue
Queens, NY 11432

(718)557-2465

 

 

Greenpath Debt Solutions

 

 

8002 Kew Gardens
Road

(866}285-4026

 

 

85 of 160

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 93 of 174 PagelD #: 179
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

NYSCEF DOC. NO. z OF f/20/2017

 

RECEIVED NYSCEP:

 

SLs

 

Queens, NY 21415

 

Queens Community House

Marketview Heights Association

108-25 62nd Drive

718-S92-S757

 

Queens, NY 11375
308 North Street
Rochester, NY 14605

($85}423-1540

http://www. homeownershipstandards.org

f

 

Urban League of Rochester

265 North Clinton
Avenue
Rachester, NY 14605

585-325-6530

http://www.homeownershipstandards.org

f

 

i

 

The Housing Council

75 College Avenue
Rochester, NY 14607

{585}546-3700

http://www.homeownershipstandards.org

A

/

1
1

2

 

Consumer Credit Counseting
Services of Rochester, inc.

50 Chestnut Street
Rochester, NY 14604

(888)724-2227

1

 

Hispanic Brothernood of Rockville
Centre, inc.

59 Clinton Avenue
Rockviile Centre, NY
11570

(516)766-6610

 

Schenectady Community Action
Program (SCAP)

913 Albany Street
Schenectady, NY 12307

518-374-9184

 

Better Neighborhoods, Inc.

986 Albany Street
« Schenectady, NY 12307

518-372-6469

 

Western Catskills Community
Ravitilization Council

Neighborhood Housing Services,
Staten Island

 

125 Main Street
Stamford, NY 12167

(607}652-2823

 

770 Castleton Avenue
Staten Island, NY 16310

(718}442-8080

http://www. hameownershipstandards.arg

é

 

NYC Commission cn Human
i Rights- Staten Istand

60 Bay Street
Staten island, NY 10301

+ [718}390-8506

 

{ Northfield Community Local Dev.
Carp. of Staten island

160 Heberton Avenue
Staten is!and, NY 10302

(?48)442-7354

 

Northeast Hawley Development
Corp.

101 Gertrude Street
Syracuse, N¥ 13203

(315)425-1032

 

Home Heacquarters, inc.

399 James Street
i Syracuse, NY 23203

 

Clearpoint Financial Solctions

5794 Widewaters
Parkway
Syracuse, NY 13214

 

315-474-1939

http://www. homeownershipstandards.org

f

 

| (800)412-2227

 

Clearpoint Credit Counseling
Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

(890)750-2227

 

Ceoperative Federal Credit Unie

800 North Safina Street
Syracuse, NY 13208

{325)476-5290

 

Housing Action Council

55 South Broadway
Tarrytown, NY 10591.

914-332-6144

Make appointment

 

Troy rehabilitation and
Improvement Prograrn (7RIP)

415 River Street
Troy, NY 12180

(512)650-0020

Also serving surrourding areas
http://www. homeownershipstandards.org

f

 

Cearpoint Credit Counseling
Solutions

. 289 Genesee Street
Utca, NY 13502

(809)750-2227

 

 

UNHS NelghborWorks
Homeownership Center

1611 Genesée Street
Jtica, NY 13501

315-724-4197

 

Albany County Rural Housing
Aftiance

24 Martin Road
Voorheesville, NY
12186

{518)765-2425

 

Clearpoint Credit Counseling

| Solutions
Consumer Credit Counseling

Services of Buffalo, ine.

 

215 Washington Street
Watertown, N¥ 23601

(806}750-2227

 

 

40 Gardenville Parkway
West Suite 300

WEST SENECA, NY
14224

 

1-800-926-9685
OR 736-712-2060

 

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 94 of 174 PagelD #: 180

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
No.

/NYSCEF DOC.

2

 

INDEX KO.
RECEIVED NYSCEF:

710424/2017
OF /28/2017

 

Community Mousing Innovatioris,
Inc,

75 South Broadway
White Piains, NY 10601

(944)583-1010

 

Westchester Resicential
Opportunities

47G Mamaroneck
Avenue
Whire Plains, NY 106505

(914}428-4S07

 

Westchester Sesidential
Opportunities

479 Mamaroneck
Avenue
White Plains, NY 10695

(914)428-4507

 

 

Wyandanch Community
Development

 

59 Cumberbach Street
Wyandanch, N¥ 11798

 

631-253-0139

 

Only serves part of western Suffolk

 

 

oD
~
9

rh
pea

wy

om
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 95 of 174 PagelD #: 181

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
/NYSCER DOC. NO. 2

“SLS

 

INDEX NO, 710424/2017

RECEIVED NYSCEF: 07/28/2017

 

8742 Lucent Boulevard. Suite 300. Hichlands Rarch, CO 8C129

NUBE E LAPORTE
8767 129TH ST
RICHMOND HILL, NY 11418

PLEASE SEE ENCLOSED IMPORTANT INFORMATION

@5 of 160

#2 600-305-6062
KR 720-241-7278
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 96 of 174 PagelD #: 182

 

‘{FPILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NO,

NYSCEF coc.

 

z RECEIVED NYSCEF:

SLS

March 22, 2017
NUBE E LAPORTE

$767 L29TH ST
RICHMOND HILL, NY 11418

CMR/R/R 71901 110766107495791

 

“Property: 90-34 205TH ST, HOLLIS, NY 11423

Dear NUBE E LAPORTE:

DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home Ioan is 2059 days and $344727.12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also call the NYS Office of the Attorney General's Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 1-855-
HOME-456 (1-855-466-3456), or visit their website at
http:/Awww.aghomehelp.com/. A statewide listing by county is also
available at
http:/Avww.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies
-htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.

89 of 160

INDEX NO.

710424/2017
CV/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 97 of 174 PagelD #: 183

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TNDEX NO. 710424/2017
_NYSCEP DOC. KO. 2 RECEIVED NYSCEF: 07/26/2917

a SLS

Housing counselors from New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. ff you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible aptions.

 

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

if you have not taken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to five in the dwelling as your
primary residence.)

If you need further information, please call the New York State
Department of Financial Service's toll-free helpline at 1-800-269-0990
or visit the Department's website at http:/Avww.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. If a foreclosure
action is filed against you in court, you still have the right to remain in
the home until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS REGEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN,
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE, HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, IF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT BEEN DISCHARGED IN YOUR BANKRUPTCY,
IF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 1-800-306-6057.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 98 of 174 PagelD #: 184

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
/NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

‘SLS

 

 

     
  
 

 

    

   

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rete adress. Phone. 200 op mddiional informer
Brooklyn Neighborhood 4482 Saint James Pl {718)773-4116
improvement Associatian Suite 2C
Brooklyn, NY 12213
Clearpoint Financial Solutions ~ 2 Computer Drive West | (800)750-2227
Albany ee Albany, NY 12205
Affordable Housing Partnership 255 Orange Street 518-434-1730
Albany, NY 12219
NYS Office for People with £4 Holland Avenue (518}473-1973 serving all NYS residents with
Developmentai Disabilities Albany, NY 12229 developmental disabilities and their
(OPWOD) farnilies.
United Tenants of Albany 33 Clinton Avenue 518-436-8997 Provides assistance for tenants whaseé
Albany, NY 12207 buildings are in the process of being
foreclosed or whose buildings have been
foreclosed.
Bellport, Hagerman, East 145? Montauk Highway | (631)286-9236
Patchogue Ailiance, inc. Bellport, NY 11723
ACCORD 84 Schuyler Street {585)268-7605 To access Western New York Foreclosure
Belmont, NY 14813 Services Partners’ individual web pages
click on the link below:
http://www. homeownershipstandards.org
f
Metro Interfaith Housing Council 21 New Street 607-772-6766
Binghamton, NY 13903
Clearpoint Financial Solutions 45 Court Street The {877)412-2227
Metro Center
Binghamton, NY 13901
Long Island Housing Services, inc. 640 Johnsan Avenue (631}567-5111
Bohemia, NY 11716
Neighberhood Housing Services- 1451 East Gun Hil! Road | (718}881-1180 Serving southern Westchester and Bronx.
North 8renx Bronx, N¥ 16469 http://www.homeownershipstandards.org
f
Neighborhood Housing Services- 848 Concourse Village (718}992-5979
South Bronx West
Bronx, NY 10454
NYC Commission on Human Rights | 1932 Arthur Avenue (?18)579-6728
Bronx, NY 10457
NYC Cormmission on Human Rights | 1932 Arthur Avenue {718}579-6900
Bronx, NY 10457
Bridge Street Dev. Corp. 460 Nostrand Avenue {7 18)636-7596
Brooklyn, NY 11226
Brooklyn Housing and Family 415 Albemarle Road (7 48)435-7585

 

 

 

 

91 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 99 of 174 PagelD #: 185
INDEX NO. 770424/2017

07/28/2017

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NO. 2

   

'NYSCEF DOC.

i

RECEIVED NYSCEP:

 

sc

 

Services, Inc.

Brooklyn, NY 21218

 

CAMBA

1726 Church Avenue
Brooklyn, N¥ 11226

718-287-6010

 

Cypress Hiils Local Dev. Corp,

625 Jamaica Avenue
Brooklyn, NY 11208

(718}647-2800

Serving Brooklyn and parts of western
Queens

 

Greater Sneepshead Bay Dev.
Corp,

2205 Fast 22nd Street
Brocklyn, NY 11229

(718)322-6520

 

Neighborhood Housing Services of
Bedford-Stuyvesant

2012 Gates Avenue
Brocklyn, NY 11222

(718)919-2100

http://www.homeownershipstandards. org
/

 

Neighborhood Rousing Services-
East Flatbush

2866 Church Avenue
Brooklyn, NY 21226

(718}469-4579

http://www.homeawnershipstandards.org

f

 

Neighbors Helping Neighbors
(NHN)

621 Degraw Street
Broaklyn, NY 11217

(718}237-2017

http://www. homeawnershipstandards. org

/

 

Pratt Area Community Council

1000 Dean Street
Brooklyn, NY 12238

i (718)522-2613

 

Money Management
International, Inc.

26 Court Street Svite
2610
Brocklyn, NY 11242

{866}232-9080

 

 

Southern Brooklyn Community
Organization

4006 18 Avenue
Brooklyn, N¥ 11228

718-435-1300

 

Greenpath Debt Sclutions

4175 Remsen Street
Brooklyn, N¥ 21201

(866/285-4033

 

MHANY Management, Inc.

1 MetreTach Center
Brooklyn, N¥ 11201

{718}246-8080

 

NY Commission of Human Rights-
Brooklyn

275 Livingstan Street
Brooklyn, N¥ 11217

(718)722-3136

 

Council of Zewish Organizations of
Flatbush, Inc.

1523 Avenue M
Brooklyn, NY 14230

(718)377-2900

 

Grow Brooklyn, inc.

1474 Myrtle Avenue
Brooklyn, NY 11237

(728)448-8232

 

 

Neighborhood Assistance Corp. of
America

135 Delaware Avenue
Buffalo, NY 14202

“(716)834-6222

 

Neighborhood Housing Services of
Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

(716}823-3630

 

West Side & Black Rock Riverside

203 Military Read

{716)877-3910

 

NKS, Inc. Buffalo, NY 14207
West Side & Giack Rock Riverside 203 Military Road {715)885-2344
NHS, Inc. Buffalo, NY 14207

 

Buffalo Urban League

15 Genesee Street
Buffalo, NY 14203

(716)250-2409

 

Wrest Side & Black Rock Riverside
NHS, Ine.

359 Connecticut Street
Buffalo, N¥ 14213

(716)B85-2344

 

 

West Side & Black Rock Riverside
NHS, ine,

359 Connecticut Street
Buffalo, NY 14213

http://www. homeownershipstandards.org

f

 

Neighborhood Housing Services of
South Buffalo

1937 South Park
Avenue
Buffaio, N¥ 14220

(716)823-3630

Also serving surrounding counties.

 

 

 

Belmont Housing Resources

1195 Main Street
Buffalo, NY 14209

716-884-7792

 

Nerth Country Housing Council

19 Main Street
Canton, NY 13617

315-386-8576

 

Putnam County Housing Corp.

11 Seminary Hill Road
Carmel, NY 10512

(845)225-8493

Make appointment

 

LIFE, inc.

122 Spruce Street
Cedarhurst, NY 11516

(516)374-4564

Serving Nassau and eastern Queens

 

Community Cevelopment

 

 

2100 Middle Country

(631)471-1215

 

 

 

G2 of Lev
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 100 of 174 PagelD #: 186
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2027

 

RECEIVED NYSCEF:

NYSChE DOC. NO. 2 O7/29/201L?

 

 

Corporation of Lang Island

Road
Centereach, NY 11720

 

Economic Opportunity Council of
Suffolk, Inc.

320 Carleton Avenue
Central Islip, NY 11722

(631)647-3765

 

Cantral (siip Civic Council

68 Wheeler Road
Central Islip, NY 11722

1631}348-0669

 

Arbor Housing and Development

26 South Bridge Street
Corning, NY 14830

(607}654-7487

 

Cortland Housing Assistance
Council, Inc.

36 Taylor Street
Cartland, NY 13945

(607}753-8271

 

American Debt Resources, Inc.

248 Larkfield Road
East Northport, NY
11731

{800)}498-0766

 

Housing Assistance Program of
Essex County (HAPEC)

103 Hand Avenue
Elizabethtown, NY
42932

$18-873-6888

; http://www. homeownershipstandards org

/

 

Cathetic Charities of Chemung

215 East Church Street
Elmira, NY 14902

(607}734-9784

 

Commu nity Development
Corporation of Long ts:and

333 North Main Street
Freeport, N¥ 11520

(631)471-1215

! http://www. homeownershipstandards.org

 

Fulton Community Development
Agency

125 West Broadway

Fulton,NY 13069 |

 

Greenpath Debt Sciutions

300 Garden City Plaza
Garden City, N¥ 11530

(315)593-7166

 

{866)775-6738

 

La Fuerza Unida, Inc.

1 School Street
Glen Cove, NY 11542

516-755-0788

Serving Nassau and western Suffolk and
Queens,
Spahttp://www.homeownershipstandards.
org/h speaking staff available.

 

Housing Help, Inc.

191 Broadway

Greenlawn, NY 11740

 

North Fark Housing Alliance

110 South Street
Greenport, NY 11944

631-784-0373

 

(631)477-1070

 

Delaware Opportunities, inc.

35430 New York 10
Hamden, NY 13782

{607)746-1650

 

Long Island Housing Partnership,
Inc.

180 Oser Avenue
Hauppauge, NY 11788

631-435-4720

http://www. homeownershipstandards.org

f

 

 

 

Housing Resources of Columbia
County, inc.

252 Columbia Street
Fludson, N¥ 12534

{538)822-0707

 

Homefront Development Corp.

568 Lower Allen Street
Rudsan Fails, NY 12835

518-747-8250

 

Debt Counseling Corp.

 

3033 Expressway Drive
North
islandia, NY 22749

(888}354-6332

 

| Alternatives FCU

125 South Fultan Street
Ithaca, NY¥ 148590

(607)216-3445

 

Chautauqua Opportunities, inc.

402 Chandler Street
Jamestown, NY 14701

(716)561-9430

 

 

 

Friends of the North Country

2 Mill Street
Keeseville, NY 12944

518-834-9606

http://www.homeownershipstandards org

f

 

301 Fair Street
Kingston, N¥ 12401

(845)331-9860

Part of the Hudson Valley Foreciosure
Prevention Services.
http:/Avww.homeownershipstandards.org

f

 

Communtty Action in Self Help

48 Water Strect
Lyons, NY 14489

(315}946-6992

 

Franklin County Community
Housing Council inc.

 

 

4337 West Main Street
Malone, NY 12953

 

(518)483-5934

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 101 of 174 PagelD #: 187
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 720424/2017

NYSCEF NO. 2 RECEIVED NYSCEF: O7

a OLS

 

AZ28/2017

poo
Doc,

 

Chautauqua Home Rehabilitation
and Improvement Corp. {CHRIC}

2 Acadamy Street
Mayville, NY 14757

716-753-4650

htip.//weaw. homeownershipstandards.org

f

 

Rural Sullivan Housing Corp.

6 Pelton Street
Monticelio, NY 12701

845-794-0348

Also serving surrounding areas

 

Community Action Program for
Madison County

3 West Main Street
Morrisville, NY 13408

(315}634-3144

 

Rockland Housing Action Coalition

 

Abyssinian Development Corp.

120-226 N Main St
Annex 1st Flr

Maw City, NY 10956

(845)708-5789

www. cthachomes.arg

 

2283 7th Avenue
New York, NY 20030

(646)442-6545

 

West Harlem Group Assistance,
inc,

1652 Amsterdam
Avenue
New York, NY 10031

{212;862-2399

 

Harlem Congregations for
Community Deve'opment

; 2854 Frederick

Douglass Boulevard
New York, NY 10039

(242)281-4887

 

Neighborhood Housing Services of
NYC

307 West 36th Street
New York, NY 10048

({212}519-250¢

http://www, homeownershipstandards org

/

 

AAFE Community Development
Fund, Inc.

111 Division Street
New York, N¥ 10002

212-964-2288

 

Greenpath Debt Solutions

250 West 34th Street
New York, NY 101329

(866}285-4059

 

Parodneck Foundatian

121 6th Avenue
New York, NY 16013

212-423-3700
ext: 391

 

Safeguard Credit Counseling, Inc.

 

Oswego Housing Development
Counce l, Ine.

6? Fort Salonga Roac
Northport, NY 11768

{800}673-6933

 

2971 County Route 26
Parish, NY 23131

315-625-4526

 

Keuka Housing Council

169 Main Street
Penn Yan, N¥ 14527

315-536-8707

in Ontario county Clients can be met at the
library or in their homes.

 

Orange County Rural Development
Advisory Corp.

S93 Boniface Drive
Pine Bush, NY 12566

(845)713-4568

 

Human Development Services of
Westchester, Inc.

28 Adee Street
Port Chester, NY 10573

914-939-2605

Also serves surrounding areas. English/
Spahttp://www.homeownershipstandards.
org/h speaking counselors available.

 

Hudsan River Housing

291 Mii Street
Poughkeepsie, NY
12604

845-454-9288

Part of the Hudson Valley Foreclosure
Prevention Services

 

 

Greenpath

8002 Kew Gardens
Road
Queens, NY 21415

(888)776-6738

 

Rockaway Development and
Revitilization Corp

1920 Mott Avenue
Queens, NY 11691

(7181327-5300

Serves Queens and western Nassau

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY 11691

{748)474-3724

 

Neighbarhood Housing Services-
Jamaica

89-70 162nd Street
Queens, NY 114322

{713}292-7400

: Make appointment,

http://www homeownershinstandards.org

/

 

Neighborhood Housing Services of
Northern Queens

6020 Woodside Avenue
Queens, NY 11377

(718}457-1037

hetp://www.homeownershipstandards.org

/

 

CHHAYA

37-43 77th Street
Queens, NY 11372

748-478-3848

Southeast Asian speaking counselors on
staff

 

NY Commission of Hunan Rights-
Queens

183-61 Jamaica Avenue
Queens, RY 11432

(718)657-2465

 

Greenpath Debt Solutions

 

 

8002 Kew Gardens
Road

 

(866)285-4036

 

 

19
hs
o
Fh
ho

oN

 
 

SOLS

 

‘(PILED : QUEENS COUNTY CLERK 07/28/2017

2

11:48 PM

INDEX NO.

RECEIVED NYSCEF:

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 102 of 174 PagelD #: 188

710424/2017
07/28/2027

 

Queens, N¥ 121415

 

 

Queens Community House

108-25 62nd Drive
Queens, NY 11375

 

 

Marketview Heights Association

308 North Street
Rochester, NY 14605

(585)423-1540 |

Attp:/Awww.homeownershipstandards.org

f

 

Urban League of Roche ster

265 North Clinton
Avenue
Rochester, NY 14605

585-325-5530

http://www. homeowne rshipstandards.org

if

 

The Housing Council

75 College Avenue
Rochester, NY 14607

(£85}546-3700

http://www.home ownershipstandards.org |

/

 

Consumer Credit Counseling
Services af Rochester, Inc.

50 Chestnut Street
Rochester, NY 14604

{888)724-2227

 

Hispanic Brotherhocd of Rockville
Centre, Irc.

53 Clinton Avenue
Rockville Centre, NY
13570

(516)786-6510

 

Schenectady Community Action
Program {SCAP}

923 Albany Street
Schenectady, NY 12307

$18-374-9181

 

Better Neighbornoads, Inc.

be

386 Albany Street
Schenectady, NY 12307

518-372-6469

 

 

Western Catskills Community
} Revitilization Council

125 Main Street
Stamford, NY 12167

(607)652-2823

 

Neighborhood Housing Services,
| Staten Island

779 Castleton Avenue
Staten Islend, NY 10310

{718)442-8680

http://www. homecwnershipstandards. org

{

 

NYC Commission on Human
Rights- Staten Istand

60 Bay Street

Staten Island, N¥ 10301 |

748)390-8506

 

Narthfield Community Local Dev.
Corp. of Staten tsland

160 Heberton Avenue
Staten island, NY 10302

{718}442-7351

 

Northeast Hawley Cevelopment
Corp.

101 Gertruce Streat
Syracuse, N¥ 13203

(315}425-1032

 

Home Headquarters, Inc.

990 James Street
Syracuse, NY 13203

325-474-1939

http://www. homeownershipstandards.org

/

 

Gearpoint Financtal Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

{890)412-2227

 

Clearpoint Credit Counseling
Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

(800}750-2227

 

Cooperative Federal Credit Union

&G3 North Salina Street
Syracuse, NY 13208

(315)476-5290

 

 

Housing Action Council

55 South Broadway
Tarrytown, NY 20591

914-332-4144

Make appointment

 

Troy rehabilitation and
Improvement Program {TRIP}

415 River Street
Troy, NY 12180

(518}699-0020

Also serving surrounding areas.

http://www. homeownershipstandards.org

/
!

 

Clearpoint Credit Counseling
Solutions

289 Genesee Street
Utica, NY 13502

({800)750-2227

 

UNHS NeighborWorks

| Homeownership Center
Albany County Rural Housing

Alliance

1611 Genesee Street
Utica, NY 13501

315-726-4197

 

 

“24 Martin Road

Voorheesville, NY
12186

(548)765-2425

 

Claarpcint Credit Counseling
Salutions

215 Washington Street
Watertown, NY 13602

(800}750-2227

 

Cansumer Credit Counseling
Services of Buffalo, Inc.

 

 

40 Gardenville Parkway
West Suite 300

WEST SENECA, NY
14224

1-800-926-9685
OR 716-712-2060

 

 

 

 

 

of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 103 of 174 PagelD #: 189

 

(FILED: QUEENS COUNTY CLERK 07/28/2017
NO.

-NYSCEF Dec.

2

 

11:48 PM

INDEX NO,
RECEIVED NYSCE?P:

7i0424/2017
07/29/2017

 

Community Houslng innovations,
Inc.

75 South Broadway
White Plains, NY 19501

(914)683-1016

 

Westchester Reside ntial
Opportunities

470 Mamaroneck
Avenue
White Plains, NY 10605

(914)428-4507

 

Westchester Residential
Opportunities

470 Mamaroneck
Avenue
White Piains, NY 10605

{914}428-4507

 

 

Wyandanch Community
Development

 

59 Cumberbach Street
Wryandanch, NY¥ 11798 |

 

634-253-0133

 

Only serves part of western Suffolk

 

 

96 cf 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 104 of 174 PagelD #: 190
PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TNDEX NO. 72 0428/2081

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

8742 Lucent Boulevard » Suile 300. Highlands Ranch, CO &G12¢ &E BOO-306-60E2
ER 720-241-7218

 

  

 

NUBE E LAPORTE
90 -34 205TH ST
HOLLIS, NY 1142

PLEASE SEE ENCLOSED IMPORTANT INFORMATION

37 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 105 of 174 PagelD #: 191

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. /20424/2017
_ NYSCEF Docc, NO. 2 RECELVSD NYSCEF: 07/28/2017

 

 

March 22, 2017

NUBE E LAPORTE
90 -34 205TH ST
HOLLIS, NY 11423

CMR/R/R 7190111076610749581 4

RE: Loan No. ee pes
Property: 90 -34 205TH ST, HOLLIS, NY 11423

 

Dear NUBE E LAPORTE:

LOAN NUMBER @ 2
DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

 

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home loan is 2059 days and $344727.12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home,

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also call the NYS Office of the Attorney General’s Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 4-855-
HOME-456 (1-855-466-3456), or visit their website at
http:/www.aghomehelp.conv. A statewide listing by county is also
available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies
-htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.

G8 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 106 of 174 PagelD #: 192
(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

NYSCEF DOC.

NO.

 
 

4

é RECEIVED NYSCEE:

2OLS

Housing counselors from New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. If you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible options.

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

if you have not taken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to live in the dwelling as your
primary residence.)

if you need further information, please call the New York State
Department of Financial Service’s toll-free helpline at 1-800-269-0990
or visit the Department’s website at http://www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. If a foreclosure
action is filed against you in court, you still have the right to remain in
the home until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN,
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, iF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT BEEN DISCHARGED IN YOUR BANKRUPTCY.
IF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 4-800-306-6057.

720424/2017

>

D7 / 28/2077
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 107 of 174 PagelD #: 193

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TINDER NO. 710426/2037
/ NYSCEF poc. NO. 2 07/28/2017

 

RECS IVED NYSCEP:

s OLS

 

“Agen

 

{aAddress:

 
  

 
 

 

‘Additional Infarmatios

 

Brooklyn Neighborhood
improvement Association

 

1482 Saint James FI
Suite 1C
Srooklyn, NY 41213

(718\773-4115

 

Clearpain: Financial Solutions -
i Albany ‘

2 Camputer Drive West
Albany, NY 12205

{800}750-2227

 

 

Affordable Housing Partnership

255 Orange Street
Albany, NY 12210

518-434-1730

 

NYS Office for People with
Developmental Disabilities
| (OPWDD)

44 Holland Avenue
Albany, NY 12225

\528)473-1973

serving all NYS residents with
developmentai disabilities and their
families,

 

United Tenants of Albany

33 Clinton Avenue
Albany, NY 12297

518-436-8997

Provides assistance for tenants whose
buifdings are in the process cf being
foreclosed or whose buildings have been
foreclosed.

 

Sellport, Hagerman, East
Patchogue Alliance, Inc.

1492 Montauk Highway
Bellport, NY 11713

(631}285-9236

 

 

ACCORD

84 Schuyler Street
Belmont, NY¥ 14813

(585)268-7605

To access Western New York Foreclosure
Services Partners! individual web pages
click on the fink below:

http://www. homeownershipstandards.org

f

 

Metro interfaith Housing Council

21 New Street
Binghamton, NY 13903

607-772-6766

 

Clearpoint Financial Solutions

49 Court Street The
Metro Center
Binghamton, NY 13904

(877)412-2227

 

 

Long island Housing Services, Inc.

649 Johnsen Avenue
Bohemia, NY 12715

{632)567-5412

 

, Neighborhood Housing Services-
North Bronx

1451 East Gun Rill Road
Bronx, NY 10463

(718)88i-1180

Serving southern Westchester and Bronx.

http://www.homeownershipstandards.org

 

Neighoorhood Housing Services-
South Bronx

848 Concourse Village
West
Bronx, NY 10451

(748}992-5979

 

NYC Commission on Human Rights

1932 Arthur Avenue
Bronx, NY 10457

(718)579-6728

 

 

Brooklyn, NY 21226

NYC Commission on Human Rights | 1932 Arthur Avenue (718}579-6900
Bronx, N¥ 10457
Bridge Street Dev. Carp. 460 Nostrand Avenue (718}636-7595

 

 

Brooklyn Housing and Family

 

415 Albemarle Road

 

(718}435-7585

 

 

GC

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 108 of 174 PagelD #: 194

(FILED: QURENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
_NYSCEP DOC. NO. 2 RECEIVED WYSCEF: 07/28/2017

 

 

 

Services, Inc.

Brooklyn, N¥ 11218

 

CAMBA

1720 Church Avenue
Brooklyn, N¥ 11226

718-287-0910

 

Cypress Hills Local Dev. Corp.

625 Jamaica Avenue
Brooklyn, N¥ 11208

(718)647-2800

Serving Brooklyn and parts of western
Queens.

 

Greater Sheepshead Bay Dev.
Corp.

2105 East 22nd Street
Brooklyn, NY 12229

(748)332-0520

 

Neighborhood Housing Services of
Bedford-Stuyvesant

1012 Gates Avenue
Brooklyn, NY 12221

(718)919-2100

http://www.homeownershipstandards org

i

 

Neighborhood Housing Services-
East Flatbush

2806 Church Avenue
Brooklyn, N¥ 11226

(718)469-4679

http://www. homeownershipstandards.org

/

 

Neighbors Helping Neighbors
(NHN)

621 Degraw Street
Brooklyn, NY 11217

(718)237-2017

http://www. homeownershipstandards. org

f

 

Pratt Area Community Council

1000 Dean Street
Brooklyn, N¥ 14238

{718)522-2613

 

Money Management
International, Inc.

26 Court Street Suite
2610
Brooklyn, NY 11242

(866)232-9080

 

Southern Brooklyn Community
Organization

4005 18 Avenue
Brooklyn, N¥ 11218

728-435-1300

 

Greenpath Debt Solutions

175 Remsen Street
Brooklyn, NY 11201

{866}285-4033

 

MHANY Management, Inc.

1 MetroTech Center
Brooklyn, NY 11201

(718)246-B080

 

| N¥ Cornmission of Human Rights-

Brooklyn

275 Livingston Street
Brooklyn, NY 14217

{718}722-3130

 

Council of Jewish Organizations of
Flatbush, {nc.

1523 Avenue M
Brooklyn, NY 11230

(718}377-2$00

 

Grow Brooklyn, Inc.

1474 Myrtie Avenue
Brooklyn, NY 141237

(718)418-B232

 

Neighborhood Assistance Corp. of
America

135 Delaware Avenue
Buffalo, NY 14202

(715)834-6222

 

Neighborhood Housing Services of
Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

, {716)823-3630

 

West Side & Black Rock Riverside
NHS, Inc.

203 Military Road
Buffalo, NY 14207

{716}877-3910

 

West Side & Black Rack Riverside
NHS, Inc.

203 Military Road
Buffalo, NY 14207

(716)885-2244

 

Buffaio Urban League

25 Genesee Street
Buffalo, NY 14203

(716}250-2400

 

West Side & Black Rock Riverside
NES, inc.

359 Connecticut Street
Buffalo, NY 14233

(726)885-2344

Attp:/Awww.homecwnershipstandards org

 

West Side & Black Rock Riverside
NHS, Inc.

359 Connecticut Street
Buffalo, NY 14213

(716}885-2344

http://www. homeownershipstandards.org

f —

 

Neighborhood Housing Services of
South Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

(716}823-3630

Also serving surrounding counties.

 

Belmont Housing Resources

1195 Main Street
Buffalo, NY 14209

726-884-7791

 

North Country Housing Council

19 Main Street
Canton, NY 13617

345-286-8576

 

Putnam County Housing Corp,

11 Seminary Hil Read
Carmel, NY 10532

(845}225-8493

Make appointment

 

LIFE, ine.

112 Spruce Street
Cedarburst, NY 11516

(526)374-4564

' Serving Nassau and eastern Queens

 

 

Community Development

 

2460 Middle Country

 

(631}471-1235

 

 

 

10

fe

of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 109 of 174 PagelD #: 195
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

 

NYSCEF DOC. KO.

Ca

 

2

SLS

NYSCEF:

RECEIVED

 

Corporation of Long Island

Boad
Centereach, NY 41720

 

Suffelk, Inc.

Economic Opportunity Council of

 

Central Islip Civic Council

320 Carleton Avenue
Centra Islip, NY 21722

(631}647-3765

 

68 Wheeler Road
Central Isfip, NY 11722

(631}348-0669

 

Arbor Housing and Devatopment

26 South Bridge Street
Corning, NY 14830

(607)654-7487

 

Cartland Housing Assistance
Council, inc.

36 Taylor Street
Cortland, NY 13045

(607}753-8271

 

American Debt Resources, Inc.

248 Larkfield Road
East Northport, NY
11731

(800)498-0766

 

Housing Assistance Program of

Essex County (HAPEC)

103 Hand Avenue
Elizabethtown, NY
12932

518-873-6888

http://www. homeownershipstandards.org

/

 

Catholic Charities of Chemung

215 East Church Street
Elmira, NY 14901

(607}7 34-9784

 

Community Development
Corporation of Long island

333 North Main Street
Freeport, NY 12520

(631)471-1215

http://www. homeownershipstandards, org

f

 

Fuiton Community Development
Agency

125 West Broadway
Fulton, NY 13069

: (315)593-7166

 

Greenpath Debt Solutions

300 Garden City Plaza
Garden City, NY 11539

(866}776-6738

 

La Fuerza Unida, inc.

1 School Street
Glen Cove, N¥ 11542

526-759-0788

Serving Nassau and western Suffolk and
Queens,

Spahttp://www. homeawnershipstandards.
org/h speaking staff available.

 

Housing Help, inc.

101 Brosdway
Greeniawn, NY 11740

631-754-0373

 

 

North Fork Housing Alliance

120 South Street
Greenport, NY 11944

(634)477-1070

 

Delaware Opportunities, inc.

35430 New York 19
Hamden, NY¥ 13782

(697)746-1650

 

Long island Housing Partnership,
Inc.

' £80 Oser Avenue

Hauppauge, NY 11788

631-435-474

http://www. homeawnershipstandards.org

f

 

Housing Resources of Columbia
County, Inc.

252 Columbia Street
Hudson, NY 12534

(518}822-0707

 

Homefront Development Corp.

568 Lower Allen Street
Hudson Falls, NY 12839

$18-747-8259

 

Debt Counseling Corp.

3033 Expressway Drive

> Nerth

Istandia, NY 12749

(888;}354-6332

 

Alternatives FCU

125 South Fulton Street
ithaca, NY 14850

(607)216-2445

 

 

Keeseville, NY 32944

Chautauqua Opportunities, Inc. 402 Chandier Street (716)661-9430
Jamestown, NY 14701
Friends of the North Country 1 Mill Street 518-834-5696 http://www. homeownersh pstandards.arg

/

 

RUPCO

301 Fair Street
Kingston, NY 12491

1845}331-9860

Part of the Hudson Valiey Foreciosure
Prevention Services.
http://www.homeownershipstandards.org

/

 

 

 

 

 

 

 

 

Community Action in Self Help 48 Water Street (315}$46-6992
Lyons, NY 14489
Franklin County Community 337 West Main Street {518}483-5534
Housing Council inc. Malone, NY 12953
102 of 1é6C

O7/28/2017
Page 110 of 174 PagelD #: 196

INDEX NO, 710424/2017
OF /28/2017

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18

(FILED: OURENS COUNTY CLERK 07/28/2017 11:48 PM

/NYSCEF pcc., NO. 2

 

RECBIVED NYSCER:

 

 

and Improvement Corp. (CHRIC}

2 Academy Street
Mayville, NY 14757

746-753-4650

http //www.homeownershipstandards.org

{

 

Rural Suifivan Housing Corp.

& Pelton Street
Morticella, NY 12704

845-794-0348

Aisc serving surrounding areas

 

Community Action Program for
Madison County

3 West Main Street
Morrisville, NY 13408

(315)684-3144

 

Rockland Rousirg Action Coalition

120-126 N Main St
Annex 1st Fir
New City, NY 10956

{845)708-5799

www. rhachomes.org

 

Abyssinian Development Carp.

2283 7th Avenue
New York, NY 10020

(646)442-6545

 

West Harlem Group Assistance,
Inc.

1652 Amsterdam
Avenue

New York, NY 10032

(212}862-1385

 

Harlem Congregations for
Cammunity Development

2854 Frederick
Douglass Boulevard
New York, NY 10039

(2125281-4887

 

Neighbarhood Housing Services. of

307 West 36th Street

i {242}519-2500

http://www. honteownershipstandarcs org

 

NYC ; New York, NY 10018
AAFE Community Development 111 Division Street 212-964-2288
Fund, inc. New York, NY 10002

 

Greenpath Debt Solutions

250 West 34th Street
New York, NY 10119

(865}285-4059

 

Parodneck Foundation

121 6th Avenue
New York, NY 10013

212-431-5700
ext: 391

 

Safeguard Credit Counsel:ng, Inc.

67 Fort Salonga Road
Northport, NY 11768

(800)573-6933

 

: Oswego Housing Development
} Council, Inc.

2971 County Route 26
Parish, NY 13131

315-625-4520

 

Keuka Housing Council

160 Main Street
Fenn Yan, NY 14527

315-536-8707

in Ontario county Clients can be met at the |
library or in their homes.

 

Crange County Rural Develcpment
| Advisory Corp.

59 Boniface Drive
Pine Bush, NY 12566

1845)713-4568

 

Human Development Services of
Westchester, Inc.

28 Adee Street
Port Chester, N¥ 10573

914-939-2005

Alsa serves surrounding areas. English/
Spahttp://www.homeownershipstandards.
org/h speaking counselors available.

 

Hudson River Housing

291 Mill Street
Poughkeepsie, NY

! 12601

845-454-9288

: Part of the Hudson Valley Foreclosure

Prevention Services

 

Greerpath

| 8002 Kew Gardens

Road
Queens, NY 11415

{888}776-6738

 

Rockaway Development and
Revitilization Corp

1926 Mott Avenue
Queens, NY 12681

(718)327-S300

Serves Queens and western Nassau

 

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY 11691

{718)471-3724

 

Neighborhood Housing Services-

85-70 162nd Street

{718}291-7400

Make appointment,
http://www. homeownershipstandards.org

 

 

Jamaica Queens, NY 11432

/
Neighborhood Housing Services of | 6020 Woodside Avenue | (718)457-1017 http://www. hameownershipstandards.org
Northern Queens Queens, NY 11377 f

 

CHHAYA

37-43 77th Street
Queens, NY 11372

718-478-3848

Southeast Asian speaking counseicrs on
staff

 

NY Commission of Human Rights-
Queens

153-01 Jamaica Avenue
Queens, NY 11432

(718}657-2455

 

 

Greenpath Debt Solutions

 

 

8002 Kew Gardens
Road

 

(866)285-4036

 

 

 

oO
iw
o

rh

fet

os
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 111 of 174 PagelD #: 197

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NO. 2

 NYSCEE

DEC.

 

SLS

710424/2017
07/28/2017

TNDEX NO.

RECEIVED KYSCEF:

 

Queens, NY 11415

 

Queens Community House

168-25 62nd Drive
Queens, NY 11375

718-592-8757

 

Marketview Heights Association

308 North Street
Rochester, NY 14605

{585)423-1540

http://www. homeownershipstandards.org

f

 

Urban League cf Rochester

265 North Clinton
Avenue
Rochester, NY 14605

585-325-6530

if

http://www. homeownershipstandards.org

 

The Kous'ng Council

75 Collage Avenue
Rochester, NY 14607

i; {585}S46-2700

http://www. homeownershipstandards.org :

f

 

Consumer Credit Counseling

_ Services of Rochester, inc.

50 Chestnut Street
Rochester, NY 14604

(888}724-2227

 

Hispanic Brotherhood of Rockville
Centre, inc.

59 Clinton Avenue
Rockvitle Centre, NY
12570

(5163766-6610

 

 

Schenectady Community Action
Program (SCAP)

$13 Albany Street
Schenectady, NY 12307

¢

$18-374-9181

 

Better Neighborhoods, Inc.

986 Albany Street
Schenectady, NY 12307

518-372-6469

 

Western Catsklils Community
Revitilization Council

125 Main Street
Stamford, NY 22167

(607)652-2823

 

 

Neighborhood Housing Services,
Staten Island

770 Castleton Avenue
Staten island, NY 10310

(718}442-8086

http://www. homeownershipstandards org

/

 

NYC Commission or Human
Rights- Staten island

60 Bay Street

Staten Island, NY 10301 -

(718}390-8506

 

Northfietd Community Local Dev.
Corp. of Staten Island

160 Heberton Avenue
Staten Island, NY 103C2

| (718}442-7351

 

Northeast Hawley Development
Carp.

101 Gertrude Street
_yracuse, NY 13203

(315)425-1032

 

Home Hesdaquarters, Inc.

990 James Street
Syracuse, N¥ 13203

315-474-1939

if

nito://Awvs homeawnershipstandards. org

 

Clearpoint Financial Solutions

"5724 Widewaters

Parkway
Syracuse, NY 13214

(800}412-2227

 

Clearpoint Credit Counseling
Solutions

5794 Widewaters
Parkway
Syracuse, N¥ 13214

{800)750-2227

 

Cooperative Federal Credit Union

800 North Salina Street
Syracuse, N¥ 42208

(375)476-5280 |

 

Housing Action Council

55 Seuth Broadway
Tarrytown, N¥ 10591

914-332-4144

Make appointment

 

 

Troy rehabilitation and
Improvement Program (TRIP)

415 River Street
Troy, N¥ 12180

{518}690-0020

Also serving surrounding areas,
http://www. homeownershipstandards.org

[

 

Clearpoint Credit Counseling
Solutions

 

UNHS NeighborWorks
Homeownership Center

289 Genesee Street

Utica, NV 13502

(800)}759-2227

 

1611 Genesee Street
Utica, NY 13501

315-724-4197

 

Albany County Rural Housing
Alliance

24 Martin Road
Voorheesville, NY
12186

(518)765-2425

 

 

 

Clearpaint Credit Counseling

Solutions

215 Washington Street
Watertown, NY 13601

{800}750-2227

 

Consumer Credit Counseling
Services of Buffalo, Inc.

 

40 Gardenville Parkway
West Sulte 390

WEST SENECA, NY
14224

 

1-800-926-9685
OR 716-712-2060

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 112 of 174 PagelD #: 198

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

 

 

 

 

 

 

 

 

Community Housing Innovations, 75 South Broadway (914)683-1010 |
Ine. White Plains, NY 10501 :
Westchester Residentiai 470 Mamaroneck (914)428-4507
Cpportunities Avenue
White Plains, NY 10605
Westchester Residential 470 Mamaroneck (944)428-4507
Opportunities Avenue
White Plains, NY 10605 .
Wyandanch Community 35 Cumberbach Street 634-253-0139 Only serves part of western Suffotk
Cevelapment Wyandanch, NY £1798

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 113 of 174 PagelD #: 199

 

 

 

 

- (FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM oo INDEX NO. 710424/2017
‘NYSCEF DOC. NO. 2 RECELVED NYSCEF: 07/28/2017

8742 Lucent Boulevard + Suite 300 » Highlands Ranch, CO 80129 ih 800-306-6062
E# 720-241-7218

ROSA E PALAGUACHI
90 -34 205TH ST
HOLLIS, NY 11423

PLEASE SEE ENCLOSED IMPORTANT INFORMATION

106 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 114 of 174 PagelD #: 200
(FILED: QUEENS COUNTY CLERK 07/728/72017 11:48 pM NDEX NO. 710424/2017

NYSCEF bOC. NO. 2 RECEIVED NYSCEF: 07/26/2017

March 22, 2017

 

 

ROSA E PALAGUACHI
90 -34 205TH ST
HOLLIS, NY 11423

CMR/R/R 71901110766107495869

RE: Loan No. reece eer
Property: 90 -34 205TH ST, HOLLIS, NY 11423

 

Dear ROSA E PALAGUACHI:

LOAN NUMBER Sagi
DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

 

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home foan is 2059 days and $344727.12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also call the NYS Office of the Attorney General’s Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 1-855-
HOME-456 (1-855-466-3456), or visit their website at
hitp:/Awww.aghomehelp.com/. A statewide listing by county is also
available at
http:/Avww.dfs.ny.gov/consumer/mortg_nys_np_counseling_ agencies
.htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.

10? of 169
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 115 of 174 PagelD #: 201
'(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, /10424/201%

. NYSCBEPF DOC. NO.

=SLS

Housing counselors from New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. If you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible options.

 

RECEIVED NYSCBEF: 07/28/2917

 

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

If you have not faken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to live in the dwelling as your
primary residence.)

if you need further information, please call the New York State
Department of Financial Service’s toll-free helpline at 1-800-269-0990
or visit the Department's website at http://(www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. If a foreclosure
action is filed against you in court, you still have the right to remain in
the home until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC 1S REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR,

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN.
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, IF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT BEEN DISCHARGED IN YOUR BANKRUPTCY,
IF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 1-800-306-6057.

168 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 116 of 174 PagelD #: 202

i(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
: NYSCEF DCC. NO. 2 RECEIVED NYSCEF: 07/26/2017

SLS ©

 

 

 

     

 

 

 

 

 

 

 

 

 

“Afency dee et Addresg.: = [sPhone. 020] Additional aformation:
Brooklyn Netghborhaod 1482 Saint James Pl (718)773-4116
improvement Association Suite 1€
Brooklyn, NY 11213
Clearpoint Financial Solutions - 2 Computer Dive West , (800)759-2227
Albany Aibany, N¥ 12205
Affordable Housing Partnership 255 Orange Street 518-434-1730
Albany, NY 12210
NYS Office for Peapfe with 44 Holland Avenue (518)473-1973 serving ail NYS residents with
Developmental Disabilities Albany, NY 12229 developmental disabilities and their
{OPWDD) families.
United Tenants of Albany 32 Clinton Avenue 518-436-8997 Provides assistance for tenants whose
Aloany, NY 12207 buildings are in the pracess of being
foreclased or whose ouildings have been
foreclosed,
Bellport, Hegerman, East 1432 Montauk Highway ; (631)286-9235
Patchogue Altiance, Inc. Bellport, NY 11713
ACCORD 84 Schuyler Street (585}268-7605 To access Western New York Forectosure
Belmont, NY 14813 Services Partners’ individual web pages
click on the fink betow:
http://www.homeownershipstandards.org
/
Metro Interfaith Housirg Council 21 New Street 607-772-6766
Binghamton, NY 13303
Clearpoint Financial Solutions 49 Court Street The (877)412-2227

Metro Center
Singhamton, NY 13901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Long island Housing Services, Inc. 640 Johnson Avenue (G32j)567-5)11
Boherma, NY 13796 Deb
Neighborhood Housing Services- 1451 East Gun Hill Road | {718}881-1180 Serving southern Westchester and Bronx.
North Bronx Brorx, NY 10469 http://www. homeownershipstandards.org
f
Neighborhood Housing Services- 848 Concourse Village (718}992-5979 .
South Bronx West
Bronx, NY 10451
NYC Commission on Human Rights | 2922 Arthur Avenue (718)579-6728
Bronx, NY 10457
NYC Commission on Human Rights f 1932 Arthur Avenue {718)579-6900
Bronx, N¥ 10457
Bridge Street Dev. Corp. 460 Nostrand Avenue {719}636-7596
Brooklyn, NY 11216
Brooklyn Housing and Family 415 Aibemarie Road (718}435-7585 _

 

109 of 160
 

SLs

 

11:48 PM

INDEX NO.

RECEIVED NYSCEF: 07/2

 

Services, Inc.

Brooklyn, NY 11218

 

CAMBA

1720 Church Avenue
Brooklyn, NY 11226

 

748-287-0010

 

 

Cypress Hills Local Dev, Corp.

625 Jamaica Avenue
Brooklyn, NY 11.208

(718}647-2800

Serving Brooklyn and parts of western
Queens.

 

 

| Greater Sheepshead Bay Dev.
| Corp.

2105 East 22nd Street
Broaklyn, NY 11229

(718}332-0520

 

Neighborhood Housing Services of
Bedford-Stuyvesant

1012 Gates Avenue
Brookiyn, NY 11221

(748}919-2199

http://www.homeownershipstandards.org
/

 

Nelghborhood Housing Services-
East Flatbush

2806 Church Avenue
Brooklyn, NY 11226

(718}459-4679

http://www. homeownershipstandards.org

/

 

Neighbors Helping Neighbors
(NHN}

: 621 Degraw Street

Brooklyn, NY 11227

(718}237-2017

netp://Avww.homeownershipstandards.crg

{

 

Pratt Area Community Couricil

1000 Dean Street
Brooklyn, NY 11233

(718)522-2623

 

Money Management
Internatienal, Inc.

 

26 Court Street Suite
2610

" Brooklyn, NY 12242

{866}232-9080

 

 

 

Southern Brooklyn Community
Organization

| 4006 18 Avenue

Brooklyn, NY¥ 11218

718-435-1306

 

 

Gree path Debt Solutions

i 175 Remsen Street

Brooklyn, NY 11201

(866)285-4033

 

MHANY Management, Inc.

1 MetroTech Center
Brookiyn, NY 11201

{718)246-8080

 

NY Commission of Human Rights-
rooklyn

: 275 Livingston Street

Brooklyn, NY 112417

(718)722-3130

 

Council of Jewish Organizations of
Ratoush, Ine.

1523 Avenue M

Brooklyn, NY 12239

{748)377-2900

 

Grow Brooklyn, Inc.

1474 Myrtle Avenue
Brooklyn, NY 11237

{718}418-8232

 

Neighborhoad Assistance Corp. of
America

135 Delaware Avenue
Buffalo, NY¥ 14202

“(716)834-€222

 

Neighborhood housing Services of
, Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

(746)823-3636

 

West Side & Black Rack Riversice
NHS, Inc.

203 Military Road
Buffalo, NY 14207

(746)877-3910

 

West Side & Black Rock Riverside
NHS, inc.

203 Military Road
Buffalo, NY 14207

(716)88S-2344

 

Buffalo Urban League

15 Genesee Street
Buffalo, NY 14203

(716)250-2400

 

 

West Side & Black Rock Riverside

359 Connecticut Street

{736}885-2344

http://www. homeownershipstandards.org

 

 

 

WrlS, Inc. Buffalo, NY 14213 f
West Side & Siack Rack Riverside 359 Connecticut Street | {716}885-2344 http://www.homeownershipstandards.org
NHS, Inc. Buffala, NY 14213 , /

 

Neighborhood Housing Services of
South Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

{716)823-3630

Also serving surrounding counties.

 

Belmont Housing Resources

1195 Main Street
Buffalo, NY 14209

716-884-7791

 

 

North Country Housing Council

19 Main Street
Canton, NY 13617

315-386-8576

 

 

Putnam Caunty Housing Corp.

11 Seminary Hiil Road
Carme}, NY 10512

(B45}225-8493

Make appeintment

 

LIFE, Ine.

112 Spruce Street
Cedarhurst, NY 11516

(516}374-4564

Serving Nassau and eastetn Queens

 

 

Community Development

 

2100 Middle Country

 

(631)471-1215

 

 

 

210 cf 169

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 117 of 174 PagelD #: 203

(PILED: QUEENS COUNTY CLERK 07/28/2017
NYSCEF DOC. NO.

710424/2017

(2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 118 of 174 PagelD #: 204

 

(FILED: QUEENS COUNTY CLERK 07/28/2017

NO,

NYSCEF BOC,

 

SLS

11:48 PM

INDEX NO.

RECEIVED NYSCEF:

 

Corporation of Long Island

: Road

Centereach, N¥ 11720

 

Economic Opportunity Council of
Suffolk, Inc.

320 Carleton Avenue
Central tslip, NY 11722

(631)64?7-3765

 

Central fslip Civic Councit

68 Wheeler Road
Central tslip, NY 11722

(631)348-0669

 

Arbor Housing and Development

26 South Bridge Street
Corning, NY 14830

{507)654-7487

 

Cortland Housing Assistance

Council, inc.

36 Taylor Street
Cortland, NY 13045

{607)753-8271

 

American Debt Rasources, Inc.

248 Larkfield Road
East Northport, NY
141731

(800)4S8-0766

 

Housing Assistance Program of
Essex County (HAPEC}

103 Hand Avenue
Elizabethtown, NY
12932

518-873-6883

http Tian -homeownershipstandards.org i

f

 

Catholic Charities of Chemu ng

215 East Church Street
Elmira, NY 14901

(607}734-5784

 

Community Development
Corporation of Long Island

333 North Main Street
Freeport, NY 11520

{63147-1215

http://www. homeownershipstandards.org

/

 

Fulton Community Development
Agency

125 West Broadway
Fulton, N¥ 13069

{315}593-7166

 

Greenpath Debt Solutions

300 Garden City Plaza
Garden City, NY 115930

(866)776-6738

 

La Fuerza Unida, Ine.

1 15chool Street
: Glen Cove, NY 11542

536-759-0788

Serving Nassau and western Suffolk and
Queens,
Spahttp://www.homeownershlastandards.
- org/h speaking staff available.

 

Housing Help, Inc.

161 Broadway
Greenlawn, N¥ 11740

631-754-0373

 

North Fork Housing Alliance

110 South Street
Greenport, NY 41944

(531)477-2070

 

Delaware Opportunities, inc.

35430 New York 10
Hamcen, NY 13782

(607}746-1650

 

Long island Housing Partnership,
Inc.

180 Cser Avenue
Hauppauge, N¥ 12788

631-435-4710

http ‘/iwww.homeownershipstandards. org

f

 

Housing Resources of Columbia
County, Inc.

252 Columbia Street
Hudson, NY 12534

{518)822-0707

 

Homefront Development Corp.

568 Lower Allen Street
Hudson Falls, N¥ 12839

518-747-8250

 

Debt Counseling Corp.

3033 Expressway Drive
North
Islandia, NY 11749

{888)354-6332

 

Alternatives FCU

125 South Fuiton Street
Ithaca, NY 14850

(607)216-3445

 

Chautauqua Opportunities, inc.

402 Chandler Street
Jamestown, NY 14701

(716366 1-9430

 

Friends of the North Country

1 Mili Street
Keeseville, NY 12944

518-834-9606

http://www.homeownershipstandards.org

f

 

 

RUPCO

301 Fair Street

i Kingston, NY 12402

(845 }351-9860

Part of the Hudson Valley Foreclosure
Prevention Services.
nttp://www.homeownershipstandards.org

f

 

 

Community Action in Seif He!p

48 Water Street
Lyons, NY 14489

{315)9-46-6992

 

Franklin County Community
BKousing Council inc,

 

337 West Main Street
Majone, N¥ 12953

[548}483-5934

 

 

 

 

Lit of

710424/2017
OF /28/2027
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 119 of 174 PagelD #: 205

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
_ NYSCEP poc. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

 

 

Chautauqua Home Rehabilitation
and Improvement Corp. (CHRIC}

2 Academy Street
Mayville, NY 14757

746-753-4550

http://www. homeownershipstandards.org

f

 

Rural Sullivan Housing Corp.

& Pelton Street

845-794-0348

Also serving surrounding areas

 

Monticello, NY 12701

 

Community Action Program for
Madison County

"3 West Main Street

Morrisville, NY 13403

{315)684-3144

 

Rockland Housing Action Caalition

120-126 N Main St
Annex ist Fir
New City, NY 10956

{845}708-5799

www. chachomes.arg

 

 

Abyssinian Development Corp. 2283 7th Avenue (646)442-6545
New York, NY 10036

West Harlem Group Assistance, 1652 Amsterdam (212)862-1399

Inc, Avenue

| New York, N¥ 10031

 

Hartem Congregations for
Community Development

2854 Frederick
Douglass Boulevard
New York, NY 10039

(212)281-4887

 

Neighborhood Housing Services of
NYC

307 West 36th Street
New York, NY 10018

{212}519-2500

http://www. homeownershipstandards.org

i

 

AAFE Community Development
Fund, inc.

411 DMslon Street
New York, N¥ 10002

212-964-2288

 

Greenpath Debt Solutions

250 West 34th Street
New York, NY 10149

{866}285-4059

 

Paredneck Foundation

321 6th Avenue
New York, NY 10013

212.431.9706
ext: 394

 

Safeguard Credit Counseling, Inc.

67 Fort Salonga Road
Northport, NY 11768

(800)673-6533

 

Oswego Housing Development
Council, Inc.

297% County Route 25
Parish, NY 13131

318-625-4520

 

Keuka Housing Councif

160 Main Street
Penn Yan, NY¥ 14527

315-536-8707

In Ontario county Clients can be met at the
library cr in their homes.

 

Orange County Rural Development
Ativisory Corp.

59 Boniface Drive
Pine Bush, NY 12566

(845)713-4568

 

Human Development Services cf
Westchester, Inc.

28 Adee Street
Pert Chester, NY 10573

914-333-2005

Also serves surrounding areas, English/
Spahttp://www.hameownershipstandards.
org/h speaking counselors available.

 

Hudson River Housing

291 Milt Street
Poughkeepsie, NY
12601

845-454-9288

 

Part of the Hudson Valley Foreclosure

| Prevention Services

 

Greerpath

$002 Kew Gardens
Road
Queens, NY 11415

{888}7 76-6738

 

Rockaway Development and
Revitifization Carp

1920 Mott Avenue
Queens, NY 11692

{718}327-5303

Serves Queens and western Nassau

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY¥ 11691

(748)471-3724

 

 

Neighborhood Heusing Services-
Jamaica

89-70 162nd Street
Queens, NY 11432

{718}291-7400

Make appointment,
http://www. homeownershipstandards.org
/

 

Neighborhood Hausing Services of
Northern Queens

6020 Woodside Avenue
Queens, NY 41377

(718)457-1017

http://www -homeownershipstandards.org

 

 

CHHAYA

37-43 77th Street
Queens, NY 11372

718-478-3848

Southeast Astan speaking counselers on
staff

 

 

NY Commission of Human Rights-
Gueens

153-01 Jamaica Avenue
Queens, NY 11432

(718}657-2465

 

 

 

Greenpath Debt Sotutions

 

8002 Kew Gardens
Road

 

{866)285-4036

 

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 120 of 174 PagelD #: 206
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017

NYSCEF DOC, NO. 2 07/28/2017

 

RECEIVED NYSCEF:

 

 

Queens, N¥ 12415 1

 

Queens Community House

108-25 62nd Drive
Queens, NY 11375

 

Marketview Heights Association

3C8 North Street
Rochester, NY 14605.

(585)423-1540

http ‘/pwww.homeownershipstandards.org

f

 

Urban League of Rochester

265 North Clinton
Avenue
Rochester, NY 14605

585-325-6530

http://www.homeownershipstandards.crg

/

 

| The Housing Council

75 College Avenue
Rochester, NY 14607

(585}546-3700

http:/Avww.homeownershipstandards.org
i

 

Consumer Credit Counseling
Services of Rochester, Inc.

50 Chestnut Street
Rochester, NY 14604

(888}724-2227

 

 

 

Hispanic Brotherhood of Rockville
Centre, tne.

5S Clinton Avenue
Rockville Centre, NY
11570

(516}766-6519

 

Schenectady Community Action
Program (SCAP)

513 Albany Street
Schenectady, NY 12307

519-374-9181

 

Setter Neighborhoods, inc.

986 Albany Street
Schenectady, NY 12307

518-372-6463

 

Western Catskills Cormmunity
- Revitilization Councit

125 Main Street
Stamford, NY 12167

{€07}652-2823

 

 

Neighborhood Housing Services,
: Staten island

776 Castleton Avenue
Staten Island, NY 1031¢

 

{718)442-8082

http://www.homeownershipstanda rds.ore

f

 

 

NYC Commission on Kuman
Rights- Staten Island

1
€0 Bay Street |
Staten Island, WY 10301 :

{728)390-8506

 

Northfield Community Loca’ Dev.
Corp, af Staten Istand

166 Heberton Avenue
Staten Island, NY 16302 °

 (718)442-7351

 

 

Northeast Hawley Development
Carp.

101 Gertrude Street
Syracuse, NY 13203 '

; (318)425-2032

 

Home Headquarters, inc.

S90 James Street
Syracuse, NY 13203 |

‘ 315-474-1939

‘http://www.hormeownershipstandards. org

/
f

 

Ciearpoint Financial Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

, (800)412-2227

 

Clearpoint Credit Counseling
Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

(800}750-2227

 

 

Cooperative Federal Credit Unicon

809 North Salina Street
Syracuse, NY 413208

(315}476-5290

 

 

Housing Action Councif

55 South Broadway
Tarrytown, N¥ 10594

914-352-4144

Make appointment

 

 

Troy rehabilitation and
Improvement Program (TRIP)

415 River Street
Tray, N¥ 12180

(518)690-0020

Also serving surrounding areas.
nttp://waww.homeownershipstandards.org

f

 

 

Clearpoint Credit Counseling
Solutions

289 Genesee Street
Utica, NY 13502

(800)750-2227

 

UNHS NeighborWorks
Homeownership Center

1611 Genesee Street
Utica, NY 13501

345-724-4197

 

 

Albany County Rurat Housing
Alliance

24 Martin Road
Voorheesville, NY
12186

(518)765-2425

 

 

 

Clearpoint Credit Counseling
Solutions

215 Washington Street
Watertown, NY 13601

{800}750-2227

 

 

 

 

Consumer Credit Counseling
Services of Buffalo, Inc.

 

 

40 Gardenvilie Parkway
West Suite 300

WEST SENECA, NY
14224

 

1-800-926-9685

 

OR 716-712-2060 |

i
t
*
I

 

 

113 of 266
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 121 of 174 PagelD #: 207

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

“NYSCEP DCC. NO.

  

i

SLS

INDEX NO.
RECEIVED NYSCEF:

710424/2017

OF /26/2017

 

Community Housing Inncvations,

inc.

75 South Broadway
White Plains, NY 10604

(914}583-1010

 

Westchester Residential
Opportunities

470 Mamaronecs
Avenue
White Plains, NY 10605

(914}428-4507

 

Westchester Residential
Opportunities

470 Mamaroneck
Avenue

White Plains, NY 10695 _

{914)428-4507

 

 

Wyandanch Community
Development

 

59 Cumberbach Street
Wyandanch, NY 11798

631-253-0139

 

 

Only serves part of western Suffolk

 

 

114 of

160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 122 of 174 PagelD #: 208

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/201"
NYSCEF DOC. NO. 2 RECKIVED NYSCEF: 07/28/2017

OLS

8742 Lucent Boulevard. Suite 300 « Highlands Ranch, CO 80129 is BOO-398-6062
KB 720-241-7218

 

 

 

ROSA E PALAGUACHI
8767 129TH ST
RICHMOND HILL, NY 11418

PLEASE SEE ENCLOSED IMPORTANT INFORMATION

Lis cf 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 123 of 174 PagelD #: 209

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NO.

NYSCEF Dac.

2 RECEIVED NYSCEF:

 

March 22, 2017
ROSA E PALAGUACHI

8767 129TH ST
RICHMOND HILL, NY 11418

CMR/R/R 71901110766107495838

RE: Loan No, ens
Property: 90 -34 205TH ST, HOLLIS, NY 11423

 

Dear ROSA E PALAGUACHIE:

 

LOAN NUMBER & 7
DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home loan is 2059 days and $344727.12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also call the NYS Office of the Attorney General's Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 1-855-
HOME-456 (1-855-466-3456), or visit their website at
http:/www.aghomehelp.com/. A statewide listing by county is also
available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies
‘htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.

116 of 160

INDEX NO.

710424/2017

07/28/2027
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 124 of 174 PagelD #: 210

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF SOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

“OLS

Housing counselors fram New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. [f you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible options.

 

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

lf you have not taken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to five in the dwelling as your
primary residence.)

If you need further information, please call the New York State
Department of Financial Service's toll-free helpline at 1-800-269-0990
or visit the Department's website at htto://www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. If a foreclosure
action is filed against you in court, you still have the right to remain in
the home until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN.
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, IF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT BEEN DISCHARGED IN YOUR BANKRUPTCY.
iF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 1-800-306-6057.

117 of 1606
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 125 of 174 PagelD #: 211

INDEX NO. 710424/2017
07/28/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

RECEIVED NYSCHF?

NYSCEF DOC.

NO.

 

SLS

 

“Apel

 
  

“address

 

pod

  

“Additional lntornati

 

 

 

Sroaklyn Neighborhood
Improvement Association

 

1482 Saint James P!
Suite 1¢
Brooklyn, NY 12213

4728)773-4316

 

Clearpoint Financial Solutions -
Ajbany

2 Computer Drive West
Albany, N¥ 12205

(80C}750-2227

 

Affordable Housing Partnersbip

255 Orange Street
Albany, NY 12210

518-434-1730

 

NYS Office for People with
Developmental Disabilitles
{OPWDD)

44 Koltand Avenue
Albany, NY 12229

(518)473-1973

serving all NYS residents with —_
developmental disabilities and their
families.

 

United Tenants of Aloany

33 Clinton Avenue
Albany, NY 12207

518-436-8997

Provides assistance for tenants whase
buildings are in the process of being
foreclosed us whose bulldings have been
foreclosed.

 

Bellport, Hagerman, East
Patchogue Alliance, Inc.

1492 Montauk Highway
Bellaort, NY 11713

(631)286-9236

 

ACCORD

84 Schuyler Street
Belmont, NY 14813

(585)268-7605

To access Western New York Foreclosure
Services Partners’ individual web pages

! click on the link below:

http://wew.homeownershipstandards.org

f

 

Metro Interfaith Housing Council

21 New Street
Binghamton, NY 13903

607-772-6766

 

Ciearpoint Financiat Salutions

49 Court Street The
Meiro Center
Binghamton, NY 13901

(877)612-2227

 

 

Long [sland ttousing Services, tnc.

640 Johnsen Avenue
Bohemia, NY 13716

{632)S67-5111

 

Neighborhood Housing Services-
Nerth Bronx

1451 East Gun Hill Road
Bronx, NY 10469

718)881-1130

Serving southern Westchester and Bronx.
htte://waw.homeownershipstandards. org

t

 

Neighborhood Housing Services-
South Bronx

848 Concourse Village
West
Bronx, NY 10457

: {748)992-5979

 

 

NYC Commission on Human Rignts

1932 Arthur Avenue
Bronx, NY 104$7

(718}579-6728

 

NYC Commission on Human Rights

1932 Arthur Avenue
Bronx, NY 10457

{718}579-6900

 

Bridge Street Dev. Corp.

46C Nostrand Avenue
Brooklyn, NY 12216

(718)636-7596

 

 

 

Brooklyn Housing and Family

 

415 Albemarie Road

(718)435-7585

 

 

 

 

 

118 of

169
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 126 of 174 PagelD #: 212

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
NYSCEF DCC. NO. 2 RECEIVED NYSCEF: 0//28/2017
Services, inc. Brooklyn, NY 11218 _.
CAMBA 1720 Church Avenue 718-287-9016
Brooklyn, NY 11226
Cypress Hills Local Dev. Corp. 625 Jamaica Avenue {718}647-2800 Serving Brooklyn and parts of western
Brooklyn, NY 11208 Queens,
Greater Sheepshead Bay Dev. 2105 Cast 22nd Street (718}232-0526
Corp. Brooklyn, NY 11229 _.
Neighborhood Housing Services of | 1012 Gates Avenue {718}929-2109 http://www. homeownershipstendards.org
Bedford-Stuyvesant Grookiyn, NY 11221 /
Neighborhood Housing Services- 2806 Church Avenue (718)469-4679 http://www. homeownershipstandards.org
Fast Flatbush Brooklyn, N¥ 41226 f
Neighbors Helping Neighbers 621 Degraw Street (748)237-2017 http://www. homeownershipstandards.org
(NHN) Brooklyn, NY 11237 /
Pratt Area Community Council 1000 Dean Street (718)522-2613
_| Brocklyn, N¥ 11238
Money Management 26 Court Street Suite + (866}232-9080
International, Inc. 2616
ef Brooklyn, Nf 14242
Southern Brooklyn Community 4006 18 Avenue 718-435-1300
| Organization Brooklyn, NY 11218
Greenpath Debt Solutions 375 Remsen Street (866})285-4033
! Brooklyn, NY 11201
MHANY Management, Ic. 1 MetroTech Center (718)246-8080

Brooklyn, NY 11201 ee
NY Commission of Human Rights- 275 Livingston Street =| {718}722-3130

 

 

 

 

Brooklyn Brooklyn, NY 11217 i

Council of Jewish Organizations of | 1523 Avenue M  1718)377-2900
Flatbush, inc. Brooklyn, NY 11239

Grow Brooklyn, Inc. 1474 Myrtle Avenue (718}418-8232

Brooklyn, NY 12237
Neighborhood Assistance Corp. of | 135 Delaware Avenue 1716)834-6222

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

America Buffalo, NY 14202
Neignborhood Housing Services of | 1937 South Park (716)822-3630
Buffalo Avenue i
Buffalo, NY 14220
West Side & Black Rock Riverside 203 Military Road (718)877-3910
NHS, inc. Buffalo, N¥ 14207
West Side & Black Rock Riverside 203 Military Road (716)885-2344
NHS, inc. Cuffalo, NY 14207 . .
Buffalo Urban League 15 Genesee Street (716}259-2400
Buftalo, NY 14203 .
West Side & Black Rock Riverside 359 Connecticut Street | (726})885-2344 http://www. homeownershipstandards.org
NHS, Inc. Buffalo, NY 14243 /
West Side & Black Rock Riverside 359 Connecticut Street | {716}885-2344 http://www. homeownershipstandards org
NHS, inc. Buffaio, NY 14213 d /
Neighborhood Housing Services of | 1937 South Parc (716}823-3639 Also serving surrounding counties.
South Buffale Avenue
Buffalo, NY 14220
Belmont Housing Resources 1195 Main Street 716-884-7751
Suttalo, NY 14209
North Country Housing Council 19 Main Street 315-386-8576
Canton, NY 13617 .
Putnam County Housing Corp. 11 Seminary Hill Read ($45)225-8493 Make appointment
Carmel, NY 10522
UFE, lac. 112 Spruce Street (516)374-4564 Serving Nassau and eastern Queens
Cedarhurst, NY 11516
Community Development 2100 Middle Country {631)473-1215 |

 

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 127 of 174 PagelD #: 213
INDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NYSCHE: 07/28/2017

 

.NYSCEF DOC.

NO.

Zz RECELVED

 

 

Corporation of Long Island

Road
, Centereach, NY 11720

 

Economic Opportunity Council of
Suffalk, Inc,

320 Carleton Avenue
Central islip, NY 11722

(631)647-3765

 

Central istip Cvie Council

68 Wheeler Road
Central istip, NY 11722

(631)348-0669

 

Arbor Housing and Development

26 South Bridge Street
Corning, NY 1483¢:

{607}654-7487

 

Cortland Housing Assistance
Council, inc.

36 Taylor Street
Cortland, NY 23045

(607}753-8272

 

American Debt Resources, Inc.

248 Larkfield Road
East Nerthport, NY
11731

(800)498-0766

 

Housing Assistance Program of
Essex County (HAPEC}

103 Hand Avenue
Elizabethtown, NY
412932

518-873-6888

http://www, homeownershipstandards.org

/

 

Catholic Charities of Chemung

215 East Church Street
Elmira, N¥ 14901

(607}734-9784

 

Community Bevelopment
Corporation of Long Island

3323 North Main Street
Freeport, NY 12520

(631)471-1215

http://aww.homeownershipstandards.org

f

 

: Fulten Cammunity Development
i Agency

125 West Broadway
Fulton, NY 73069

(325:593-7166

 

 

 

Greenpath Debt Solutions

30C Garden City Plaza
Garden City, NY 11530

(866) 776-6738

 

 

ta Fuerza Unida, Inc.

1 School Street
Glen Cove, NY 11542

516-759-0788

) Queens,

Serving Nassau and western Suffolk and

Spahttp://www.homeownershipstandards.
oresh speaking staff available.

 

Housing Heip, inc.

101 Broadway
Greenlawn, NY 11749

633-754-0373

 

North Fark Housing Alliance

120 South Street
Greenport, NY 12944

{631}477-1070

 

Delaware Opportunities, !nc.

35430 New York 10
Hamden, NY 13782

{607}746-1650

 

Lorig Island Housing Partnership,
Inc.

186 Oser Avenue
Hauppauge, NY 11788

631-435-4710

http://www. homeownersh pstandards.org

f

 

Housing Resources of Cotumbia
County, inc.

252 Columbia Street
Hudson, N¥ 12534

(528)822-0707

 

 

Homefront Development Corp.

568 Lower Alien Street
Hudson Falls, NY 12839

518-747-8250

 

Debt Counseling Corp.

3033 Expressway Drive
North
islandia, NY 11749

{888)354-6332

 

Alternatives FCU

125 South Fulton Street
Ithaca, NY 14850

{607)216-3445

 

Chautauqua Opportunities, inc.

402 Chandier Street
Jamestown, NY 14701

{716}661-9436

 

 

Friands of the North Country

L Mil Street
Keesevitle, NY 12944

$18-834-S606

http://www. homeownership standards.org

f

 

 

RUPCO

“301 Fair Strest
Kingston, NY 12401

(845)331-S260

Part cf the Hudson Valley Foreclosure
Prevention Services.
http://www.homeownershipstandards.org

f

 

 

Cammunity Action in Selt Help

48 Water Street
tyons, NY 14489

{3151946-6952

 

 

Franklin County Community

 

337 West Main Street
Vialone, NY 12953

 

 

(518'483-5934

 

 

Fiousing Council Inc.

120 of 1€0
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 128 of 174 PagelD #: 214

 

 

 

SLS

 

{FPILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2027
“NYSCEF DOT, NO. 2 RSCEIVED NYSCEF: O7/26/z617

 

Chautauqua Home Rehahilitation
and Improvement Corp. (CHRIC)

2 Academy Street
Mayville, NY 14757

| 716-753-4656

http://www. homeownershipstandards.org
/

 

Rural Sullivan Housing Carp.

6 Pelton Street
Monticello, NY 12701

845-794-0348

Also serving surrounding areas

 

Community Action Program for
| Madison County
Rockland Housing Action Coalition

3 West Main Street
Morrisville, NY 13408 .
120-126 N Main St
Annex Ist Fir

New Cry, N¥ 10356

(315)684-3144

 

(845)708-5799

www. rhachomes.org

 

I Abyssinian Development Corp.

2283 7th Avenue
New York, NY 19630

{646)442-6545

 

West Harlem Group Assistance,
ine,

1652 Amsterdam
Avenue
New York, NY 10031

{242)862-1399

 

Harlem Congregations for
Community Development

2854 Frederick
Dougiass Boulevard
New York, NY 10039

(212)281-4887

 

Neighborhood Howsing Services of

307 West 36th Street

{222}519-2500

http://www. homeownershipstandards.org

 

NYC New York, NY 10018 /
AAFE Cornmunity Development 111 Division Street 212-564-2288
Fund, inc. New Yark, NY 10002

 

Greenpath Debt Solutions

250 West 34th Street
New York, NY 10119

(866}285-4059

 

Parodneck Foundation

121 6th Avenue
New York, NY 10013

212-431-9700
ext: 391

 

Safeguard Credit Counseling, Inc.

67 Fort Salonga Read
Nerthport, NY¥ 11768

 

Oswego Housing Development
Councib, inc.

2971 County Route 26
Parish, NY 13131

(800}673-6933

 

315-625-4520

2
f

 

Keuka Housing Council

| 160 Main Street
; Penn Yan, NY 14527

315-S36-8767

In Ontario county Clents can be met at the
library oc in their homes.

 

Orange County Rural Development
Advisory Corp.

: 5S Boniface Drive

Pine Bush, NY 12566

(845)713-4568

 

Human Development Services of
Westchester, Inc.

28 Adee Street
Part Chester, NY 10573

314-938-2005

Also serves surrounding areas. English/
Spanttp://www.homeownershipstandards,
org/h speaking counselors availabie.

 

Hudson River Heusing

291 Mill Street
Poughkeepsie, NY

845-454-9288

Part of the Hudson Valley Foreclasure
Prevention Services

 

 

 

 

12602
Greenpath 8002 Kew Gardens {888)776-6738
Road
. Queens, NY 11445
Rockaway Development and 1920 Mott Avenue (718)327-5300 Serves Queens and western Nassau
Revitilizatlon Corp Queens, NY 11691

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY 11691

{718)471-3724

 

" Neighborhood Housing Services-
Jamaica

89-70 162nd Street
Queens, N¥ 11432

(718)291-7430

Make appointment,
nttp://www.homecwnershipstandards.org

f

 

 

Neighborhood Housing Services of
Northern Queens

6020 Woodside Avenue
Queens, N¥ 12377

(718}457-1017

htt p://www-homecwnershipstandards.org

/

 

 

CHHAYA

37-43 77th Street
Queens, NY 11372

718-478-3848

Southeast Asian speaking counselors on
staff

 

NY Commission of Human Rights-
Queens

153-01 Jamaica Avenue
Cueens, NY 11432

(718)657-2465

 

 

Greenpath Debt Solutions

 

 

8002 Kew Gardans

(866}285-4036

 

Road

 

 

 

162
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 129 of 174 PagelD #: 215
INDEX NO. 710426/2017

RECEIVED NYSCEF: C7/28/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017
/NYSCEF DOC. NO. 2

 

13:48 PM

 

Queens, NY 11415

 

 

718-592-5757

 

 

 

 

 

 

 

Queens Community House 108-25 62nd Drive
Queens, NY 11375
Marketview Heights Association 308 North Street (585)423-15490 http://www. homeownershipstandards.org
Rochester, NY 14605 /
Urban League of Rochester 265 North Clinton 585-325-6530 http://www. homeownershipstandards.org
Avenue /
: ; Rochester, NY 14605 .
! The Housing Counc:! 75 College Avenue (585}546-3700 http://www homeownershipstendards.org
Rochester, NY 14607 /
Consumer Credit Counseling SO Chestnut Street (888}724-2227
Services of Rochester, inc. Rochester, NY 14604
: Hispanic Brotherhood of Rockville 59 Clinton Avenue (516}766-6510
: Centre, inc. Rockville Centre, NY
i 11570
: Schenectady Community Action 933 Albany Street 518-374-9184
Program (SCAP)} Schenectady, NY £2397
Better Neighborhoods, Inc. 986 Albany Street 518-372-6469

Schenectady, NY 12307

 

Westem Catskills Community 125 Main Street

(607 }652-2823

 

 

 

  

Revitilization Council ____| Stamford, NY 12167 |
Neighborhood Housing Services, 770 Castleton Avenue (718}442-8080 http://www. homeawnershipstandards.org
Staten Isiand _| Staten Island, NY 10310 if

NYC Commission on Human 60 Bay Street (718)390-8506 !

Rights- Staten Island Staten Island, NY 10301

Northfield Community Loca! Dev. 160 Heberton Avenue {718}442-7351

Corp. of Staten Istand Staten Istarid 0302

 

 

  

 

 

 

Northeast Hawley Development 102 Gertrude t (315}425-1032
Corp. ae Syracuse, NY 13203
: Home Headquarters, Inc. $90 James Street 315-474-1939 http://www. homeownershipstandards.crg
Syracuse, NY 13203 _ /
Clearpoint Financial Solutions 5794 Widewaters {800)412-2227
Parkway
Syracuse, NY 13214
Clearpoint Credit Counseling 5794 Widewaters {B00}750-2227
Solutions Parkway

Syracuse, NY 13214

 

Cooperative Federal Credit Union 800 North Salina Street
Syracuse, NY 13208

1315}476-S290

 

 

 

 

 

 

 

 

 

 

 

 

Housing Action Council ' 55 South Broadway 914-332-4144 Make appointment
Tarrytown, NY 10591 .
Troy rehabilitation and 415 River Street (518)690-G020 + Also serving surrounding areas.
Improvement Program (TRIP) Troy, NY 12180 http://www. homeownershipstandards.org
f
Clearpoint Credit Counseling 289 Genesee Street {800)750-2227
\ Solutions _Utica, NY 13502
UNHS NeighborWorks 1611 Genesee Street 315-724-4197
Homeownership Center Utica, NY 13501
Albany County Rural Housing 24 Martin Road {548)765-2425
: Alliance Voorheesville, NY
i 12186
Clearpolnt Credit Counseling 215 Washington Street | {800)750.2227
Solutions Watertown, NY 23601 .
Consumer Credit Counseling 40 Gardenville Parkway | 1-800-926-9585
Services of Buffalo, inc. West Suite 300 OR 716-712-2060
WEST SENECA, NY
44224

 

122 of 1606

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 130 of 174 PagelD #: 216

 

(FILED: QUEENS COUNTY CLERK 07/28/2017

NYSCEPF DOC. NO,

 

2

SLS

11:48 PM

INDEX NO.

RECEIVED NYSCEF:

729424/2017

ote

 

Community Housing innovations,
Inc,

7S South Broadway
White Plains, N¥ 10601

{914)683-1010

 

Westchester Residentia!
Opportunities

470 Mamareneck
Avenue
Vhite Plains, NY 20605

{924}428-4507

 

Westchester Residential
Cpportunitles

470 Mamaroneck
Avenue
White Plains, NY 10605

(944}428-4507

 

 

Wyandanch Community

| Development

 

59 Cumberbach Street
Wyandanch, NY 11798

 

631-253-9139

 

Only serves part of western Suffolk

 

 

123 of 160

1/2077
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 131 of 174 PagelD #: 217

 

 

 

 

(PILED: QUEENS COUNTY CLERK 07/28/72017 11:48 PM INDEX NO, /10424/2017
NYSCEF COC. NO. 2 RECEIVED NYSCEF: C7/28/2C17
8742 Lucent Boulevard » Suite 300 « Highlands Ranch, CO 80129 me 8C0-306-6062

FE 720-241-7218

LUIS E PALAGUACHI
90 -34 205TH ST
HOLLIS, NY !1423

PLEASE SEE ENCLOSED IMPORTANT INFORMATION

124 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 132 of 174 PagelD #: 218

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 31:48 PM INDEX NO. 710424/2027
NYSCEF DOC. NO. 2 RECFIVED NYSCKS: 07/28/2027

SLS

March 22, 2017

 

LUIS E PALAGUACHI
90 -34 205TH ST
HOLLIS, NY 11423

CMR/R/R 71901110766107493777

RE: Loan No. oe oho
Property: 90 -34 205TH ST, HOLLIS, NY 11423

 

Dear LUIS E PALAGUACHI:

 

LOAN NUMBER eS : we me .
DESCRIPTION OF PROPERTY:
90 -34 205TH ST HOLLIS, NY 11423

YOU MAY BE AT RISK OF FORECLOSURE
PLEASE READ THE FOLLOWING NOTICE CAREFULLY

As of March 22, 2017, your home loan is 2059 days and $344727.12
in default. Under New York State Law, we are required to send you
this notice to inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing
counseling agencies in your area which provide free counseling. You
can also call the NYS Office of the Attorney General's Homeowner
Protection Program (HOPP) toll-free consumer hotline to be
connected to free housing counseling services in your area at 1-855-
HOME-456 (1-855-466-3456), or visit their website at
http:/Awww.aghomehelp.com/. A statewide listing by county is also
available at
http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies
htm. Qualified free help is available; watch out for companies or
people who charge a fee for these services.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 133 of 174 PagelD #: 219
o27

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

| NYSCE}

boc.

Wo.

 

SLs

Housing counselors from New York-based agencies listed on the
website above are trained to help homeowners who are having
problems making their mortgage payments and can help you find the
best option for your situation. If you wish, you may also contact us
directly at 1-800-306-6059 and ask to discuss possible options.

While we cannot assure that a mutually agreeable resolution is
possible, we encourage you to take immediate steps to try to achieve
a resolution. The longer you wait, the fewer options you may have.

if you have not taken any actions to resolve this matter within 90 days
from the date this notice was mailed, we may commence legal action
against you (or sooner if you cease to five in the dwelling as your
primary residence. }

[f you need further information, please call the New York State
Department of Financia! Service’s toll-free helpline at 1-800-269-0990
or visit the Department's website at http:/Avwww.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you
receive a court order telling you to leave the property. {fa foreclosure
action is filed against you in court, you still have the right to remain in
the home until a court orders you to leave. You legally remain the
owner of and are responsible for the property until the property is sold
by you or by order of the court at the conclusion of any foreclosure
proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW TO ADVISE YOU
THAT THIS COMMUNICATION IS FROM A DEBT COLLECTOR.

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY OR A CUSTOMER
WHO HAS RECEIVED A BANKRUPTCY DISCHARGE OF THIS DEBT: PLEASE BE ADVISED
THAT THIS NOTICE iS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE LOAN.
THIS NOTICE CONSTITUTES NEITHER A DEMAND FOR PAYMENT NOR A NOTICE OF
PERSONAL LIABILITY TO ANY RECIPIENT HEREOF, WHO MIGHT HAVE RECEIVED A
DISCHARGE OF SUCH DEBT IN ACCORDANCE WITH APPLICABLE BANKRUPTCY LAWS
OR WHO MIGHT BE SUBJECT TO THE AUTOMATIC STAY OF SECTION 362 OF THE
UNITED STATES BANKRUPTCY CODE. HOWEVER, IT MAY BE A NOTICE OF POSSIBLE
ENFORCEMENT OF THE LIEN AGAINST THE COLLATERAL PROPERTY, IF ALLOWED BY
LAW AND/OR CONTRACT, WHICH HAS NOT SEEN DISCHARGED IN YOUR BANKRUPTCY.
IF YOU HAVE QUESTIONS, PLEASE CONTACT US AT 1-800-306-6067.

funy
ND
n
o

bh
~
Oo
Oo

RECEIVED NYSSCHE

710424/2Z

i /28/20L7

OF
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 134 of 174 PagelD #: 220

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

/ NYSCHF DOC,

NO.

 
 

SLS

INDEX NO.
RECEIVED NYSCEF:

 

meeney

  

*

 

“Address

  

“TPhon

 

 

 

“Additional Hiformation

 

Brooklyn Neighborhood
improvement Association

7482 Saint James Pl
Suite 1¢
Brooklyn, NY 11213

""(718)773-4146

 

Clearpoint Financial Solutions -
Albany

2 Computer Drive West
Albany, NY 12205

(800)759-2227

 

Affordable Heusing Partnership

255 Orange Street
Albany, N¥ 12210

518-434-1730

 

NYS Office fer People with
Developmental Diszbilitles
(OPWDD)

44 Holland Avenue

_ Albany, NY 12229

{518)473-1973

serving afl NYS residents with
developmental disabilities and their

‘ families.

 

United Tenarts cf Albany

33 Clinton Avenue
A'bany, NY 12297

318-436-8997

Provides assistance for tenants whose
buildings are in the process of being
foreclosed or whose buildings have been
foreciosed.

 

 

Beliport, Hagerman, East
Patchogue Alliance, Inc.

1482 Montauk Highway
Belloort, NY 11713

(631)286-9236

 

ACCORD

84 Schuyler Street
Belmont, NY 14813

(585)268-7605

To access Western New York Foreclosure
Services Partners’ individual web pages
click on the link below:

http:/fwews homeownershipstandards.org

f

 

 

Metro Interfaith Housing Council

21 New Street
Binghamton, NY 13903

697-772-6766

 

Clearpoint Financial Solutions

49 Court Street The
Metro Center
Binghamton, NY 13904

(877)422-2227

 

Long Island Housing Services, Inc.

640 Johnson Avenue
Bohernia, NY 11716

(631)567-5111

 

Neighborhood Housing Services-
North Bronx

1451 East Gun Hill Road

' Bronx, NY 10469

(718)882-1180

Serving southern Westchester and Bronx.
http://www. homeownershipstandards.org

f

 

 

Neighborhood Housing Services-
South Bronx

848 Concourse Village

West
Bronx, NY 10451

{(718}992-5979

 

NYC Commission on Humar Rights

1932 Arthur Avenue
Bronx, NY 10457

(718)579-6728

 

 

 

NYC Commission on Hurnan Rights

1932 Arthur Avenue
Bronx, NY 10457

(718)573-6900

 

 

Bridge Strect Dev. Corp.

460 Nostrand Avenue
Brooklyn, NY 11216

(718}636-7596

 

 

Srooklyn Housing and Family

 

415 Albemarle Road

 

(718)435-7585

 

 

 

127

of 160

710424/2037

97/28/2027

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 135 of 174 PagelD #: 221
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM ENDPX RO. 720426/2017

 

RECSZIVED NYSCHF:

Soe. NO. 2 07/28/2017

  

 

Services, Inc.

Brooklyn, NY 11238

 

CAMBA

1720 Church Avenue
Brooklyn, NY 11226

718-287-0019

 

Cypress Hills Lacal Dev. Corp.

625 Jamaica Avenue
Brooklyn, NY 14268

(718)647-2800

Serving Brookiyn and parts of western
Queens.

 

’ Greater Sheapshead Bay Dev.
Corn.

2lC5 Cast 22nd Street
Brooklyn, NY 11229

(718}332-0520

 

 

Neighborhood Housing Services of
Sedford-Stuyvesant

1012 Gates Avenue
Brooklyn, NY 11221

{718919-2100

httis://www.hom eownershipstandards.org

/

 

Neighberhood Housing Services-
East Flatbusn

2806 Church Avenue
Brockiyn, NY 11226

{718)469-4679

http://www. homeownershipstandards.org

/

 

Nelghbors Helping Neighbors
(NHN)

621 Degraw Street
Brooklyn, NY 12237

(73.8}237-Z017

http://www. homeownershipstandards.org

if

 

Pratt Area Community Council

1000 Dean Street
Brooklyn, NY 11238

(718}$22-2613

 

| Money ‘Management
International, inc.

26 Court Street Suite
2610
Brooklyn, NY 11242

(865}232-9080

 

Southern Brooklyn Community
Organization

4006 18 Avene
Brooklyn, NY 11218

718-435-1300

 

Greenpath Debt Solutions

475 Remsen Street
Brookiyn, N¥ 11201

(866}285-4033

 

MHANY Management, Inc.

I MatroTech Center
Brooklyn, NY 21201

(718}246-8080

 

NY Commission of Human Rights-
Brooklyn

275 Livingston Street
Srooklyn, NY 11217

(748}722-3130

 

Council of Jewish Organizations of
Flatbush, inc.

1523 Avenue M
Brooklyn, NY 11230

(718)377-2900

 

Grew Brooklyn, Inc.

1474 Myrtle Avenue
Brooklyn, NY 11237

(718}418-8232

 

Neighborhood Assistance Corp. of

135 Delaware Avenue

(716}834-6222

 

Buffato, NY 14220

America Buffalo, NY 14202
Neighborhood Housing Services of | 1937 South Park (716)}823-3630
Buffalo Avenue

 

 

 

West Side & Black Rock Riverside

203 Military Road

{7?46)877-3910

 

 

NHS, fnc. Buffalo, NY 14207
West Side & Black Rock Riverside 203 Military Roed {716)885-2344
: _NHS, ine. Buffalo, N¥ 14207

 

Buffalo Urban League

15 Genesee Street
Buffalo, NY 14203

1716}250-2400

 

 

West Side & Black Rock Riverside

359 Connecticut Street

(716}885-2344

htop: //www. homeownershipstandards.org

f

 

NHS, Inc, Buffalo, NY 14213
West Side & Black Rock Riverside 359 Connecticut Street | (716)885-2244 http://www.homeownershipstandards.org
NHS, Inc. Buffalo, NY 14213 /

 

 

Neighborhood Housing Services of
South Buffalo

1937 South Park
Avenue
Buffalo, NY 14220

{746}823-3630

Also serving surrounding counties.

 

Belmont Housing Resources

1195 Mair Street
Buffaic, NY 14209

716-884-7794

 

 

North Country Housing Council

19 Main Street
Canton, NY 13617

318-386-8576

 

Putnam County Housing Corp.

11 Seminary Hill Road
Carme], N¥ 10512

(845)225-8493

Make appointment

 

 

 

LIFE, inc.

112 Spruce Street
Cedarhurst, NY 11516

(516)374-4564

 

’ Serving Nassau and eastern Quesns

 

Community Development

 

 

2109 Middle Country

(631)472-1215

 

 

 
 

SLS

 

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 136 of 174 PagelD #: 222
{PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

ONYSCEF bec,

INDEX NO. 710424/203

RECHTVED NYSCEF: €7/28/201

 

Carporation of Long Island

Economic Opportunity Council of

| Suffot, Ine

Road
Centereach, NY 11720

 

320 Carleton Avenue

' Centralislip, NY 11722

(631}647-3765

 

Central Islio Civic Council

68 Wheeler Road
Central Islip, NY 21722

(631)348-0569

 

Arbor Housing and Development

26 South Bridge Street
Corning, NY 14826

(607)6S4-7487

 

Cartland Housing Assistance
Council, Ine,

36 Taylor Street
Cortland, NY 13045

(697)753-8271

 

 

American Debt Resources, inc.

248 Larkfielo Road
East Northport, NY
41731

{800}498-0766

 

Housing Assistance Program of
Essex County (HAPEC)

103 Hand Avenue
Elizabethtown, NY
12932

518-873-6888

http://www.homeownershipstandards.org

f

 

Catholic Charities of Chemung

215 East Church Street
Elmira, NY¥ 1492

{607}734-8784

 

Community Developmert
Corporation of Long Island

333 North Main Street
Freeport, NY 11520

(632)472-1215

http://www.homeownershipstandards arg

i

 

Fultan Community Development

Agency

125 West Broadway
Fuiton, NY 13069

(325)593-7166

 

 

Greenpath Debt Sciutians

300 Garden City Piaza
Gardan City, NY 11530

{856)776-6738

 

“La Fuerza Unida, Inc.

1 School Street
Glen Cove, NY 11942

516-759-0788

Serving Nassau and western Suffolk and
Queens,
Spahttp://www.homeownershipstandards.
org/h speaking staff available.

 

Housing Help, inc.

i101 Broadway
Greenlawn, NV 11740

631-754-0373

 

 

 

North Fork Housing Alliance

110 South Street
Greenport, NY 11944

{631}477-1070

 

De’aware Opportunities, tnc.

35430 New York 20
Hamden, NY 13782

(607)}746-2650

 

Long fsland Housing Partnership,
Inc.

180 Oser Avenue
Hauppauge, NY 11788

631-435-4771

; htta://www. homeawnershipstandards.org

f

 

Housing Resources of Co:umbla
County, inc.

252 Columbia Street
Hudson, NY 12534

{528)822-0707

 

Homefront Development Corp.

568 Lower Alfen Street
Hudson Falls, NY 12839

518-747-8250

 

Oebt Counseling Corp.

3033 Expressway Drive
North
Islandia, N¥ 11749

(§88)353-62332

 

Alternatives FCU

4125 South Fulton Street
ithaca, NY 14850

(697}216-3445

 

Chautauqua Opportunities, Inc.

492 Chandler Street

i Jamestown, NY 14702

(726}6614-9430

 

Friends of the North Country

3 Mill Street
Keaseville, NY 12544

£18-834-9606

nttpt//www.homeownershipstandards.org

f

 

RUPCO

301 Fair Street
Kingston, NY 12404

(845}331-9860

Part of the Hudson Valley Foreclosure
Prevention Services.
http://www. homeownershipstandards.org

f

 

Community Action in Self Help

48 Water Street
Lyons, NY 14489

{315}946-6992

 

 

Franklin County Community
Housing Council Inc.

 

337 West Main Street
Malone, NY 12953

 

(518}483-5934

 

 

 

 

7

7

;
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 137 of 174 PagelD #: 223

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 71042¢/2017
i NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

 

 

ESLS

 

Chautauqua Home Rehabilitation
and tmprovement Corp. (CHRIC)

2 Academy Street
Mayville, NY 14757

716-753-4650

http://www. homeownershipstandards org

f

 

Rural Sullivan Housing Corp.

6 Peltan Street
Monticello, NY 12704

845-794-0348

Also serving surrounding areas

 

Community Action Program for
Madison County

3 West Main Street
Morrisville, NY 13408

{325}684-3144

 

Rockland Housing Action Coailltion

120-426 N Main St
Annex ist Fir
New City, NY 10956

(845) 708-5799

www. rhachomes.org

 

Abyssinian Development Corp,

2283 7th Avenue
New York, N¥ 10030

(646)442-6545

 

West Harlem Group Assistance,
ine.

1652 Amsterdam
Avenue
New York, N¥ 10031

{242)862-1399

 

: Harlem Congregations for
Community Development

2854 Frederick
Douglass Boulevard
New York, NY 100339

{212}281-4887

 

Neighborhood Housing Services of
NYC

307 West 36th Street
New York, NY 10018

{212)$19-2500

htte://waw.homeownershipstandards,org

f

 

AAFE Community Development
Fund, Inc.

111 Division Street
New York, NY 10002

212-964-2288

 

 

 

Greenpath Debt Solutions 250 West 34th Street (866)285-4059
New York, NY 10119

Parodneck Foundation 124 6th Avenue 212-431-9700
New York, NY 10013 ext: 394

Safeguard Credit Counseling, Inc. 6? Fort Salonga Road (800}673-6933

Northport, NY 11768

 

Oswego Housing Development
Council, fac.

2571 County Route 26
Parish, NY 13231

315-625-4520

 

Keuka Housing Council

160 Main Street
Penn Yan, NY 14527

315-536-8707

In Ontario county Clients can be met at the

 

. Orange County Rural Develapment
Advisory Corp.

59 Boniface Drive
Pine Bush, NY 12566

(845}713-4568

library or in thelr homes.

 

Human Revelopment Services of
Westchester, Inc.

28 Adee Street
Port Chester, NY 10573

$24-939-2005

Also serves surrounding areas. English/
Spahttp://www.homeownershipstandards.
org/h speaking counselors available.

 

Rudscn River Housing

294 Mill Street
Poughkeepsie, NY
412601

845-454-9288

Part of the Hudson Valiey Foreclosure
Prevention Services

 

Greenpath

8002 Kew Gardens
Road
Queens, NY 11415

{888)7 76-6738

 

Rockaway Development and
Revitilization Corp

1926 Mott Avenue
Queens, N¥ 13691

(728)327-5300

Serves Queens and western Nassau

 

Margert Community Corporation

325 Beach 37th Street
Queens, NY 11691

(718}471-3724

 

Neighbarhood Housing Services-
Jamaica

&9-70 162nd Street
Queens, NY 11432

(718}291-7409

Make appointment,
http://www.homeownershipstandards.org

 

/
Neighborhood Housing Services of | 6020 Woodside Avenue {| (718}457-1017 http://www. homeownershipstandards.org
Nerthern Queens Queens, NY 11377 /

 

CHHAYA

37-43 77th Street
Queens, NY 11372

718-478-3848

Southeast Asian speaking counselors on
staff

 

NY Commission of Human Rights-
Queens

153-01 Jamaica Avenue
Queens, NY 11432

(718}657-2465

 

 

Greenpath Debt Solutions

 

8002 Kew Gardens
Road

 

(866}285-4036

 

 

 

130 of 160

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 138 of 174 PagelD #: 224

 

{FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM
NO.

“NYSCEF DOC.

 

SLS

INDEX NO.

RSCLILVED NYSCEF:

 

Queens, NY 11415

 

Queens Community House

108-25 62nd Drive
Queens, N¥ 11375

718-592-5757

 

Marketview Helghts Assaciation

308 North Steeet
Rochester, NY 14605

(585)423-1540

htto://www.homeownershipstandards.org

f

 

Urban League of Rochester

265 North Clinton
Avenue
Rochester, NY 14695

585-325-6530

htte://www.homeownershipstandards.org

/

 

The Housing Council

75 College Avenue
Rochester, NY 14607

{585}546-3700

http://www. homecwnershipstandards.org

f

 

Consumer Credit Counseling
Services of Rochester, Inc.

50 Chestnut Street
Rochester, NY 14604

(888)724-2227

 

Hispanic Brotherhood of Rockville
Centre, inc.

59 Clinton Avenue
Rockville Centre, NY
21570

(516)766-6610

 

Schenectady Community Action
Program (SCAP]

913 Albany Street
Schenectady, NY¥ 12307

$18-374-9181

 

Better Neighborhoods, Inc.

985 Albany Street
Schenectady, NY 12307

518-372-6465

 

 

Western Catskills Community
Revitilization Council

125 Main Street
Stamford, NY 12167

(607)652-2823

 

Neighborhood Housing Services,
Staten Island

770 Castleton Avenue

{718}442-8080

http://www.homeownershipstandards.org

f

 

Staten Island, NY 10310

 

NYC Commission on Human
Rights- Staten Island

60 Bay Street
Staten Isiand, N¥ 10301

(718}390-8506

 

Northfield Community Local Dev,
Corp. of Staten Island

160 Heberton Avenue
Staten Isiand, NY £0302

(748)452-7351

 

Northeast Hawley Development
Carp.

161 Gertrude Street
Syracuse, NY 13203

(3151425-1032

 

Home Headquarters, Inc.

990 James Street
Syracuse, NY 13203

; 318-474-1939

Bttp://www.homeownershipstandards.org
i

 

Clearpoint Financial Sofutions

| 5794 Widewaters

Parkway
Syracuse, NY 13214

(800}412-2227

 

’ Clearpoint Credit Counseling

Solutions

5794 Widewaters
Parkway
Syracuse, NY 13214

{800}750-2227

 

Cooperative Federal Crecit Union

800 North Safina Street
Syracuse, NY 13208

{325)476-5290

 

Housing Action Council

55 South Broadway
Tarrytown, NY 10591

914-332-4144

Make appointment

 

Troy rehabilitation and
improvement Program (TRIP}

415 River Street
Troy, NY 12180

{518}699-0020

Also serving surrounding areas.
http://www. homeownershipstandards.org

f

 

Clearpeint Credit Counseling
Sofutions

289 Genesee Street
Utica, NY 13502

{800)750-2227

 

UNHS NeighborWorks
Homeownership Center

1612 Genesee Street
Utica, NY 13501

315-724-4497

 

Albany County Rura! Housing
Alliance

24 Martin Read
Voorheesville, NY
12186

(518)765-2425

 

Clearpoint Credit Counseling
Solutions

215 Washington Street
Watertown, NY 13601

(80G}759-2227

 

 

 

 

Consumer Credit Counseling
Services of Buffalo, Inc.

 

40 Gardenville Parkway
West Suite 300

WEST SENECA, NY
14224

 

1-800-926-9685
OR 716-712-2060

 

 

131 of 160

7i0424/2017

a7 /28/2017?

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 139 of 174 PagelD #: 225

 

 

 

 

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 710424/2017
> NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
Cammunity Housing Innovations, 75 South Broadway (914}683-1010
1 Inc. White Plains, NY 190601;
j Westchester Residential £70 Mamaroneck {914)428-4567
: Opportunities Avenue
White Plains, NY 10605
Westchester Residential 470 Mamaroneck (914)428-4507
Opportunities Avenue
White Plains, NY 10605
Wyandanch Community 59 Cumberbach Street 631-253-0139 Only serves part of western Suffoik
Development Wyanganch, NY 11798 A

 

 

 

 

 

 

132 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 140 of 174 PagelD #: 226

‘FILED: QUEENS COUNTY CLERK 07/28/72017 i1:48 PM INDEX NO, 710424/2017
-NYSCEP DOC. NO. 2 RECEIVED NYSCEF: 67/28/2017

 

EXHIBIT “E”

fo
Ww
A
©

rh
~
ron)
7]
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 141 of 174 PagelD #: 227
(PILED: QUEENS COUNTY CLERK, LPB Led hts 48 PM INDEX NO, 710424/2017
2 J RECEIVE: vysdRaGe Mo s]/2047

“ NYSC CEPL DOC. NO 2
; Title No: 2024-WTA-16-024855

 

 

 

COUNTY CLERK SEARCH( 69/07/2016 )
Block: ( 10485 }

Lot: ( 00088 }

COUNTY: ( QUEENS }

Run Date: To: 03/07/2016
KKM KK KKK RIK aE KE RR KK RR ER KEKE KK KEE HK KEE KEKRKEKREKEEEKSE

JUPGMENTS —
Queens County from ( 01/96 to 09/06/16 )
Search Parameters~ Block:10485 Lot: 30088

All Types Of Liens

  

Block: 10485) Lots. C008 B: Control .No.. O0LSC7946-+01
Book. Type) Lis :Pendens:~. Docxet No: Index #28894 /16

Judgement “Types LIS “PENDENS Bffective Date: AL/iA 7/2010:
Courts: Supréme Court: Expiration Bates 11/27/2013"

Disposition: yes<097/06/2012
Decket Date: 11/17/2010
Date Réceived:07/69/2012
Debtor: Info!
PALAGUACHE) DUIS..S

CGreditorcainto::
-UP..MORGAN: MORIGAGE-ACOUTSTTION «CORP.

Amount s9$0 200

“COM 1121/17/72 0104MORTGAGE: FORECLOSURE, SCANNED
‘DEFENDANTS “BT An

COM: 07/06/2012-AFFIRMATION OF CANCELLATION: OF
NOTECH OF “BENDENCY’ APPIRMATION -OFr“DISCONTINUANCE © OF
ACTION:

END RETURNS

Woke eo ek RO KOR OK KOR KR RR RR KER KK RE KR KR KKK KKK KEKE

ucc by Block and lot from ( 10/02/1988 - 09/06/16 }

Queens County
Search Parameters~.Block:10485 Lot :0088

END RETURNS

Re AK RK a RR RR KK REE KK REA KEKE REE ERE KKK RR HKE
Federal Tax lien by Block and lot from ( 01/50 - 09/06/16

Oueens County
Search Parameters~ Block:1C0485 Lot :0C84

END RETURNS

RK KR RRR KE KK RR KKK EK KEK KR KK KR KER ERE ERE RENE

 

 

 

Wednesday September 07, 2016 1

134 of 166
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 142 of 174 PagelD #: 228

 

 

 

     
      

 

 
 
  

  
 
 
 
 
 
 
 

 

   

   

 
 
 

 

 

 

of 160

fa
Ut
un

(FILED; QUEENS COUNTY CLE 7/38 48 PM INDEX NO. 7104247201"
NYSCEFLDOC, NO. _ =TO= RECEIVED NYSCage W192 82917
: Title No: 2024-WTA-16-024855
COUNTY CLERK SEARCH( 09/07/2016 }
Last Name: ( Palaguachi }
First Name: ( Lui }
CCUNTY: { QUEENS }
Run Date: 99/07/2606 To: 69/07/2016
RRR KEK ek tO OO OR RR AKER RARE KAA EK KKK KT KK
JUDGMENTS -
Cueens County from ( 91/390 to 09/06/16
Search Parameters- Last :Palaguachi First:ihui
All Types Of Liens
Block: . Lot: Cantred Now ;0010035 32-01
Book. Type y+. Judgments * Docket’ Index. #.2G0SONIN072696: Ol:
Sudgniént: Typel TRANSCRIPT. OF. JUDGMENT Effective: Date: 02/21/2006
Court’: Crininal-Coure Expiration: pate: (02/23/2026
Docket: Date:02/22/2007
Date “Retéived: 02/22/2007
DebrervInkto:
‘PALAGUACHE, “LUIS. E
#22300 227 THSSt:
ELMHURST EAA7A-8000
Créediterwytrifo:
CRIMINAL) COURT: OF“ THE.-CITY OF “NEW YORK
2S-. <OL QUEENS BLVD
QUEENS. “1415+.
Attorneys
DISTRICT ATTORNEY. OF. -QUEENS: ‘COUNTY
I25+02QUBENS - BLVD
‘QUEENS $1415-
‘Control. Ro Pl901e 75212 ~04,
dgnigit a ‘Décket' ‘Enasxi# 00600163680 002.
Edudaments ‘Type CHILD: SUPPORT: TAX ‘REfective Date! 1/27/2006:
Courts: ‘Expiration Date? 11/27/2026
Docket Date:ti/29a/2006
Date: Réceiveds:21/ 28/2006
Debtor iatnto:
:PALAGUACHL;: LUIS-A-
"S908: %CORONASAVE #3
ELMHURST- (NWY“233-73 -4 040.
Gre@iter dinios.
USTATE DEPT” OR” TAXATION -AND FINANCE
TARRIMAN! STATE: CAMPUS:
NY 222 7=..
Amount y Sty 602773
COMI1T/ 207 2006=PALAGUACHT “DUIS! A “O388.-CORONA “AVE: #3.
: Mos 00TO7S24 5402:
THdexy # Z006 Noeggte. OL:
“ELTective: Date Ape
‘Expitation pares 117:
Bockét-Date: 11729/2006
Date Raceivedi 11/25/2006.
DebtoriIntos.
PALAGUACHIG SLUTS
SESTG: OS4THS AVE:
‘JACKSON -HGHTS: AAS7.2°-0.0 00
CYeditorstnfoy-
CRIMINAL: COURT OF ‘THE CITY OF NEW. YORK.
Wednesday September 07, 2016 1/10
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 143 of 174 PagelD #: 229

 

 

 

 

 

DISTRICT “ATTORNEY.OF QUEENS: COUNTY
125+02) QUEENS. BLVD.
QUEENS: ALS.

Amount t

 

‘Book: Type --~" Tudaments Docket
Judgment -Typey: TRANSCRIPT. OF JUDGMENT
Court's. Criminal court

bébror-Inftos.
“PALAGUACHT: LUIS:
4047 iSSTHS STREET.
‘-ELMEURST:

 

°L1373~0009

 

Creditor: Infor

1285
QUEENS:

“OV. QUEENS: BLVD:
1ée1s-

Attcrney;.

DISTRICT ATTORNEY. OF “QUEENS:
£25202
OQuBENS

COUNTY:
“QUEENS “BLVD
raise

 

Book: Types: gudginéhts Docket
wWudgment Type: TRANSCRIPT: OF“ JUDGMENT.
Courtityiminal Court

“Debtor THLO:.
‘PALAGUACH Eyy 2
STOOL:  sPOOLES ROAD cL.
“RELETGH:

 

Créditonwinto:
CRIMINAL .COURT:-OF THE: CLTY{ OF! NEW! YORK
A25> QIN QUEENS: -BLYD

‘QUEENS: ‘11445=

Attorney:
‘DISTRICT ATTORNEY “OP: QUEENS
125-01°-QUBENS “BLVD.
‘QUEENS:

:COUNTY.

:11i4a75-

 

tLetr

Book “Tyne: sens Judgments: Locket:
Judgment. Type: TRANSCRIFT.-OF.. JUDGMENT
Courts Crininal’ Court

Debtor Infos:
“PALAGUACHT: . HUIS,
404% (95TH AVENUE:
JACKSON! HGTS.

  

SLLIT2=OO0£:

Creditor Infos:

 

“CRIMINAL. COURT (OF. THE “G2TY.<OF: NEW’ YORK
ets ‘02° QUEENS. BLVD:

QUEENS: LEATS=-

‘Attorney*

DISTRICT ATTORNEY CF-QUEENS. COUNTY:
125~01".QUEENS BLVD
QUEENS -

 

AD41S5 -

CRIMINAL “COURT. OP. THE CITY OF NEW YORK

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.
‘NYSCEFL DOC, NO, 2 WtTA-To-0248554 RECELVED Nydeage 2/40e2
T25-. O01 QUEENS BLVD
(QUEENS. 44141 5~.
Actcrney:

"Control: Nos

 CombHol! Nay!

‘ExpiYatjon Dares:
Docket. Baterioyray 7007:

Date Received:10/1172007

Docket
Pate Rechiveds 11/91/2007.

001164738- QE
Tidéx-: #2007 ON035¢642) Oi:
Effective: Darét 10/09/2007:
Loy L7/ 2027"

Late Receivedizto/1eay20o7

‘QOLTES74.0- C1
INGex Ht! 2CO7TQNOS4242> “O21:
Effective: Date: 1070972007:
Expiration’ Dates LOY 21/2027;
Docket Dates 1O/11/2007

 

 

Control Nos 6011 72149+01.
Index: 4 “2007QN004822- O21:
Effective: Datei 20/09/2097
Expiration’ Daray- TO/ 31/2027
‘pater24/ 012007

 

 

 

2/10

Wednesday September 07, 2016

710424/2017
{2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 144 of 174 PagelD #: 230

 

 

INDEX NO. 710424

 

 

 

 

   

Debtor. nie
*‘PALACUACHIS2:LUTS :
“CORONA: AVE: HS:

 

 

-9308°
-ELMEURST. NY- 12273-4040

-Credirors info.

NY STATE “DEPT..OF «TAXATION AND FINANCE
WAL HARRIMAN STATE CAMPUS.

ALBANY?.NY 2227+

Amount: $5 64088"

COM O37Le/2 008 -PALAGUACHT ; LUIS! A:

dudgnents “Docket:
, “TRANSCRIPT OF. JUDGMENT:
“CAVaL Court:

   

  

Courts

Beoboriinto:

 

Le
"97e8T: APTLBE

   

‘S506.
‘FLUSHING: 11268
23060:
” SUAMOWETZ
199, =<CROSSWAYS -PK DR-PCR 9904
WOODBURY NY: 1L797-9004'

°SEp777014

Amcunt:

Debtor wring
PAULAGUACH UES oR
‘32224: G6THOST RSMT.
EASTUBILMAURSE: Wyedi3

 

69-2745.

Wreditor Into:

 

WUAVHARRIMAN STATE: “CAMPUS
JLRANY = NY: 2227
‘AMeuUNS 595 041763:

COM: 08/12/2009-LUIE: A PALAGUACHT-

 

: = dudgnente - Bocket
‘Vudonént. Types -CRILD SUPPORT. TAK
Courk:

 

NYOSTATE! DEPTPOF “TAXATION: AND “FINANCE

(FILED: QUEENS COUNTY CLERK 01/2868 O41 11:48 PM)
ONYSChH DOC. NO. 2 AmTO-U RECEIVED wy Page 3440 2¢
Amount) $600,900
Block#. “hots: Control No. .001221852-02-
Rook: Type” udgiienta. Docket’ Index #COE00163880062
Jaidqmant Types “CHILD: SUPPORT. TAX: Bifective Datey-03/17/2008-
Courts: Expiration: bates 03/17/2023

   

  
  

Docket: Dates 08/41/2002.

Docket: Patei03/1E/2008-
bate Réseived: 63/18/2008

  

93308:: CORONA. AVE. #3"

 

Index #129902 CT:
‘BEfective pater 64/22/2008
Expiration: Dates 077 20/2028
Docket: Datel 7/30/2008
pate: Redeived:07/30/2008

o1a76178% O23.
Index:#! €03000739300.0 1
‘REfective Dates |
‘Bxrpliration’ Da

 

 
 
 
 

Date RecelvedrJa/re7;2009

32-24 86TH: ST..BSMT

  
 

oes

TABOSHOSO1
‘Index; # “GOSCTO 739300 02-
Effective Date) .08/16/2010

EXpiration Dates. 08/16/2039.
Bockek. Date rea7277/2610

 

Date (Réceivéds 08/18/2010.

 

Wednesday September 07, 2016

bs

iw

3/10

of 166

{2047

f2027?
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18

 

(FILED: QUEENS COUNTY CLE 7/28/29 1:48 P INDEX NO,
NYSCESLDOC, NO, 2 —~io* RECEIVED nydtage 4/40 gy2017
: Debtor. Iria:

PALAGUACHE « LUES <A

sae 24: (86TH-ST BSMT

 

Page 145 of 174 PagelD #: 231
710424/2017

 

 

AST..BLMBURST NY 1Li369¢2145°
creditor. Info:

NY STATE. DEPT “OF “TAXATION AND “FINANCE:
WAU HARRIMAN. STATE CAMPUS

ALBANY NY LAR 27 =
Anournt : $2,073.44:
COM: oB/1? {2010

LUIS: A. PALAGUACHT
. SS§92245

 

Boek! Typetes! Tuagnent s*Dockst.
Jvaghent Tne? CHILD: SUPPORT TRE:
Court:

 

6THOST. RSMT
BAST ELMHURST: NYoLIZOSE 214

‘CreditoriInta::

NY > STATE" DEPT..OF , TAXATION AND oPINANCE

WWOASHARRI MAN - STATE “ CAMPUS -

ALBANY NY. 12227 =

Amount $25 201544

COMPOB/23/2013 -LUIS. 4= PALAGUACET:
RAST -RLUMHURST: NY1136922345°

Block; Lot:

Book Type ~- Judgments Docket
Judgment Type: NY STATE TAX WARRANT
Court:

Satisfaction: Full-09/10/2014

Debtor Info:
PALAGUACHI, LUIS A
4124 S2ND ST APT 2R
WOODSIDE NY 11277-4524
Creditor Info:

NY STATE DEP'T OF TAXATION AND FINANCE

Amount. :

31388: 65

hots
ae gudgments Docket:
-NY (STATE “TAX (WARRANT

Block

Book TYEE
sudgrenc..Type:
Oourty.

Dabter? Info:
-PALAGUACHT' SOUIS cA
S218 (88RD. STAAPTOLF
CBASTELMEURST. NY 2E1L370+2007

    

‘C¥edi'Lor info:
NY OSTATEO DED! TOF TAXATION AND -PINANCE:

Judgment Type: NY STATE TAX WARRANT
Court:

Satisfaction: Pull-12/17/2008

 

‘HEfeCKIVE: Date

reonrear Nor, 0020214

‘HEfective: Dace ¢-

Amounts $2,123.48
Block: Lot:
Book Type -- Judgments Docket

32-24. 86TH: ST BSMT

 
 
 
 

 

ContKol: Now 901 98579" O21:
Thdex /#CO903673.93 0.93.

 
 
  

‘Expiration. pat SAB yV22y.
Docket Dates 08/23/2011:
Date Received: 08/24/2011

“32-24 86TH ST: BSNT

Control No, 002729902-C1
Index # E03206873860001
Zifective Date: 99/22/2012
Expiration Date: 09/24/2032

Lecket Date:09/25/2012
Date Received:09/11/2014

 

 

Latavod

 

Index: # HOapsa6is9goO41

  

Expiraticn: Date 2:4 .
Docket nate’ 0/28/2045

 

‘Date Receivear10/2B7 2015:

Control Ne. 201249716-01
Index # Eoz9céseas40gol
RFfective Date: ¢6/28/2C08
Expiration Date: 06/30/2028

 

 

4/10

be
WwW
a

Wednesday September 07, 2016
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 146 of 174 PagelD #: 232

 

(FILED:

NYSCEF

QUEENS COUNTY CLERK.07/28
DOC, NO, 2

V¥ EAT TOT

7:48 P

nae
Zito

INDEX NO. 710424

piven wydeage 9/1926

 

Debtor Info:
PALAGUACHI, LUIS E
S7E7 .429TH ST
RICHMOND HILL NY 11418-2728
Creditor Tnfo:

NY STATE DEP’T OF TAXATION AND FINANCE

Amount: $9,185.46

8767 L29TH ST
13416-2726

1249716-01

Rlock: 09337 Lot: 00048

Rook Type ~- Lis Pendens - Docket Ne:
Judgement Type: LIS PENDENS

Court; Supreme Court

Disposition: Yes-03/14/2014

Debtor Info:

PALAGUACHT, LUIS E

Creditor Info:
US BANK NATIONAL ASSOCIATION

Amount: $0.20

COM:05/21/2909-MORTGAGE FORECLOSURE
DEFENDANTS ET AL

CANCEL BIS PENDENS

 

Lote 9cose

Lis:Pendens: — Dockét "No:
nee SS BENDENS.

reme- Tourt,
‘o1 Yes+07/06/2012

 

    

  
  

 

Debtor Inte :..
‘PALAGUACHT | ‘LUIS <B

 
 

Creditor Infos:
OP MORGAN: MORTGAGE “ACQUISITION, CORP.

Amount s$03 0G

COM 12 /1772010-MORTGAGE:: FORECLOSURE
‘DEFENDANTS* ET. AL

NOTICES OF “BENDENCY
ACTION:

Block: Lot:

Book Type -~ Judgments Docket
Judgment Type: NY STATE TAX WARRANT
Court:

Satisfaction: Pull-06/24/2615

Debtor Info;
PALAGUACHI, LUIS £&
8767 229TH ST

RICHMCND HILL. NY 11428-2728

 

Ate eh eee ee eee

QOM?07/067/- 201 2-APFIRMATION: OF “CANCELLATION... OF
“AFFIRMATION: OF, DISCONTINUANCE OF.

Docket Date:07/01/2008
Date Received:57/01/2068

COM:07/01/2008-LUIS R PALAGUACHT AND/OR ROSA E PALAGUACHI
RICHMOND HILL

. NY

COM:12/17/2008-WARRANT RETURNED SATISFIED AS TO CTRL #

Control No. 2701352765-C1

Index # 13361/59

Effective Date: 25/21/2909
Expiration Date: 05/21/2012

Decket Date:05/21/200$
Date Received:03/17/2014

SCANNED

COM:03/14/2024-NOTICE TO DISCONTINUE ACTICN AND

Seon te eS eee Re,

Contyal-No.:092507946-01

Index -$) 28894 /1%G

‘Bfective Dates 11/17/2020".

‘Expiration Dabber 11/27/2013"

Pocket .Date:21/L7F/2O1L0.
Date: Reseivedi07/09/2012.

SCANNED

Control No. 031625933-02
Index # £1290696840001.
Effective Date: 11/05/2011
Expiration Date: 11/07/2931

Docket Date:11/99/2011
Date Received: 06/25/2015

{2017
{2027

 

 

Wednesday September 07, 2016

or 169
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 147 of 174 PagelD #: 233
@ILED: QUEENS COUNTY CLERR-Q7/28 (3917 4: 48 PM INDEX NO. 710424/2017
2 ie ___recervan nv dta@e 6/402 2017

NYSCEFLDOC RO
: Cree@itor Info:
NY STATE DEP'’T GF TAXATION AND FINANCE

 

 

 

Amount: $33,749.02

COM:11/909/2011 ROSA E PALAGUACHT AND/CR LUIS E PARLAGUACHI

87E7 129TH ST RICHMOND HILL , NY US 11418-2728
; ‘Control... Noy 0OCI6I46 38-01
‘ ‘Book Type +=) Tudaments Docket Indéx: #..043 992/12
JudgmetitiT ype: TRANSCRIPT OF JUDGMENT: Effective Bate: 09/20/2011
‘Gourt ys Civil: Court: Expiration, Datersh2 /02/2032L-

Docker Dareii2/o2rs2or1d
DatesReceiveds 12/05/2014:

  

‘Bebtor. Into:

“PALAGUACHT. LUIS: E

8767, 28TH ST. -FUsl
RICEMOND: HILT vy. 12 41.8=

£0:

    

Crediter, In:
‘EASCARD.'S

 

D SERVICES NAL
2655: iPAPERMIULE ‘ROAD.
NEWARK = «DE: 9721s

 

: Attorey:
MULLOOLY }.. JEPFREY, ROONEY, .& FLYNN, GLP
6851 @SERTCHOCTURNPIKE STEU2
i ‘SYOSSET. NY E791 =9036

 

Amount y-Sisy 571.26

SOM S12 /02/7 2012+ INDEX: #CV=0499 92672 /OU “ATTORNEY: © PO... BCX
9036

Block: 69337 Lot: 006048 Control No. 001672894-9.

Book Type -- Lis Pendens ~ Docket Noa: Index # 13361/09

Judgment Type: LIS PENDENS Effective Date: 03/26/2012

Court; Supreme Court Expiration Date: 03/26/2015

Disposition: Yes-03/14/2014
Docket Date: 63/26/2012
\ Date Received:03/17/2014
Debtor Info:
PALASUACHT, LUIS E

Creditor Infe:
US BANK NATIONAL ASSOCIATION

Amount: $0.00

COM:33/26/2012-MORTGACE FORECLOSURE SCANNED
DEFENDANTS ET AL

COM:93/14/2014-NOTICE TO DISCONTINUE ACTICN AND
CANCEL LIS PENDENS

END RETURNS

Woe ERK Ka Kok aK RE KK KK KEK KEKE KEKE REE KE EEK KEK kK KEE
PVB - {Parking Violations Bureau - Ending Date 08/26/16)

Search Parameters-~ Last: Palaguachi First:Lui

PALAGUACHE LUIS

BYS4294TU STI FL 2:

‘JACKSON ‘HEIGHTSNY 11372
Now of -suddments 2° Plate ‘Nov-GFH7506

 

MLAB. 48TH: STE CIR:

 

 

 

SUNNYSIDE: Ny 12104.
Nov Of Judgiiente'— 3! Plate No. -Tscoasec:
6/10 Wednesday September 07, 2016

140 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 148 of 174 PagelD #: 234

 

(FILED: QUEENS COUNTY CLE 7/28 :48 P INDEX NO. T1C424/2011
NYSCEF_ COC. NO. 2 “To RECEIVED nvdetGe 14492 41/2017

 

PAmt 2S 1007.00. _intetest:. $3702

 

 

No. Of: Jadgnenta: | 1 Plate: NOv-ELM2022
anterest 1966.22

560-AUDUBONS AVE: #30

NEW YORE: NY..10040°

NGO. 26£-udgments- 22 Plate No.-GVU2246

fIntérest: $15.26

END RETURNS

 

PR EWE KEE RRR KEK KEE KEKE WE ENE REAR HERE KAKE KAKA E

(Snvironrental Centrol Board (Fire and Building) - Ending Date ca/31/16)
Search Parameters~ Last:;Palaoguachi First: bui

“PALAGUACHT-LUIS.:E:
9OeB42205 STREET

 

ECB! Violation NGS £0743574N- Date-O7/11
AMES $2500

END RETURNS

RRR EKER EEE KEKE KEK ER KR RW EERE REE KKK NE EKER KE KER KE

Uniform Commercial Code from ( 10/C1/1988 - 09/06/16 }

Queens Counky
Search Parameters- Last:Palaguachi First:Lui

END RETURNS

wm RR WI OK I OR HR RR EH E ERE KET ERE EAR KR AKKaK EKER K

Federal Tax Liens from ( C1/$4 - 09/06/26 }

Manhattan, Bronx, Queens, Kings County
Search Parameters- Last: Palaquachi Firet:Lui

END RETURNS

KR RMR ERK KK KEKE KEE EHH KKH AK REE RK KKK HER KRA REHM KAR KEEEKKAK ESE
TAB ~ (Transit Adjudication Bureau - from 96/04/1966 to 04/15/26}
Search Parameters- Last; Palaguachi Pirst:bul

RALAGUACH TL: ‘LUIS

 
  

OB4a=077 Patedo1/25/2007:
ath: Interest

    
   
   

PLO74109-4306 DPated-12/14/2015
“hotal with Interest: $100.00

END RETURNS
Se III RII IO III OI IOS FOR FOI OI I RII EI RO IORI IO ROI IORI tC teak te tee te

 

 

 

Wednesday September 07, 2016

}
so
Pp
oO

ran
iH

OY
a

7/10
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 149 of 174 PagelD #: 235

 

INDEX XO. .71C424/204

 

(FILED: QUEENS COUNTY CLE 7 :48 PB

DNYSCEzLaac. NO 2 RECR VED ny age 81105 aloo;
Last Name: ( Palaguacni }
First Name: ( Res }

COUNTY: ( QUFENS }

Run Date: 09/07/2006 Te: 03/07/2016

ex eK KO KK Ro KK ROR KK i eK RNR KR a KEKE WERE AK EK KEKE
JUDGMENTS —

Queeng County from ( 01/90 to 09/05/26 }

Search Parameters- Last: Palaquacni First:Res

All Types Of Liens

Block: Lot: Control No. €01249716-02
Book Type ~-- Judgments Docket Index # MO290696840001
Jugament Tyoe: NY STATE TAX WARRANT BEfective Date: 06/28/2908
Court: Expiration Date: 06/36/2028

Satisfaction: Pull-12/17/2098
Docket Date:07/Ci/2008
Date Reccived:O7/C1/Z2008
Debtor Info:
PALAGUACHTI, ROSA E
8767 129TH ST
RICHMOND HILL NY 11428-2726

Creditor Info:
NY STATE DEP‘T OF TAXATION AND FINANCE

Amount: $8,185.46

COM:07/01/2008-LUIS E PALAGUACHI AND/OR ROSA E PALAGUACKI
8767 129TE ST EFICHMOND HILL , NY
11418-2728

COM:12/17/2008-WARRANT RETURNED SATISFIED AS TC CTRL #
1249716-02

Block: Lot: Control No. 02916259233-072
Book Type -- Judgments Docket Index # H1290596840001
Judgment type: NY STATE TAX WARRANT Effective Date: 11/05/2041
Court: Expiration Date: 11/07/2C31

Satisfaction: Full-06/24/2015
Docket Date:11/09/2C01i
Date Received:¢6/28/2015
Debtor Info:
PALAGUACHI, ROSA E
8767 129TH ST
RICHMOND HILL NY 11418-2728

Crediter Info:
NY STATE DEP‘T OF TAXATION AND FINANCE
Amount: $33,749.92

COM:11/09/2C11-ROSA E PALAGUACHY AND/OR LUTS E PALAGUACHT

68767 12STH ST RICHMOND HILL , N¥ US 11418-2728
Block: Dot: Contrel No. 001624415-01
Bock Type -- Judgments Docket index # BO3S462975c0901
Judgment ‘ype: NY STATE TAX WARRANT Effective Date: 10/01/2011
Court: Expiration Date: 10/03/2031

Satisfaction: Pull-C7/30/2012
Docket Date:19/04/2011
Date Received:07/31/2012
Debtor Info:
PALAGUACHI, ROSA G
S428 40TH RD FL i

ELMEURST NY 11373--1742
Creditor Info:
NY STATE DEP’T OF TAXATION AND FINANCE

 

 

 

8/10 Wednesday September 07, 2016

7

7
j
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 150 of 174 PagelD #: 236

71C424/2017

 

INDEX NO,

 

 

 

 

 

Wednesday September 07, 2016

143 of 160

(FILED: QUEENS COUNTY CLE 1128 :48 PB P 140
NYSCEFLDAC. NO, 2 RECETYED nveeage 9/4 ZRY ¢
Amount: 6223.14
COM:07/30/2012-WARRANT RETURNED SATISFIED AS TO CTRL #1614415
Block: Lot: GO1522391-01
Book Type -- Judgments Docket Index # B03307065c0001
Judgment Type: NY STATE TAX WARRANT Effective Date: 91/61/2011
Court: Expiration Vate; 01/03/2031
Satisfaction: Full-96/25/20123
Docket Date:01/04/20i1
Date Received:06/25/2013
Debtor Info:
PALAGUACHT, ROSA I
23-41 JUNCTION BLVD 1
JACKSON HTS NY 12372-
Crediter Info:
NY STATE DEP‘'T OF TAXATICN AND FINANCE
: 6890-02 KEW GARDENS RCAD
3 KEW GARDENS NY 11415-
Amount: $1,275.49
COM: 06/25/2013-WARRANT RETURNED SATISFIED AS TO CTR. #1523291
Block: Lot: Control No. G011i05043-02
Book Type -- Judgments Docket Index # H027829728G0001
Judgment Type: NY STATE TAX WARRANT Effective Date: 93/10/20C7
Court: Expiration Date: 03/12/2027
Satisfaction: Full-06/18/2099
. Rocket Date:03/13/2007
Date Received:06/19/2099
Debtor Info;
PALAGUACHI, ROSA M
4565 48TH STREET 4A
WOODSIDE NY 13377-5320
Creditor Info;
NY STATE DEP’T OF TAKATION AND FINANCE
55 HANSON PLACE
BROOKLYN NY 11237-2579
Amount: $2,766.64
COM:03/13/2007-LUZS F AUCAPINA AND/OR ROSA M PALAGUACHT
4545 48TH STREET 4A WOOLSIDE , NY US
11377-5320
COM: 06/18/2009-WARRANT RETURNED SATISFIED AS TO CTRL ¢
2110504302
Block: Let: Control Ne. 091965266-02
Book Type -—- Judgments Docket Index # £02782972899903
Judgment Type: NY STATE TAX WARRANT Etfective Date: 02/28/2015
Court: Expiration Dace: 03/02/2935
Satisfaction: Full-10/07/2015
Docket Date:03/23/2015
Date Received:19/08/2315
Debtor Info:
PALAGUACHI, ROSA M
4535 48TH ST APT 1H
WOODSIDE NY 11377-5343
Creditor info:
NY STATE DEP’T OF TAXATION AND FINANCE
Amount; $1,837.17
COM:03/03/2015—LUIS F AUCAPINA AND/OR ROSA M FALAGUACHT
4535 48TH ST APT 1H WOODSIRE , NY US 11377-53435
END RETURNS
WK KA HH KKH EEK KREME KEKE RK KEKE EEK KKK EEK KER EK HEHEKKET EK
PVB - (Parking Violations Bureau - Ending Dare 08/26/16)
9/10
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 151 of 174 PagelD #: 237

 

(2027

(FILED: QUEENS COUNTY CLE 7/28 -48 P INDEX NO. 710424/2027
" DOC, HO. 2 : racrtven nhage 10/40>

 

» NYSCER

 

Search Parameters~ Last:Palaguachi First:Ros

END RETURNS

EEK EKER TMK ENE TERE KR RRR RT RK KERR ENR EK KKK KK KEKE KR KHER KEAK EERE

(Envirenmer.tal Control Board (Fire and Building) - Ending Date 08/32/16)

Search Parameters- Last:Paiaquachi First:Ros

 
   

UN Nel ee ce ee RYE:
ECB VLCLet ony No.2 4668487889; DPate-01/10

SAM. S SL, 000.06

| END RETURNS

Rk KR KEE RR E RKE HE KEEKEE RE EKER REET REE KA E KKK EK OK

Uniform Commercial Code from { 10/02/1988 - 09/06/16 }

Queens County
Search Farameters- Last:Palagquachi First:Ros

END RETURNS

SSO RIO IO II OI IGOR IOI IIR RIO ORI I UIO a toi doe de de

Federal Tax Liens from ( 01/94 - 99/06/16 )

Manhattan, Bronx, Queens, Kings County
Search Paramecers- Last:Palaguachi Fixst:Res

END RETURNS

KKK EEA KE HK KEK EK KEE REE ETRE KER ERR AKHERE KE KEKE KKK KKK KKK
TAB . (Transit Adjudication Bureau - from C6/C4/2986 to 04/15/16)
Search Farameters- Last:Palaguachi First:Ros

-PALAGUACHT ROSA.

33508.-LAMONT..ST

      
 

    
      
 

. : : Dated+05/13/2009
Total withiintérests$75.00

END RETURNS

WO TOR OR RO RIO RO a KE RE RR IK EER KEKE KEKE K

 

 

 

10/410 Wednesday September 07, 2016

144 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 152 of 174 PagelD #: 238
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TNDEX NO. 720428 /2017

NYSCEF DOC. NO. 2

 

RECEIVED NYSCEF: 07/26/2017

 
 

A
he
S4 SERVICELINK
See A BLACK KNIGHT COMPANY
3420 Greenway Drive - Suite 300, Irving, TX 75038
Client Reference No.: 150305669 Loan No: €@

SCHEDULE C
NECESSARY PARTIES DEFENDANT

 

 

This list of necessary parties defendant is made on the assumption that all parties are to be
personally served in the proposed action. If any of the persons hereinafter named are
deceased, their legal representatives and successors in interest should be made parties
defendant after whose rights are subordinate to the mortgage to be foreclosed, such persons
should also be made parties defendant after scarch has been amended. If any leases,
mortgages or other liens are recorded prior to the period covered by this search, but which,
by reason of subordination clauses contained therein or otherwise, are in fact subordinate to
the lien of the mortgage to be foreclosed, all persons interested in said leases, mortgages or
other hens should also be made parties defendant after search has been amended.

Hthe United States of America, State of New York, City of New York or any of its agencies,
are made parties, the complaint must set forth the reason therefore in detail.
(See R.P.A. and P.L. Sec 202 and 202A and 28 U.S.C.A. 2410)

The addresses of parties herein given were obtained from the record and are not
represented to be the present addresses of the parties.

Consideration should be given to the desirability of naming as defendants the obligor
named in the bond or in any extension, assumption of guaranty agreement.

All occupants of the premises herein described should be made parties defendant.

The Company should be requested to continue searches to the date of filing Lis Pendens.

 

PARTIES DEFENDANT INTEREST IN PREMISES
1. Luis E. Palaguachi Record Owner(s) and original obligor under
a/k/a Luis Palaguachi the Bond secured by the Mortgage recorded on
Rosa E. Palaguachi August 2, 2007 in CRFN: 2007000399278 and
a/k/a Rosa Palaguachi assignments) in CRFN: 2011000039691 and
Nube E. Laporte further assigned in CRFN: 2014000095400.

90-34 205% Street
Hollis, NY 11423
a/k/a Jamaica, NY 11423

 

 

 

 

-CONTINDED-

145 of 160
 

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 153 of 174 PagelD #: 239

(FILED: QUBENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. FiC424d/20°7
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017

 

cs

  
  

2% SERVICELINK

A BLACK KNISHT COMPANY

1320 Greenway Drive - Suite 300, Irving, TX 75038
Client Reference No.: 150805669

SCHEDULE C - CONTINUED
NECESSARY PARTIES DEFENDANT

PARTIES DEFENDANT

Loan No. §

 

INTEREST IN PREMISES

 

 

 

 

 

 

 

2. Mortgage Electronic Registration Subordinate Mortgagee by virtue of Mortgage
Systems, Inc. recorded on August 2, 2007 in CRFN:
P.O. Box 2026 2007000399279.
Flint, MT 4850)
Acting solely as a nominee for First
National Bank of Arizona
8280 Willow Oaks Corporate Drive
Fairfax, VA 22081
3. New York State Department cf Possible Subordinate Lienor by virtue of New
Taxation and Finance York State Tax Warrant in Queens County for
$2,123.48 against Luis A. Palaguachi, 3215
834 Street, Apt. IF, East Elmhurst, NY
11370, dated October 24, 2015 and docketed
October 28, 2016 in Warrant ID No.
£0428461090061.

14, City of New York Possible Subordinate Lienor by virtue of New
Environmental Control Board York City Environmental Control Board Lien
144-06 94th Avenue for $25.00 against Luis H. Palaguachi, 90°34
Jamaica, New York 11435 205 Street, Hollis, NY 11423, docketed July,

2011 in Violation No. 040743514N.

Possible Subordinate Lienor by virtue of New
York City Environmental Control! Board Lien
for $1,000.00 against Rosa Palaguachi, 75-03
87th Avenue, Woodhaven, NY 11421, docketed
January, 2010 in Violation No. 0168487880.

 

‘CONTINUED-

146 of 160

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 154 of 174 PagelD #: 240

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 7i0424/2017

“NYSCEF DOC. NO. @ RECEIVED NYSCEF: 07/28/2017

 

   

he
47
a

Sie

SERVICELINK

A BLACK KNIGHT COMPANY

 

1320 Greenway Drive ~ Suite 300, Irving, TX 75038

Client Reference No.: 150305669 Loan No. @iaaaaees

 

SCHEDULE C - CONTINUED
NECESSARY PARTIES DEFENDANT

 

 

PARTIES DEFENDANT INTEREST IN PREMISES
5. City of New York Possible Subordinate Lienor by virtue of
Department of Finance numerous New York City Parking Violations
Parking Violations Bureau Bureau Liens against name(s) similar to Rosa
Payment and Adjudication Center of | Palaguachi a/k/a Rosa E, Palaguachi and Luis
Queens Palaguachi a/k/a Luis E. Palaguachi, as
144-06 94th Avenue, 2nd Floor referenced on altached printouts.

Jamaica, New York 114385

 

 

6. John Doe and Mary Doe Said names being fictitious, it being the
intention of Plaintiff te designate any and all
occupants, tenants, persons or corporations, if
any, having or claiming an interest in or lien
upon the premises being foreclosed herein.

 

 

 

 

i147 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 155 of 174 PagelD #: 241

 

 

(FILED: QUBENS COUNTY CLERK 07/28/2017 11:48 PM INEEX NO, TiO424/2017
NYSCHF DOC. NGO. 2 RECELVED NYSCEHE#: 07/28/2017

 

}

|)

| t

OFFICE OF THE CITY REGISTER

wi
|
Nt HH

This page is part of the instrument. The Cry
Register will rely on the information provided
by you on this page for purposes of indexing
this instrament. The information on this page
wili control for indexing purposes in the event

NYC DEPARTMENT OF FINANCE
t}

Tl
I

 

i

 

i

|

 

 

Document Type: MORTGAGE
Document Page Count: 9

of any conflict with the rest of the document. nn 1272002001EC42A
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 12
Document ED; 2007062901272602 Document Date: 06-08-2007 Preparation Date: 06-29-2007

 

PRESENTER: RETURN TO:

ATLANTIS LAND SERVICES, INC. (ALS-2543Q) FIRST NATIONAL BANK OF ARIZONA
AGENT FOR FIDELITY NATIONAL TITLE P.O. BOX 66604

3 GRACE AVENUE ; PHOENIX, AZ 85082

GREAT NECK, NY 11021
516-829-7100
jeanniecedeno @atlantisorganization.com

 

 

PROPERTY DATA
Borough Block Lot Unit Address
QUEENS 10485 &8 Entire Lot 90-34 205TH STREET
Property Type: DWELLING ONLY - 2 FAMILY

 

CROSS REFERENCE DATA

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

CREN or DocumentID__ oor Year (Reel Page ___. or File Number
PARTIES
MORTGAGOR/BORROWER: i'MORTGAGEE/LENDER:
FUIS F. PALAGUACHT MERS
9034 205TH STREET -PO BOX 2026
HOLLIS, NY 11423 ‘FLINT, MI 48501-2026
x_ Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage ‘Filing Fee:
Mortgage Amount: '$ __ 114,000.00 $ 0.00
Taxable Mortgage Amount, .$ = =___-114,000.00 _NYC Real Property Transfer Tax:
Exemption: i ' $ 0.00
TAXES: County (Basie): g $70.00 NYS Real Estate Transfer Tax:
City (Additional): | ¢ 1,282.50 . § 9.00
Spec (Additional): {$ 0.00 RECORDED OR FILED IN THE OFFICE
TASFE: $ 285 .00 nae rg OF THE CITY REGISTER OF THE
MIA: $ 312,00 : ARES, Ry CITY OF NEW YORK
NYCTA: $ 0.00 a. 4 Recorded Filed 08-02-2007 16:23
Additional MRT: [¢ 0.00 City Register File No.(CRFN):
TOTAL: $ 2,449.50) 2007600399279
Recording Fee: is 82.00 , ‘
Affidavit Fee: is 0.00 aK

City Register Official Signature

 

 

148 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 156 of 174 PagelD #: 242

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM =NDEX NO. 710424/2017
NO. 2 / RECEIVED NYSSCHE: 07/28/2017

“== go

ATE

RECORDING AND ENDORSEMENT COVER PAGE (CONTINUATION) PAGE 2 OF fi
Document ED: 2007062901272602 Document Date: 06-08-2007 Preparation Date; 06-29-2007
Document Type: MORTGAGE

 

 

‘| OFFICE OF THE CITY REGISTER

NYC DEPARTMENT OF FINANCE Hh ! ii)

 

 

 

 

 

 

 

 

 

 

PARTIES

MORTGAGOR/BORROWER: MORTGAGOR/BORROWER:
ROSA E. PALAGUACHI NUBE E. LAPORTE

9034 205TH STREET 9034 Z0STH STREET

HOLLIS, NY 11423 HOLLIS, NY 11423

 

 

149 of 166
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 157 of 174 PagelD #: 243

 

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 2M ENDEX NO. 720424/2017
: NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
WHEN RECORDED, MAIL TO:
FIRST NATIONAL BANK OF ARIZONA
PO BOX 66604
PHOENIX, ARIZONA 85082
This | d by: :
First Natlonsl Bank of Acivone Guna
$280 Willow Oaks Corporate Drive a of s S
Fairfax, VIRGINIA 22031 Bi Ke
Lar. ar
© 2 {Spacs Above This Line For Recording Data} ALS -DS43
a .
ih CREDIT LINE MORTGAGE
MIN: &

 

DEFINITIONS

{A) *Security Instrument” mears this document, which is dated June 8, 2007, together with all riders to this

document. — alis E. Painguach? ws tc undivided 25% imerest wd Rota 5, Palaguects F
. . . Palaguacts as to padivided 25% Interene
And Nube 5. Laporte as to undivided 50% interest ax lenean in cemoen

(B) “Borrower” is whose address is 90-34 205th Street, Hollis, NEW YORK
11423. Borrower is the mortgagor under this Security Instrument.

(C) “MERS?® is Mortgage Electronic Repistration Systems, Inc. MERS is a separate corporation that is acting
solely as a nominee for Lender and Lender’s successors and assigns. MERS is organized and existing under the Jaws
of Delaware, and has an sddress and telephone number of P.O, Box 2026, Flint, MICHIGAN 48501-2026,
tel. (888) 679-MERS. FOR PURPOSES OF RECORDING THIS MORTGAGE, MERS IS THE
MORTGAGEE OF RECORD.

{D) “Lender” is First National Bank of Artzona, a corporation or association which exists under the laws of the
State of The United States of America.
Lender’s address is 8280 Willow Oaks Corporate Drive, Fairfax, VIRGINIA 22031.

(E) “Secured Indebtedness” means:

(1) The debt, interest, finance charges, and othet fees and charges incurred under the terms of the Hame Equity
Ling cf Great _\steement and Disclosure Statement (“HELOC”) dated June 8, 2007; the HELOC matures
on July 1, 2032.

(2) Any advance made to Borrower or obligation incurred by Borrower pursuant to any contract or evidence of
indebtedness benefiting Lender, regardiess of whether such advance has been made or such obligation has
been incurred in whole or in part as of the date of this Security Instrument.

(3) Any sum paid and expense incurred by Lender under the terms of this Security Instrument.

(F) “Credit Limit” means the maximum aggregate amount of principal that may be secured by this Security
instrument at any one time, The Credit Limit is $114,000.00. Except to the extent prohibited by Applicable Law, the
Credit Limit does not apply to interest, finance charges, and other fees and charges validiy incurred by Borrower
under this Security Instrument, The Credit Limit also does not apply to advances made under the terms of this
Security Instrument te protect Lender's security and to perform any of the covenants contained in this Security
nstrument.

(G) “Property” means the property that is described below under the heading “Transfer of Rights in the Property.”

 

Borrower(s} Intials KEF

REW YORK HELOC Mortgage with MERS NYLOGGEMS 1/04
Page 1 of 8
HUHERTRSRAREESOREDAT RRR EOE
= 1g iS
LE ye

7 M2 &

 

cf 1€0

be
art
oO
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 158 of 174 PagelD #: 244

 

 

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO, 710424/2017
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 07/28/2017
Section: : _ Block:
Lot(s): _ an

(H) “Riders” means all riders to this Security Instrument that are executed by Borrower. The following Riders are
to be executed by Borrower (check box as applicable):

[Condominium Rider Cd Planned Unit Development Rider
1-4 Family Rider CI other (Specify)

() “Applicable Law” means ail controlling applicable federal, state, and local statutes, regulations, ordinances, and
administrative rules and orders (that have the effect of law) as well as applicable final, non-appealable judicial
opinions.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security instrument secures to Lender: (i) the repayment of the Secured Indebtedness, and all renewals,
extensions, and modifications of the Secured Indebtedness; and (ii) the performance of Borrower's cavenants asd
agreements under this Security Instrument and the HELOC. For this purpose, Borrower mortgages, grants and
conveys to MERS (solely as nomince for Lender and Lender's successors and assigns) and to the successors and
assigns of MERS the following described property located in the COUNTY of Queens:

SEE ATTACHED LEGAL DESCRIPTION

which currently has the address of: 90-34 205th Street
Hollis, NEW YORK 11423 (“Property Address”):

TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
appurtenances, and fixtures now or hereafier a part af the property, All replacements and additions also shali be
covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the “Property.”
J understand and agree that MERS hotds only legal titte ta the rights granted by me in this Security Instrument, but,
if necessary to comply with law or custom, MERS (as nominee for Lender and Leader’s successors and assigns) has

the right:

{A) to exercise any or all of those rights, including, but not limited to, the right to foreclose and sell the
Property; and

(B) to take any action required of Lender including, but not limited to, releasing and canceling this Security
Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and bas the right
to mortgage, grant and convey the Property and that the Property is unencumbered, except for encumbrances of
record, Borrower warrants and shall defend generally the title to the Property against all claims and demands,
subject to any encumbrances of record.

ADVANCES

This Security instrument secures the Secured Indebtedness, including the HELOC, in which Borrower and
Lender reasonably contemplate entering into a series of advances, of advances, payments, and readvances.

Any advances made under the HELOC may be made, repaid, and remade from time to time, subject to the
limitations of the HELOC. Regardless of whether the Secured Indebtedness is reduced to a zero balance, this
Security Instrument shall remain in effect until released or reconveyed.

Any advances made in excess of the Credit Limit shall not be secured by this Security Instrument if prohibited
by Applicable Law or, ifnot prohibited by Applicable Law, unless (i} Lender agrees to increase the Credit Limit and
compties with any subsequent disclosure, rescission, and other requirements under Applicable Law and
Gi) Borrower agrees ta execute any documents Lender requires to evidence and secure the increase in the Credit

 

NEW YORK HELOC Mortgage with MERS NYLOCGBMS 1/04

Fage 2 of 8 orrowere) Indias BEF LE FP’. 4 - a
EERETURENBGREURREE GAL (OBR N HR EEEEL

ran
in
Pe
5

rh
te
Ov
Q
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 159 of 174 PagelD #: 245

 

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM oKDEX KO. 710424/2017
‘ NYSCEF poc. NO. 2 RECEIVED NYSCE#: 97/28/2017
Aulantls Land Services Confidential Page 2
Adantis Land Services
Schedule A

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough of Queens, City and State of
New York, bounded and described as foltows:

BEGINNING at a point on the Westerly side of 205th Street, distant 367 feet northerly from the comer formed by the
intersection of the northerly side of 93rd Avenue and the westerly side of 205th Street;

RUNNING THENCE westerly parallel with 93rd Avenue, 100 feet
THENCE northerly parallel with 205th Street, 33.17 fect;
THENCE easterly paratle] with 93rd Avenue 100 feet to the westerly side of 205th Street;

THENCE southerly along the westerly side of 205th Street 33.17 feet to the point or place of BEGINNING,

Section: Block: 10485 Lot: 88 County: Queens

152 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 160 of 174 PagelD #: 246

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

/ NYSCEF

DOC.

NO.

2 RECELVEU NYSCEF:

Limit. Lender shall not be obligated in any way under this Security Instrument to increase the Credit Limit or to
make additional or future loans or advances jn any amount.

THIS SECURITY INSTRUMENT combines uniform covenamis for national use and non-unifom covenants
with limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS, Borrower and Lender covenant and agree as follows:

1. Payrnent of Secured Indebtedness; Performance of Obligetions. Borrower shall pay when due the
Secured Indebtedness and shall perform all of Borrower’s obligations under the HELOC and this Security
Instrument,

2. Charges; Liens, Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to the
Property that can attain priority over this Security Instrument, leaschold payments or ground rents on the Property, If
any, and the dues, fees, and assessments of a condominium association, homeowners association, or similar
organization, if any.

Borrower shell make all paymemts and comply with all covenants as and when required by any mortgage, deed
of trust, security agreement, or other lien document evidencing a lien that is prior to this Security Instrument and that
is approved by Lender. Borrower shall not modify, extend, or increase the amount secured by such prior lien
document without Lender’s written consent.

Upon demand Borrower shall furnish to Lender satisfactory evidence of payment of such taxes, assessments,
charges, fines, Impositlons, and prior liens.

Borrower shall promptly discharge any lien not approved by Lender that fas priorigy over this Security
Instrument unless Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner
acceptable to Lender, but only so fong as Borrower Is performing such agreement; (b) contests the lien in good faith
by, or defends against enforcement of the lien in, legal proceedings that in Lender's opinion operate to prevent the
enforcement of the lien while those proceedings are pending, but only until such proceedings are concluded; or
{c) secures from the holder of the lien an agreement satisfactory to Lender subordinaling the lien to this Security
Instrument, If Lender determines that any part of the Property is subject to a lien that can attain priority over this
Security Instrument, Lender may give Borrower a notice identifying the Hen. Within 10 days of the date on which
that notice is given, Borrower shall satisfy the lien or take one or more of the actions set forth above in this

ection 2.

3. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
Property insured against fire, hazards included within the term “extended coverage,” flood, and any other hazards
including without Jimitation earthquakes, for which Lender requires insurance. This insurance shal! be majntained in
the amounts (including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to
the preceding sentences may change during the term of the HELOC. Borrower may obtain such insurance from the
insurance carrier of Borrower's choice, subject to Lender’s right to disapprove Borrower's choice, which right shall
not be exercised unreasonably.

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at
Lender’s option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of
coverage. Therefore, such coverage shall cover Lender, but ntight or might not protect Borrower, Borrower's equity
in the Property, or the contents of the Property, against any risk, hazard, or liability, and might provide greater or
lesser coverage than wes previously in effect. Borrower ackriowledges that the cost of the insurance coverage so
obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any amounts
disbursed by Lender under this Section 3 shall be Secured Indebtedness and shal] be payable according to the terms
of the HELGC,

All insurance policies required by Lender and renewals of such policies shall be subject t Lender's right to
disapprove such policies, shall include a standard mortgage clause, and shall name Lendes as mortgagee and/or as an
additional loss payee. Lender shall have the right to hold the policies and renewal certificates, If Lender requires,
Borrower shall promptly give to Lender all receipts of paid premiums and renewal notices. If Borrower obtains any

 

 

710424/2017

O7/26/2017

NEW YORK HELOC Mertgage with MERS —_ NYLOGGEMS 4 i

Page 3 of 8 Borrowers) laitats KEP _

FEREEOR AU EUR DOU RMET (RRMTBRRNRRER! <- c---

153 of 160
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 161 of 174 PagelD #: 247

 

(PILED: QUEENS COUNTY CLERK 07/28/2017 11:48 om INDEX NO.

NYSCEF

boc.

NO.

2 RECKIVED NYSCEF:

form of insurance coverage not otherwise required by Lender, for damage to, or destruction of, the Property, such
policy shal) include a standard mortgage clause and’shall name Lender as mortgagee and/or as an additional toss
payee.

In the event of foss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any
insurance proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration
or repair of the Property, if the restoration or repaiz is economically feasible and Lender’s security is not lessened.
During such repair and restoration period, Lender shalj have the right to hold such insurance procceds until Lender
has had an opportunity to inspect such Property to ensure the work has been completed to Lender’s satisfaction,
provided that such inspection shall be undertaken promptly, Lender may disburse proceeds for the repairs and
restoration in a single payment or in a series of progress payments as the work is completed, Unless an agrecment is
made in writing or Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Pees for public adjusters, or other third parties,
retained by Borrower shalt not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If
the restoration or repalr is not economically feasible or Lender's security would be lessened, the insurance proceeds
shall be applied to the Secured Indebtedness, whether or not then due, with the excess, if any, paid to Borrower.

4. Preservation, Maintenance, and Protection of the Property; Occupancy and Use of the Property; and
Inspection. Borrower shail not destroy, damage, or Impair the Property, atlow the Property {o deteriorate, or commit
waste on the Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the Property in
order to prevent the Property from deteriorating or decreasing in value, due to its condition, such as would adversely
affect Lender’s security in the Property. Unless it is determined pursuant to Section 3 that repair or restoration is not
economically feasible, Borrower shall promptly repair the Property if damaged to avoid further deterioration or
damage. If insurance or condemnation proceeds are paid in connection with damage to, or the taking of, the
Property, Borcower shall be responsible for repairing or restoring the Praperty only if Lender has released proceeds
for such purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of
progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient to repair
or restore the Property, Borrower shall not be relieved of Borrower’s obligation for the completion of such repair or
restoration.

Borrower shall not materialJy change the present occupancy and wse of the Property without Lender's written
consent, Borrower shall not use the Property in an iHegal manner or for any illegal use such as would subject the
Property to Seizure.

Lender or its agent may make reasonable entries upon and inspections of the Property. If i has reasonable
cause, Lender may inspect the interior of the improvements on the Property. Lender shall give Borrower notice at
the time of or prior to such an interior inspection specifying such reasonable cause.

5. Protection of Lender's Interest in the Property and Rights Usder this Security Instrument. If
{a} Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b} there is a legal
proceeding that might significantly affect Lender's interest in the Property and/or rights under this Security
Instrument (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien
that may attain priority over this Security Instrument, or to enforce laws or regulations), or (ec) Borrower has
abandoned the Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's
interest in the Property and rights under this Security Instrument, including protecting and/or assessing the value of
the Property, and securing and/or repairing the Property. Lender’s actions may include, but are not limited to:
(a) paying any sums secured by a lien that has priority over this Security Instrument; (b) appearing in court, and
(c} paying reasonable attorneys” fees, to the extent not prohibited by Applicable Law, to protect its interest in the
Property and/or rights under this Security Instrament, including Lender's secured position in a bankruptcy
proceeding, Securing the Property includes, but is not limited to, entering the Property to make repairs, change
locks, replace ay board up doors and windows, drain water from pipes, eliminate buliding or other code violations or
dangerous conditions, and have utilities turned on or off. Although Lender may take action under this Section 5,

 

 

NEW YORK HELOC Mortgage wHhMERS = NYLOCGRMS 16.

710424/2017

07/28/2017

Page 4 of 8 : — i
Borrowers) Initials E Ef {=

HERE RRENBUNNBERWEL (BAER ERRIDMMBER) 272 -

of 166

ba
a
ay
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 162 of 174 PagelD #: 248

(PILED: OQUBENS COUNTY CLERK 07/28/2017 11:48 PM FNDEX NO. 710424/2027
NYSCEF DOC. NO. Z RECEIVED NYSCES: 07/28/2017

 

Lender does not have to do so and is not under any duty or obligation to do so. It is agreed that Lender incurs no
liability for not taking any of all actions authorized under this Section 5.

Any amounts disbursed by Lender under this Section 3 shall be Secured Indebtedness and shail be payable
according to the terms of the HELOC.

If this Security Instrument is on 2 leasehold, Borrower shall comply with all the provisions of the lease, If
Borrower acquires fee title to the Property, the leasehold and the fés tirle shall not merge unless Lender agrees to the
merger in writing. If the Property is located in a condominiura project or a planned unit development, Borrower
shall perform: all of Borrower’s obligations under the covenants, by-laws, or regulations of the condominium project
or planned unit development.

6. Condemnation. Borrower shall give Lender prompt notice of any condemnation or eminent domain
proceeding or action pending or threatened against the Property and authorizes Lender to intervene in Borrower's
name in any such proceeding or action. Borrower assigns to Lender any money awarded to Borrower pursuant to
such proceeding or action, and such money shall be applied to the Secured Indebtedness, whether or not then due,
with the excess, if any, paid to Borrower.

7, Loan Charges. Sf the HELOC is subject to a law that sets maximum loan charges, and that law is finally
interpreted so that the interest or other loan charges collected or to be collected in connection with the HELOC
exceed the permitted jimits, then: (a) any such Joan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) amy sums already collected from Borrower that exceeded permitted limits shall
be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed under the HELOC
or by making a direct payment to Borrower, If a refund reduces principal, the reduction shall be meated as a partial

epayment without any prepayment charge (whether or not a prepayment charge is provided for under the
HELOC),. Borrower’s acceptance of any such refund made by direct payment to Borrower shall constitute a waiver
of any right of action Borrower might have arising out of such overcharge.

8 Notices. All notices given by Borrower or Lender in connection with this Security Instrument must be in
writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to
Borrower when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other
means. Notice to any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly
requires otherwise, The notice address shall be the Property Address unless Borrower has designated a substitute
notice address by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of address. If
Lender specifies a procedure for reporting Borrower's change of address, then Borrower shall only report a change
of address through that specified procedure. There may be only one designated notice address under this Security
Instrument at any one time. Any notice to Lender shail be given by delivering it or by mailing it by fitst class mail to
Lender's address stated herein unless Lender has designated another address by notice to Borrower. Any notice in
connection with this Security Instrument shall not be deemed to have been given to Lender until actually received by
Lender. If any notice required by this Security Instrument is also required under Applicable Law, the Applicable
Law requirement shall satisfy the corresponding requirement under this Security Instrument.

9. Governing Law; Severability; Rules of Construction. This Security Instrument shall be governed by
federal law and the Jaw of the jurisdiction in which the Property {s located, All rights and obligations contained in
this Security Instrument are subject to any requirements and limitations of Applicable Law. In the event that any
provision or clause of this Security Instrument or the HELOC conflicts with Applicable Law, such conflict shall not
affect other provisions of this Security Instrument or the HELOC that can be given effect without the conflicting
provision.

As used in this Security Instrument: (a) words of the masculine gender shail mean and inchide corresponding
neuter words or words of the feminine gender; (b) words in the singular shall mean and include the plural and vice
versa; and (c) the word “may” gives sole discretion without any obligation to take any action.

10. Joint and Several Liability; Co-sigaers; Successors and Assigns Bound. Borrower covenants and agrees
that Borrower’s obligations and liabitity shall be joint and several. However, any Borrower who co-signs this

 

NEW YORK HELO Mortgage with MERS RYLOCGBMS 1/04

Page § of 8 sorowerts) nites el _£ cf. MIE Lv
UIGECK ENMU MOR RRNEOIE (HGH EBINIDBRER

    

155 of 1€CG
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 163 of 174 PagelD #: 249
(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO. 719424/201)

NYSCEF DOC, NO. 2 RECEIVED NYSChF: 27/28/2017

 

Security Instrument but does not execute the HELOC (a “co-signer”): (a) is co-signing this Security Instrument only
to morigage, grant, and convey the co-signer’s interest in the Property under the terms of this Security Instrument,
(b} is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and
any other Borrower may agree to extend, modify, forbear, or make any accommodations with regard to the terms of
this Security Instrument or the HELOC without the co-signer’s consent.

Subject to the provisions of Section 11, any successor to the interests of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower's
rights and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations and
tisbility under this Security Instrument uniess Lender agrees to such release in writing, The covenants and
agreements of this Security Instrument shall bind and benefit the successors and assigns of Lender.

11. Transfer of the Property or a Bencficiat Interest in Borrower. As used in this Section 21, “Interest in the
Property” means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
interests transferred in a bond for ceed, contract for deed, installment sales contract, or escrow agreement, the intent
of which is the transfer of title by Borrower at a future date to a purchaser.

if all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
natural person and a beneficiat interest in Borrower is sold or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of the Secured Indebtedness, However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law. .

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 8 within which Borrower
imust pay the Secured Indebtedness in full. [f Borrower fails to pay the Secured’ indebtedness in full prior to the
expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without further
notice or demand on Borrower.

12. Hazardous Substances. As used in this Section 12: (a) “Hazardous Substances” are those substances
defined as toxic or hazardaus substances, pollutants, or wastes by Environmental Law and the following substances:
gasoline, kerosene, other flammabie or toxic petroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b) “Environmental Law” means federal
laws and laws af the jurisdiction where the Property is Jocated that relate to health, safery, or environmental
protection; (c) “Environmental Cleanup” includes any response action, remedial action, or removal action, as
defined in Environmental Law; and (4) an “Environmental Condition” means a condition that can cause, contribute
to, or otherwise trigger an Environmental Cicanup.

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances,
ox threaten to release any Hazardous Substances, on or in the Property. Borrower shall not do, or allow anyone else
to do, anything affecting the Property (a) that is in violation of any Environmental Law, (b) that creates an
Environmental Condition, or (c) that, due to the presence, use, or release of a Hazardous Substance, creates a
condition that adversely affects the value of the Property. The preceding two sentences shall not apply to the
presence, use, or storage on the Property of smal! quantities of Hazardous Substances that are generally recognized
tO be appropriate to normal residential uses and to maintenance of the Property (including, but not limited to,
hazardous substances in consumer products).

Borrower promptly shall give Lender written notice of (a) any investigation, claim, demand, lawsuit, or other
action by any governmental or regulatory agency or private party invclying the Property and any Hazardous
Substance or Environmental Law of which Borrower Fas actual knowledge; (b) any Environmental Condition,
inctuding but net limited to, any spilling, leaking, discharge, release, or threat of release of any Hazardous
Substance, and (c) any condition caused by the presence, use, or release of a Hazardous Substance that adversely
affects the value of the Property, If Borrower lears, or is notified by any governmental or regulatory authority or
any private party that any removal or other remediation of any Hazardous Substance affecting the Property is
Necessary, Borrower shall prompry take all necessary remedial actions in accordance with Environmental Law.
Nothing herein shall create any obligation on Lender for an Environmental Cleanup.

 

NEW YORK HELOC Mortgage with MERS NYLOGGEMS 1/04 _
Page 6 of B ES f i
Borrower(s) tnitids

FLBAAABMORNGUDERERHEL (MRCUCRUREMBMER)<~ <<

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 164 of 174 PagelD #: 250

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM INDEX NO.

:NYSCEP DOC.

NO.

’

2 RECEIVED NYSOEP:

13. Escrow for Taxes and Insurance. Unless otherwise provided in » separate agreement, Borrower shall not
be required to pay in escrow to Lender funds for taxes, insurance, and other assessments.

14. Default. Borrower shall be in default under the HELOC and this Security Instrument if without limitation
any of the follawing occur: (8) Borrower engaged or engages In fraud or material misrepresemtation in connection
with any aspect of the HELOC or this Security Instrument, including without limitation Borrower's application for
the HELOC and Borrower's occupancy of the Property; (>) Borrower does not meet repayment terms under the
HELOC; (c) Borrower's action or inaction adversely affects the collateral for the HELOC (including without
limitation the Property) or Lender’s rights in the collateral including without limitation: (i) Borrower's failure to
maintain the insurance required under Section 3 of this Security Instrument; (ii) Borrower's transfer of the Property
as provided in Section 11 of this Security Instrument; (iii) Borrower’s failure to maintain the Property or use of the
Property in a destructive manner, (iv) Borrower’s commission of waste of the Property; (v) Borrower's failure to
pay taxes due on the Property or Borrower's failure to act such that a lien superior to Lender's lien is filed agalnst
the Property; (vi) the death of all Borrowers; (vit) the Property is taken by condemnation or eminent domain; (vill) a
judgment [s filed against Borrower that subjects the Property to action that adversely affects Lender's interest in the
Property; (ix} the creation of a lien on the Property without Lender’s permission; or (x) a superior lien holder
forecloses on the Property such that Lender's interest in the Property is adversely affected.

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

15, Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
breach of any covenant or agreement in this Sccurity Instrument (but not prior to acceleration under Section 11
unless Applicable Law provides otherwise), The notice shall comply with Applicable Law. If the defauit is not cured:
on or before the date specified in the notice, Lender at its option may require immediate payment in full of the
Secured Indebtedness without further demand and may foreclose this Security Instrument by judicial proceeding.
Lender shall be emtitled to collect al! expenses incurred in pursuing the remedies provided in this Section 15,
including without Himitation reasonable attorneys’ fees, to the extent not prohibited by Applicable Law, which
attorneys’ fees, to the extent not prohibited by Applicable law, shall become Secured Indebtedness.

Lender may acquire the Property in any foreclosure proceeding.

If Borrower is in default, Lender may elect not to accelerate the Secured Indebtedness but instead may refuse to
make additional advances or reduce the Credit Limit. Even if Lender elects not to exercise any remedy under this
Security Instrument, Lender does not forfeit or waive Lender’s right to do so at a later time or to do so if Borrower is
in default again.

16, Discharge. Upon payment in full of the Secured Indebtedness, Lender shall discharge this Security
Instrument by delivering a certificate stating that this Security Instrument has been satisfied. Borrower shall pay all
costs of recording the discharge in the proper official records. Lender may charge Borrower a fee for releasing this
Security Instrument, but only if the fee is paid to a third party for services rendered and the charging of the fee is
permitted under Applicable Law.

17, Agreements about New York Lien Law. Borrower shall receive all amounts lent to Borrower by Lender
subject to the trust fund provisions of Section 13 of The New York Lien Law. Borrower shall: (a) hold a]} amounts
that Borrower receives atid that Borrower has a right to receive from Lender under the HELOC as a trast fund; and
(b) use those amounts to pay for "Cost of Improvement” (as defined in Section 13 of New York Lien Law) before
Borrower uses them for any other purpose. The fact that Borrower is holding those amounts as a rust fund means
that for any building or other improvement located on the Property Borrower has a special responsibility under the
faw to use the amount in the manner described in this Section 17.

18. Borrower's Statement Regarding the Property (check box as applicable). .
Ix] This Security Instrument covers rea} property improved, or to be improved, by a one or two family
dwelling only.

 

NEW YORK HELOC Mortgege with MERS NYLOCGBMS 1104
Page 7 of 8

 

i57 of 160

710424/2017
07/28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 165 of 174 PagelD #: 251

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM TNDEX NC.

“NYSCEF DOC. NO. 2

'

(J This Security Instrument covers real property principally improved, or to be improved, by one or more
structutes containing, in the aggregate, nal more than six residential dwelling units with cach dwelling unit
having its own separate cooking facilities.

CJ This Security Instrument does not cover real property improved as described above,
19. Credit Limit. Title insurance costs and morigage recarding taxes are based on the Credit Limit.

BY SIGNING BELOW, I accept and agree to the promises and agreements contained in pages 1 through 9 of
this Security Instrument and in any Rider signed by me and recorded with it. Borrower also acknowledges receipt of
a copy of this Security Instrument,

Default In the payment of this Loan Agreement may result io the loss of the Property securing the Loan.
Under federal law, you may have the right to cancel this Agreement. If you have this right, the creditor is
required to provide you with « separate written notice specifying the circumstances and times under which
you can exercise this right.

ud) b flint. (Seal) Fro € fio acl (Seal)

 

LulePalaguach? U -Borrower Rosa Palaguachi -~Borrower
Te OFNE be pgu-t
STATE OF NEW YORK, QHuteps County ss: Latm
re) E. Laporte

On the ¢ day of June Qn} » Wube €. Lap, pefore me, the undersigned, a notary public in
and for said state, personally appeared Luis Palaguachi, and Rosa Paliguachi personally known to me or proved to
me on the basis of satisfactory evidence to be the individual(s} whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in histher/their capacity(ies), and that by
his/hertheir signature(s} on the instrument, the individual(s), or the person upon if of which the individual(s)
acted, executed fhe instrument.

 

 

Notary Public
DeMiit, . 4
Theresa Mi ctary Public
New York Sute Diet,
ter baseays COPTY)
Commission
SEAL
NEW YORK HELOC Mortoxge with MERS NYLOCGBMS 1/04
Page 8 of &

SINT EBBTEUBEROOURBIEL EEE AEE

RECEIVED NYSCHE

F1C4Z4/2017
C7 /28/2017
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 166 of 174 PagelD #: 252

INDEX NO. 710424/2017

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

NZSCEE poc, No. 4

|

RECEIVED N¥YSCEF: O7/28/2017

| SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS

Xx
i

|

|

{

¢

 

PV-I, INC, IN TRUST FOR MORGAN STANLEY
MORTGAGE CAPITAL HOLDINGS LLC, CERTIFICATE OF MERIT

PURSUANT TO CPLR 3012-b
Plaintiff,

~against- Index No.:

LUIS E, PALAGUACHI; ROSA E. PALAGUACHI: MORTGAGED PREMISES:
NUBE LAPORTE; MORTGAGE ELECTRONIC 90-34 205th St
REGISTRATION SYSTEMS, INC., AS NOMINEE FOR Hollis, NY 11423
FIRST NATIONAL BANK OF ARIZONA; CRIMINAL

COURT OF THE CITY OF NEW YORK; NEW YORK

STATE DEPARTMENT OF TAXATION AND

FINANCE; FIA CARD SERVICES: NEW YORK CITY
ENVIRONMENTAL CONTROL BOARD; TRANSIT

ADJUDICATION BUREAU; GUSTAVIA HOME LLC:

and “JOHN DOE #1” through “JOHN DOE #10,” said

names being fictitious and unknown to plaintiff, intended

to be possible tenants or occupants of the premises, or

corporations, persons, or other entities having or claiming a

lien upon the mortgaged premises,

 

Defendants.
ad x

 

1. i am an attorney at law duly licensed to practice in the State of New York, and am affiliated with
the law firm Greenspoon Marder P.A. P,C,, attorneys for the above-named Plaintiff.

2. This is a residential foreclosure action, as such term is defined in Real Property Actions and
Proceedings Law § 1304. Upon information and belief, the Defendants LUIS E. PALAGUACHI, ROSA
E. PALAGUACHI, and NUBE LAPORTE are residents of the property subject to the foreclosure.

3, I] have reviewed the facts of this case and reviewed pertinent documents, including the
mortgage, security agreement and note or bond underlying the mortgage executed by Defendant(s), all
instruments of assignment (if any), and all other instruments of indebtedness including any

modification, extension, and consolidation,

GM # 44444,0002

1 of 2
INDEX NO. 7

 

(FILED: QUEENS COUNTY CLERK 07/28/2017 11:48 PM

 

NYISCEF DOC.

|

 

RECSIVED NYSCEF:

 

certify that there is a reasonable basis for the commencement of this action, and that Plaintiff is the
creditor entitled to enforce rights under these documents.
6. Listed in Exhibit A and attached hereto are copies of the following documents not otherwise
included as attachments to the summons and complaint: the mortgage, security agreement and note or
bond underlying the mortgage executed by the defendant; all instruments of assignment (if any); and
any other instrument of indebtedness, including any modification, extension, and consolidation.
(Check box ifno documents are attached in Exhibit A: wh
7. Listed in Exhibit B and attached hereto are supplementa) affidavits attesting that certain
documents as described in Paragraph 6, supra, are lost, whether by destruction, theft, or otherwise.
(Check box if ne documents are attached in Exhibit B: (74.
Dated: July} 2017

New York, New York

GREEDBPOON UR, P.A. PC,
Attoryhps for Plaings

By: V1. f a
Ahomas J. FrankyEsg.——
$90 Madison Avenue
Suite 1800
New York, NY 10022
P; (212) 524-5000
F: (212) 524-5050 (No Service by fax)

Please respond to Cypress Creek office:
Trade Centre South

100 W. Cypress Creek Road, Suite 700
Fort Lauderdale, FL 33309

P: (954) 343-6255
F: (954) 333-4281 (No Service by fax)

GM # 44444.0002

2 cf 2

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 167 of 174 PagelD #: 253

10424/2017

87/28/2017

NO. 4
4, have consulted about the facts of this case with the following representative of Plaintiff:
Name Title
Nichales Coal Assistant (ue Gesidant
5, Upon this review and consultation, to the best of my knowledge, information, and belief, }
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 168 of 174 PagelD #: 254

EXHIBIT A
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 169 of 174 PagelD #: 255

NOTICE OF COMMENCEMENT OF ACTION
SUBJECT TO MANDATORY ELECTRONIC FILING

RESIDENTIAL FORECLOSURE ADDENDUM
QUEENS COUNTY

Parties who expect to represent themselves may, but are not
required to, participate in electronic filing.

Unrepresented litigants who wish to participate in e-filing may
request expedited processing of their applications by faxing their
application to the E-filing Resource Center at (212) 401-9146 or

by email to efile@nycourts.gov marked “Please Expedite”

Contact the Self Help Office in Queens County for further information:

SUPREME COURT HELP CENTER

QUEENS COUNTY
Walk-in address: 88-11 Sutphin Boulevard
Room 100
Jamaica, New York 11435
Phone number: 718 -298-1024

Website:
http://www.nycourts.gov/courts/I1 1j{d/supreme/civilterm

Please be aware that the Self Help Office can only provide guidance
on procedural issues and cannot provide legal advice of any kind.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 170 of 174 PagelD #: 256

EXHIBIT B

 
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 171 of 174 PagelD #: 257

What is E-Filing?

Beginning on March 23, 2015, all residential and commercial foreclosure
cases in Queens County must be electronically filed through the New York State
Courts E-Filing (NYSCEF) system.

E-filing is designed to streamline the filing of court documents while
reducing the use of paper documents.

E-filing is open to all attorneys and unrepresented parties and provides an
opportunity to file and view court documents 24 hours a day.

You can tell if a case is e-filed by the index number on the summons and
complaint. E-filed foreclosure cases in Queens County have index numbers in the
700000 range. You also will receive a hard copy (paper) Notice of Commencement
of Action Subject to Mandatory Electronic Filing attached to the summons and
complaint served on you in the action.

As an unrepresented party, you have no obligation to participate in e-filing.
You may choose to “Opt out” of e-filing or you may choose to participate in e-
filing. If you opt out, your opponent must file and serve all documents on you in
hard copy. You must file and serve all documents in hard copy as well.

As an unrepresented party, you do not need to give any reason for your
decision to opt out. To opt out of e-filing, you must file a form with the County
Clerk. The “Opt-out” form is available at the Office of the County Clerk, on the
NYSCEF website and at the court’s Office of Self Help.

If you choose to participate in e-filing, electronic filing offers significant
benefits by simplifying and reducing the cost of litigation for unrepresented
individuals. The NYSCEF system allows documents to be filed with the County
Clerk and the court at any time of the day or night and on any day of the week. In
most instances, filing the document with NYSCEF also electronically serves that
document on all participating parties. Documents can be viewed over the internet
at any time of the day or night and may be printed without charge. There is no fee
to use the NYSCEF System, whether to file a document, serve a document, print a
document, or to view any document in your case. Normal County Clerk or court
filing fees must be paid, but this can be done by credit or bank card on-line.

Participants in e-filing will automatically receive e-mail notifications
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 172 of 174 PagelD #: 258

whenever papers are filed in their case.

In order to e-file, you must first create an e-filing account and obtain a user
ID and password.

To create an account, visit the website at www.nycourts.gov/efile and click
on the “Create an Account” button. On the next screen, click on the link beneath
the statement, “If you are representing yourself without an attorney.” On the next
screen, click on the link displayed as “Create Self Represented (for existing case)
Account.” This will open a form you will be required to complete, print, and then
sign before a notary. Submit this form to the E-Filing Resource Center by fax at

(212) 401-9146 or by e-mail to efile@nycourts.gov.

For expedited processing of your account application, print “Please
expedite” at the top of the form.

You can see step-by-step e-filing instructions and a complete user manual
by visiting the NYSCEF website at www.nycourts.gov/efile

Please be aware of the following rules for the filing of papers in an e-filed
case:

Even if you are a participant in e-filing, you may still be required to submit
“working copies” of some documents (e.g. motion papers) to the court. (Review
the rules of the judge assigned to the case or court part located on the Court’s
website and/or the Queens County E-Filing Protocol to determine if you are
required to do so.) Working copies are hard copy versions of your e-filed
documents. When filing a working copy, you must print and attach the
Confirmation Notice that is generated by the e-filing system upon the filing of the
document.

There are two ways to print the Confirmation Notice: 1) you may print the
Confirmation Notice immediately after e-filing the document by clicking the
button on the Thank You page that appears after you have completed your filing;
or 2) you may print the Confirmation Notice at any time by clicking the link for
the document on the Document List for the case.

NOTE: For orders to show cause, the working copy to be delivered to the
Centralized Motion Part must include the signed order to show cause and all
supporting papers.
Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 173 of 174 PagelD #: 259

If you have opted out of e-filing, you must attach a Notice of Hard Copy
Submission — E-Filed Case to every paper filed with the court, including the
Centralized Motion Part. This form will be available in the Self Help Office, the
County Clerk’s office, and the Centralized Motion Part.

Any papers without one of these documents may be rejected.

For more information on e-filing in Queens County, contact 718-298-0173.

February 23, 2015
 

Case 1:18-cv-06800-FB-SJB Document 1-7 Filed 11/29/18 Page 174 of 174 PagelD #: 260

oot gualos
